[ex101amendmentno1taa10q001.jpg]
FIRST AMENDMENT TO THE AMENDED AND RESTATED TRANSFER AND ADMINISTRATION
AGREEMENT This FIRST AMENDMENT TO THE AMENDED AND RESTATED TRANSFER AND
ADMINISTRATION AGREEMENT (this “Amendment”), dated as of April 16, 2019 (the
“First Amendment Closing Date”), is entered into by and among the following
parties: (i) TECH DATA FINANCE SPV, INC., as Transferor; (ii) TECH DATA
CORPORATION, as Collection Agent; (iii) THE BANK OF NOVA SCOTIA, as
Administrative Agent, as Class Agent and as a Bank Investor for the Scotia Bank
Class; (iv) LIBERTY STREET FUNDING LLC, as Class Conduit for the Scotia Bank
Class; (v) PNC BANK, NATIONAL ASSOCIATION, as Class Agent and as a Bank Investor
for the PNC Class; (vi) MUFG BANK, LTD. (f/k/a The Bank of Tokyo Mitsubishi UFJ,
Ltd., New York Branch), as Class Agent and as a Bank Investor for the MUFG
Class; (vii) VICTORY RECEIVABLES CORPORATION, as Class Conduit for the MUFG
Class; (viii) MIZUHO BANK, LTD., as Class Agent and as a Bank Investor for the
Mizuho Class; (ix) BNP PARIBAS, as Class Agent and as a Bank Investor for the
BNP Class; (x) STARBIRD FUNDING CORPORATION, as Class Conduit for the BNP Class
Capitalized terms used but not otherwise defined herein (including such terms
used above and in Schedule A) have the respective meanings assigned thereto in
the Amended Transfer and Administration Agreement described below. BACKGROUND 1.
The parties hereto have entered into the Amended and Restated Transfer and
Administration Agreement, dated as of August 8, 2017 (as amended, amended and
restated, supplemented or otherwise modified prior to this Amendment, the
“Existing Transfer and Administration Agreement”). 2. The parties hereto desire
to amend the Existing Transfer and Administration Agreement as set forth herein.
NOW, THEREFORE, with the intention of being legally bound hereby, and in
consideration of the mutual undertakings expressed herein, each party to this
Amendment hereby agrees as follows: 730331425 14453710



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q002.jpg]
SECTION 1. Amendments to the Existing Transfer and Administration Agreement. The
Existing Transfer and Administration Agreement is hereby amended as shown on the
marked pages set forth on Exhibit A attached hereto (as so amended, the “Amended
Transfer and Administration Agreement”). SECTION 2. Representations and
Warranties of the Transferor and Collection Agent. The Transferor and Collection
Agent hereby represent and warrant to each of the parties hereto as of the date
hereof as follows: (a) Representations and Warranties. The representations and
warranties made by it in Section 6.01 or Section 6.02, as applicable, of the
Amended Transfer and Administration Agreement are true and correct on and as of
the date hereof unless such representations and warranties by their terms refer
to an earlier date, in which case they shall be true and correct on and as of
such earlier date. (b) Power and Authority; Due Authorization. It (i) has all
necessary power and authority to (A) execute and deliver this Amendment and (B)
perform its obligations under this Amendment (including the Amended Transfer and
Administration Agreement) and (ii) the execution, delivery and performance of,
and the consummation of the transactions provided for in, this Amendment
(including the Amended Transfer and Administration Agreement) have been duly
authorized by it by all necessary corporate action. (c) Binding Obligations.
This Amendment (including the Amended Transfer and Administration Agreement)
constitutes the legal, valid and binding obligation of such party, enforceable
against it in accordance with its terms, except (i) as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law. (d) No Termination Event. No Termination Event or Potential
Termination Event has occurred and is continuing, and no Termination Event or
Potential Termination Event would result from this Amendment. SECTION 3. Effect
of Amendment; Ratification. All provisions of the Existing Transfer and
Administration Agreement and the other Transaction Documents, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Transfer and
Administration Agreement (or in any other Transaction Document) to “this Amended
and Restated Transfer and Administration Agreement”, “this Agreement”, “hereof”,
“herein” or words of similar effect referring to the Existing Transfer and
Administration Agreement shall be deemed to be references to the Amended
Transfer and Administration Agreement. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Existing Transfer and Administration Agreement other than as set forth
herein. The Existing Transfer and Administration Agreement, as amended by this
Amendment, is hereby ratified and confirmed in all respects. 2



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q003.jpg]
SECTION 4. Conditions to Effectiveness. This Amendment shall become effective as
of the First Amendment Closing Date upon the satisfaction of the following
conditions precedent: (a) Execution of Amendment. The Administrative Agent shall
have received counterparts hereto duly executed by each of the parties hereto.
(b) Execution of Assignment and Acceptance. The Administrative Agent shall have
received an executed copy of the Assignment and Acceptance, dated as of the date
hereof, by and among the parties hereto and the conditions precedent to the
Effective Date (as defined therein) shall have been satisfied. (c) Receipt of
Fees. The Administrative Agent shall have received confirmation from each Class
Agent that such Class Agent has received the Amendment Fee due to it pursuant
to, and as defined in, Schedule A. SECTION 5. Severability. Any provisions of
this Amendment which are prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. SECTION 6.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. Delivery of an
executed counterpart hereof by facsimile or other electronic means shall be
equally effective as delivery of an originally executed counterpart. SECTION 7.
GOVERNING LAW AND JURISDICTION. (a) THIS AMENDMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF. (b) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL 3



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q004.jpg]
BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT
OR IN ANY OTHER MANNER PROVIDED BY LAW. SECTION 8. Section Headings. The various
headings of this Amendment are included for convenience only and shall not
affect the meaning or interpretation of this Amendment, the Amended Transfer and
Administration Agreement or any provision hereof or thereof. [Signature pages
follow.] 4



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q005.jpg]
IN WITNESS WHEREOF. the parties hereto have executed this Amendment as o r the
date first written above. TECH DATA FINANCE SPY, INC., as Transferor By: /J.-f_
Name tli~~ . Title: I olfv&( \;fI t TECH DATA CORPORATION, as Collection Agent
By:-------------­ Name: Title: Firs/ Amendment to the Amended and Restated
Transfer and Administration Agreement



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q006.jpg]




--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q007.jpg]




--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q008.jpg]
THE BANK OF NOVA SCOTIA, as Administrative Agent By: Name: Title: THE BANK OF
NOVA SCOTIA, as Class Agent for the Scotia Bank Class By: Name: Title: THE BANK
OF NOVA SCOTIA, as a Bank Investor for the Scotia Bank Class By: Name: Title:
LIBERTY STREET FUNDING LLC, as Class Conduit for the Scotia Bank Class By: Name:
gáää=^K=oìëëç Title: sáÅÉ=mêÉëáÇÉåí First Amendment to the Amended and Restated
Transfer and Administration Agreement



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q009.jpg]




--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q010.jpg]




--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q011.jpg]
MUFG BANK, LTD., as a Bank Investor for the MUFG Class By: Name: Title: MUFG
BANK, LTD., as a Class Agent for the MUFG Class By: Name: Title: VICTORY
RECEIVABLES CORPORATION, as a Class Conduit of the MUFG Class By: Name: Title:
First Amendment to the Amended and Restated Transfer and Administration
Agreement



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q012.jpg]




--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q013.jpg]




--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q014.jpg]




--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q015.jpg]
EXHIBIT A Amendments to Existing Transfer and Administration Agreement [see
attached] 2017663-NYCSR07A - MSW



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q016.jpg]
Exhibit A to Amendment #1 dated April 16, 2019 Conformed to Amendment #1 dated
April 16, 2019 AMENDED AND RESTATED TRANSFER AND ADMINISTRATION AGREEMENT among
TECH DATA FINANCE SPV, INC., as Transferor, TECH DATA CORPORATION, as Collection
Agent, THE BANK OF NOVA SCOTIA, as Administrative Agent and THE CLASS INVESTORS
AND THE CLASS AGENTS FROM TIME TO TIME PARTY HERETO Dated as of August 8, 2017
Redline 1



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q017.jpg]
TABLE OF CONTENTS Page Article I DEFINITIONS SECTION 1.01 Certain Defined Terms
1 SECTION 1.02 Other Interpretative Matters 24 Article II TERMS OF THE LOANS
SECTION 2.01 Loan Facility 25 SECTION 2.02 Procedures for Credit Extensions 26
SECTION 2.03 Mandatory Prepayments 27 SECTION 2.04 Voluntary Prepayments 27
SECTION 2.05 Interest and Fees 28 SECTION 2.06 Eurodollar Rate Protection;
Illegality 28 SECTION 2.07 Records of Loans 29 Article III SETTLEMENT PROCEDURES
AND PAYMENT PROVISIONS SECTION 3.01 Settlement Procedures 29 SECTION 3.02
Payments and Computations, Etc. 31 SECTION 3.03 Delivery of Periodic Reports 32
SECTION 3.04 Ratable Payments 32 SECTION 3.05 Right of Setoff 32 Article IV
SECURITY INTEREST; SEGREGATED ACCOUNT SECTION 4.01 Security Interest 33 SECTION
4.02 Protection of Security Interest of the Administrative Agent for the benefit
of the Secured Parties 34 SECTION 4.03 Segregated Account 35 i Redline i



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q018.jpg]
Article V CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS SECTION 5.01
Conditions Precedent to Effectiveness and the Refinancing Credit Extension 35
SECTION 5.02 Conditions Precedent to All Credit Extensions 36 SECTION 5.03
Conditions Precedent to All Reinvestments and Cash Pooling Transfers 36 Article
VI REPRESENTATIONS AND WARRANTIES SECTION 6.01 Representations and Warranties of
the Transferor 37 SECTION 6.02 Representations and Warranties of the Collection
Agent 43 Article VII COVENANTS SECTION 7.01 Affirmative Covenants of the
Transferor 46 SECTION 7.02 Negative Covenants of the Transferor 50 SECTION 7.03
Affirmative Covenants of Tech Data 52 SECTION 7.04 Negative Covenants of Tech
Data 57 SECTION 7.05 Financial Covenants of the Collection Agent 58 59 Article
VIII ADMINISTRATION AND COLLECTION OF RECEIVABLES SECTION 8.01 Appointment of
the Collection Agent 62 63 SECTION 8.02 Duties of the Collection Agent 63 64
SECTION 8.03 Lock-Box Account Arrangements 64 65 SECTION 8.04 Certain
Enforcement Rights 65 SECTION 8.05 Responsibilities of the Transferor 65 66
SECTION 8.06 Servicing Fee 66 SECTION 8.07 Inspection Rights 66 Article IX
TERMINATION EVENTS SECTION 9.01 Termination Events 67 SECTION 9.02 Termination
69 ii Redline ii



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q019.jpg]
Article X THE ADMINISTRATIVE AGENT SECTION 10.01 Authorization and Action 69 70
SECTION 10.02 Administrative Agent's Reliance, Etc. 70 SECTION 10.03
Administrative Agent and Affiliates 70 SECTION 10.04 Indemnification of
Administrative Agent 70 71 SECTION 10.05 Delegation of Duties 71 SECTION 10.06
Action or Inaction by Administrative Agent 71 SECTION 10.07 Notice of
Termination Events; Action by Administrative Agent 71 SECTION 10.08 Non-Reliance
on Administrative Agent and Other Parties 71 72 SECTION 10.09 Successor
Administrative Agent 72 Article XI THE CLASS AGENTS SECTION 11.01 Authorization
and Action 72 73 SECTION 11.02 Class Agent's Reliance, Etc. 73 SECTION 11.03
Class Agent and Affiliates 73 SECTION 11.04 Indemnification of Class Agents 73
74 SECTION 11.05 Delegation of Duties 74 SECTION 11.06 Notice of Termination
Events 74 SECTION 11.07 Non-Reliance on Class Agent and Other Parties 74 SECTION
11.08 Successor Class Agent 74 75 SECTION 11.09 Reliance on Class Agent 75
Article XII INDEMNIFICATION; EXPENSES; RELATED MATTERS SECTION 12.01 Indemnities
by the Transferor 75 SECTION 12.02 Indemnification by the Collection Agent 77
SECTION 12.03 Increased Costs 77 SECTION 12.04 Taxes 78 SECTION 12.05
Replacement Persons 83 SECTION 12.06 Costs and Expenses 84 Article XIII
MISCELLANEOUS SECTION 13.01 Amendments, Etc. 84 SECTION 13.02 Notices, Etc. 85
iii Redline iii



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q020.jpg]
SECTION 13.03 Assignments 85 SECTION 13.04 No Proceedings; Limitation on
Payments 89 SECTION 13.05 Treatment of Certain Information; Confidentiality 89
SECTION 13.06 Confidentiality Agreement 90 SECTION 13.07 GOVERNING LAW 91
SECTION 13.08 Execution in Counterparts 91 SECTION 13.09 Integration; Binding
Effect; Third-Party Beneficiaries; Survival of Termination 91 SECTION 13.10
CONSENT TO JURISDICTION 92 SECTION 13.11 WAIVER OF JURY TRIAL 92 SECTION 13.12
Limitation of Liability 92 SECTION 13.13 Intent of the Parties 93 SECTION 13.14
USA Patriot Act 93 SECTION 13.15 Severability 93 SECTION 13.16 Mutual
Negotiations 94 SECTION 13.17 Acknowledgment and Consent to Bail-In of EEA
Financial Institutions 94 EXHIBITS EXHIBIT A – Form of Loan Request EXHIBIT B –
Form of Assignment and Acceptance Agreement EXHIBIT C – Credit and Collection
Policy EXHIBIT D – Form of Periodic Report SCHEDULES SCHEDULE I – Commitments
SCHEDULE II – Lock-Box Accounts and Lock-Box Banks SCHEDULE III – Notice
Addresses SCHEDULE IV – Locations of Records and Chattel Paper ANNEXES ANNEX I –
Closing Memorandum iv Redline iv



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q021.jpg]
This AMENDED AND RESTATED TRANSFER AND ADMINISTRATION AGREEMENT (as further
amended, restated, supplemented or otherwise modified from time to time, this
"Agreement ") is entered into as of August 8, 2017 (the "Amendment Date ") by
and among the following parties: (i) TECH DATA FINANCE SPV, INC., a Delaware
corporation, as transferor (together with its successors and assigns, the
"Transferor "); (ii) the Persons from time to time party hereto as Class
Investors and as Class Agents; (iii) THE BANK OF NOVA SCOTIA, a banking
corporation organized and existing under the laws of Canada ("Scotia Bank "), as
Administrative Agent; and (iv) TECH DATA CORPORATION, a Florida corporation
("Tech Data "), as collection agent (in such capacity, together with its
successors and assigns in such capacity, the "Collection Agent "); PRELIMINARY
STATEMENTS WHEREAS, this Agreement amends and restates in its entirety that
certain Transfer and Administration Agreement, dated as of May 19, 2000 (as
amended, supplemented or otherwise modified prior to the date hereof, the
"Original Agreement "), among the parties hereto. WHEREAS, the Original
Agreement is being amended and restated in connection with the appointment of
Scotia Bank as Administrative Agent and the addition of AVT Technology Solutions
LLC, a Delaware limited liability company ("AVT TS ") as an additional
originator. NOW, THEREFORE, the parties hereby agree as follows: ARTICLE I
DEFINITIONS SECTION 1.01 Certain Defined Terms . As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined): "61 –90
Day Obligor " means an Obligor whose Contract provides for a due date that is
between 61 and 90 days following the original invoice date. "Administrative
Agent " means Scotia Bank, in its capacity as contractual representative for the
Credit Parties, and any successor thereto in such capacity appointed pursuant to
Article X. "Adverse Claim " means a lien, security interest or other charge or
encumbrance, or any other type of preferential arrangement in the nature of an
interest in the applicable asset or assets 98 70 Redline 1



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q022.jpg]
of any kind; it being understood that none of the foregoing shall constitute an
"Adverse Claim" to the extent (i) in favor of, or assigned to, the
Administrative Agent (for the benefit of the Secured Parties), (ii) created
under or pursuant to, or expressly contemplated to exist and not prohibited by,
any Transaction Document (including any lien, security interest or other charge
or encumbrance, or any other type of preferential arrangement in favor of any
Lock-Box Bank), or (iii) any rights of setoff in favor of an Obligor under a
Receivable that reduces the Outstanding Balance thereof in accordance with this
Agreement. "Affected Person " means each Credit Party and each Program Support
Provider, the parent or holding company that Controls any Credit Party or
Program Support Provider, and any of their respective Affiliates, in each case
that are party to, or entitled to any payment under, the Transaction Documents.
"Affiliate " means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. A Person shall be deemed to control another Person if
the controlling Person possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of voting stock, by contract or otherwise. "Aggregate
Capital " means, at any time of determination, the aggregate outstanding Capital
of all Class Investors at such time. "Aggregate Interest " means, at any time of
determination, the aggregate accrued and unpaid Interest on the Loans of all
Class Investors at such time. "Agreement " has the meaning set forth in the
preamble to this Agreement. "Amendment Date " has the meaning set forth in the
preamble to this Agreement. "Amendment Financing Statements " has the meaning
set forth in Section 4.01(c ). "Anti-Corruption Laws " means the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions applicable to each
Originator, the Seller, the Collection Agent, the Transferor or their respective
Subsidiaries from time to time. "Applicable Law " means, with respect to any
Person, any statutes, laws, treaties, rules, regulations, orders, decrees,
writs, judgments, injunctions or determinations of any arbitrator or court or
other Official Body, in each case binding upon such Person, its business or any
of its property or to which such Person, its business or any of its property is
subject. "Assignment and Acceptance Agreement " means an assignment and
acceptance agreement, in substantially the form of Exhibit B hereto, or in such
other form acceptable to the Administrative Agent and the Transferor. "Attorney
Costs " means the reasonable and documented out-of-pocket fees, costs, expenses
and disbursements of external counsel. 98 70 Redline 2



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q023.jpg]
"AVT TS " has the meaning set forth in the Preliminary Statements . "Bank
Investors " means those Persons party hereto as a "Bank Investors," as
identified on Schedule I hereto. "Bankruptcy Code " means the United States
Bankruptcy Reform Act of 1978 (11 U.S.C. § 101, et seq.), as amended from time
to time. "Base Rate " means, a rate per annum equal to the greater of (i) the
prime rate of interest announced by the Administrative Agent from time to time,
changing when and as said prime rate changes (such rate not necessarily being
the lowest or best rate charged by the Administrative Agent) and (ii) the sum of
(a) 1.50% and (b) the Federal Funds Rate. "Borrowing Base " means, at any time
of determination, the amount equal to the Net Receivables Pool Balance at such
time, minus the Total Reserves at such time. "Borrowing Base Deficit " means, at
any time of determination, the amount, if any, by which (a) the Aggregate
Capital at such time, exceeds (b) the lesser of (i) the Borrowing Base at such
time and (ii) the Facility Limit at such time. "Business Day " means any day
(other than Saturday or Sunday) on which: (a) banks are not authorized or
required to close in New York, New York; Charlotte, North Carolina; San
Francisco, California; Clearwater, Florida; or Chicago, Illinois and (b) if this
definition of "Business Day" is utilized in connection with calculating any
Eurodollar Rate, dealings are carried out in the London interbank market.
"Capital " means, with respect to any Class Investor, the aggregate principal
amount of all Loans made to the Transferor by such Class Investor pursuant to
Article II, as reduced from time to time by Collections distributed and applied
on account of such Capital pursuant to Section 3.01; provided , that if such
Capital shall have been reduced by any distribution and thereafter all or a
portion of such distribution is rescinded or must otherwise be returned for any
reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made. "Capital Requirements
(Risk Retention) " means Sections 404 through 410 of the CRR, as supplemented by
Commission Delegated Regulation (EU) No 625/2014 of March 13, 2014 and any
related regulatory guidance issued by any EU Official Body and notified by the
Administrative Agent or any Class Agent to Tech Data. "Capitalized Lease " of a
Person means any lease of property by such Person as lessee which would be
capitalized on a balance sheet of such Person prepared in accordance with
generally accepted accounting principles. "Cash Pooling and Management Agreement
" means the Cash Pooling and Management Agreement dated as of August 8, 2017,
between Tech Data and the Transferor. 98 70 Redline 3



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q024.jpg]
"Cash Pooling Transfer " has the meaning set forth in Section 3.01(a ). "Change
in Law " means the occurrence, after the Amendment Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Official Body or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Official Body;
provided that notwithstanding anything herein to the contrary, ( xy) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
( yz) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to the agreements reached by the Basel
Committee on Banking Supervision in "Basel III: A Global Regulatory Framework
for More Resilient Banks and Banking Systems" (as amended, supplemented or
otherwise modified or replaced from time to time), shall in each case, to the
extent requiring any change to the compliance policies and practices (including
relating to capital, liquidity or leverage requirements) of any Affected Person
after the date hereof, be deemed to be a "Change in Law," regardless of the date
enacted, adopted or issued. "Class " means, (i) for any Class Conduit, such
Class Conduit, together with such Class Conduit's Related Bank Investors and
related Class Agent and/or (ii) for any Class Investor that does not have a
Related Class Conduit, such Class Investor, together with such Class Investor's
related Class Agent and each other Class Investor for which such Class Agent
acts as a Class Agent hereunder. "Class Agent " means, (i) with respect to each
Class, each Person acting as agent on behalf of such Class and designated as the
Class Agent for such Class on Schedule I hereto and (ii) with respect to the
Administrative Agent, the Administrative Agent. "Class Agent's Account " means,
with respect to any Class Agent, the account(s) from time to time designated in
writing by the applicable Class Agent to the Transferor and the Collection Agent
for purposes of receiving payments. "Class Commitment " means, with respect to
any Class, at any time of determination, the aggregate Commitments of all Bank
Investors within such Class. "Class Conduit " means each Person party hereto as
a "Class Conduit," as identified on Schedule I hereto. "Class Investors " means
the Class Conduits and the Bank Investors, and if the context so requires, the
Administrative Agent. "Code " means the Internal Revenue Code of 1986, as
amended, reformed or otherwise modified from time to time. 98 70 Redline 4



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q025.jpg]
"Collateral " has the meaning set forth in Section 4.01(a ). "Collection Agent "
has the meaning set forth in the preamble to this Agreement. "Collection Agent
Ratings Event " means an event that shall have occurred if the long term debt
rating of Tech Data falls below "BB" from S&P or below "Ba2" from Moody's.
"Collection Agent Default " means the violation by the Collection Agent of any
of the covenants set forth in Section 7.05. "Collections " means, with respect
to any Pool Receivable, all cash collections and other cash proceeds of such
Receivable, including, without limitation, all Finance Charges, if any,
insurance proceeds, and cash proceeds of Related Security with respect to such
Receivable and any Deemed Collections of such Receivable. "Commercial Paper "
means the promissory notes issued by one or all, as applicable, of the Class
Conduits (or by such Class Conduit's related commercial paper issuer if the
Class Conduit does not itself issue commercial paper) in the commercial paper
market. "Commitment " means, with respect to any Bank Investor, the maximum
aggregate amount which such Person is obligated to lend or pay hereunder on
account of all Loans, on a combined basis, as set forth on Schedule I , as may
be reduced from time to time pursuant to Section 2.04(b ). "Concentration
Percentage " means (a) for any Designated Obligor or Financing Party as of any
date of determination, for the Obligors comprising each Obligor Group specified
in the table below, on an individual basis, a percentage not to exceed the
corresponding "Obligor Percentage" as set forth below: Obligor Group Obligor
Percentage Group A 12.00% Group B 7.50% Group C 5.00% Group D 3.00% or such
other greater amount determined by the Administrative Agent in the reasonable
exercise of its good faith judgment and with the consent of all of the Class
Agents and disclosed in a written notice delivered to the Transferor and the
Collection Agent and (b) for each Special Obligor, the Special Concentration
Limit (which is expressed as a percentage) applicable to such Special Obligor of
the Outstanding Balance of all Eligible Receivables at such time, provided ,
however , that any such Special Concentration Limit may be revoked at any time
effective upon three Business Days' written notice from the Administrative Agent
or any Class Agent to the Transferor, the Collection Agent, the Administrative
Agent (if the Administrative Agent did not deliver such notice) and the Class
Agents, such notice to be given in good faith and based on reasonable criteria.
98 70 Redline 5



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q026.jpg]
"Concentration Reserve Percentage " means 12.00%. "Connection Income Taxes "
means Other Connection Taxes that are imposed on or measured by net income
(however denominated) or that are franchise Taxes or branch profits Taxes.
"Contract " means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
"Control " means, with respect to any Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise. "Controlling" and "Controlled" have meanings correlative
thereto. "Credit and Collection Policy " means the credit and collection policy
or policies and practices relating to Contracts and Receivables existing on the
date hereof and referred to in Exhibit C attached hereto, as modified from time
to time in accordance with this Agreement. "Credit Extension " means the making
of any Loan. "Credit Party " means each Class Investor, the Administrative Agent
and each Class Agent. "Credit Risk Losses " means, with respect to any Pool
Receivable and its Related Security, amounts owed but not received under such
Pool Receivable or such Related Security due to the insolvency, bankruptcy, lack
of creditworthiness (including willingness to pay) or other inability to pay of
the related Pool Obligor or other applicable obligor thereunder, but excluding,
for the avoidance of doubt, any amounts not received due to any incidental
credit risk exposure to parties administering or servicing the collections
thereon or that would be included in any Dilution Amount. "CRR " means
Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26
June 2013 on prudential requirements for credit institutions and investment
firms and amending Regulation (EU) No 648/2012 , as amended from time to time.
"De Minimis Tax Liens " means tax liens imposed by any Official Body on the
Collection Agent or any Originator or their respective assets or properties (or
imposed on or purported to be imposed on any such assets or properties that have
been or will be sold or conveyed pursuant to the Purchase Agreement or the
Originator Sale Agreement) that (a) have not been consented to by the Collection
Agent, any Originator or the Transferor and (b) do not, in the aggregate for all
De Minimis Tax Liens, exceed the lower of (i) $1,000,000 and (ii) 0.10% of the
aggregate Outstanding Balance of all Pool Receivables at such time. 98 70
Redline 6



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q027.jpg]
"Deemed Collections " means all amounts required to be paid in cash to the
Transferor (whether or not actually paid) pursuant to Section 7.2(e) of the
Purchase Agreement. "Default Rate " means, for each Class Investor or the
Administrative Agent, as applicable, a rate per annum equal to 2.50% per annum
plus the greater of the Base Rate or the otherwise applicable Interest Rate for
such Class Investor or the Administrative Agent, as applicable. "Default Ratio "
means the ratio (expressed as a percentage and rounded to the nearest 1/100 of
1%, with 5/1000th of 1% rounded upward) computed as of the last day of each
calendar month by dividing : (a) the sum of the aggregate outstanding principal
amount (including any accrued and outstanding Finance Charges related thereto)
of each Pool Receivable that became a Defaulted Receivable during such month, as
of the date such Pool Receivable became a Defaulted Receivable (such amount
shall exclude Dilution Amounts), by (b) the aggregate amount of sales by each
Originator giving rise to Pool Receivables in the month that is the fourth month
prior to the month of determination. "Defaulted Receivable " means a Receivable:
(a) as to which any payment, or part thereof, remains unpaid for 91 days or more
from the original due date for such Receivable; (b) as to which an Event of
Bankruptcy has occurred with respect to the Obligor thereof; (c) which has been
identified by the Collection Agent as uncollectible; or (d) which, consistent
with the applicable Credit and Collection Policy, has been or should be written
off the Transferor's books as uncollectible. "Defaulting Lender " means, subject
to Section 2.02(f ), any Bank Investor that (a) has failed to fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Bank Investor notifies the
Administrative Agent and the Transferor in writing that such failure is the
result of such Bank Investor's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Transferor or the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Bank Investor's obligation to fund a Loan
hereunder and states that such position is based on such Bank Investor's
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the
Transferor, to confirm in writing to the Administrative Agent and the Transferor
that it will comply with its prospective funding obligations hereunder (provided
that such Bank Investor shall cease to be a Defaulting Lender pursuant to this
clause 98 70 Redline 7



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q028.jpg]
(c) upon receipt of such written confirmation by the Administrative Agent and
the Transferor), or (d) an Event of Bankruptcy has occurred with respect to such
Bank Investor or any direct or indirect parent company of such Bank Investor.
"Delinquency Ratio " means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each calendar month by dividing : (a) the aggregate outstanding
principal amounts (including any accrued and outstanding Finance Charges related
thereto) of all Pool Receivables that were Delinquent Receivables on such day,
by (b) the aggregate outstanding principal amounts (including any accrued and
outstanding Finance Charges related thereto) of all Pool Receivables on such
day. For purposes of this calculation, any Dilution Amounts shall be excluded.
"Delinquent Receivable " means a Receivable: as to which any payment or part
thereof remains unpaid for more than sixty (60) days from the original due date
for such Receivable. "Designated Obligor " means, at any time, each Pool
Obligor; provided , however , that any Pool Obligor shall cease to be a
Designated Obligor upon notice from the Administrative Agent to the Transferor
and the Collection Agent, delivered at any time in good faith and based upon
reasonable criteria. "Dilution Amount " means, with respect to any calendar
month, an amount equal to the aggregate reduction in the Outstanding Balance of
all Pool Receivables in such calendar month (without giving effect to the
receipt of any Deemed Collections) resulting from: (i) defective, rejected or
returned goods or services, (ii) revisions, cancellations, allowances, rebates,
credits, credit memos, discounts, chargebacks, allowances, warranty payments,
billing adjustments or any other voluntary reductions in the amounts actually
owed by the applicable Pool Obligor made by the Transferor, any Originator, the
Collection Agent or any of their respective Affiliates (other than as a result
of the receipt of Collections), (iii) setoffs, counterclaims or, to the extent
relating to the goods or services of any Originator, disputes between any Pool
Obligor and the Transferor, any Originator, the Collection Agent or their
respective Affiliates (whether arising from the transaction giving rise to a
Pool Receivable or any unrelated transaction) or (iv) corrections to the
reported Outstanding Balance of any Pool Receivable previously included in the
Net Receivables Pool Balance in excess of its actual Outstanding Balance as of
the date of such inclusion. "Dilution Horizon Ratio " means, at any time, the
result of (I) the quotient, expressed as a percentage, of (a) the aggregate
amount of sales by the Originators giving rise to Pool Receivables in the two
month period ending on the last day of the most recent month, divided by (b) the
aggregate initial Outstanding Balance of Eligible Receivables at the last day of
the most recent month, multiplied by (II) the greater of (a) 0.75 and (b) such
other amount as may be determined from time to time by the Administrative Agent
based on the reported weighted average days lag (or weighted average dilution
horizon, as applicable) for all credit memos of all Pool Receivables as noted in
the most recent calendar year's audit of agreed upon procedures performed
subsequent to the Amendment Date (or such other subsequent audit if more recent)
divided by 60. For the avoidance of doubt, any change to the Dilution Horizon
Ratio as a result 98 70 Redline 8



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q029.jpg]
of this clause (II) will be effective as of the last day of the month in which
such final audit of agreed upon procedures report is delivered. "Dilution Ratio
" means the ratio (expressed as a percentage and rounded to the nearest 1/100th
of 1%, with 5/1000th of 1% rounded upward), computed as of the last day of each
calendar month by dividing : (a) the aggregate Dilution Amount with respect to
all Pool Receivables during such month, by (b) the aggregate amount of sales by
the Originators giving rise to Pool Receivables in the month that is two months
prior to the month of determination. "Dilution Volatility Component " means, for
any calendar month, (a) the positive difference, if any, between: (i) the
highest average of the Dilution Ratios for any two consecutive calendar months
during the twelve most recent calendar months and (ii) the arithmetic average of
the Dilution Ratios for such twelve calendar months, times (b) (i) the highest
average of the Dilution Ratios for any two consecutive calendar months during
the twelve most recent calendar months, divided by (ii) the arithmetic average
of the Dilution Ratios for such twelve calendar months. "Dynamic Dilution
Reserve Percentage " means, on any day, the product of (a) the sum of (i) 2.25
times the average of the Dilution Ratios for the twelve most recent calendar
months, plus (ii) the Dilution Volatility Component, multiplied by (b) the
Dilution Horizon Ratio. "Dynamic Loss Reserve Percentage " means on any day the
product of (i) 2.25, (ii) the highest three month average of the Default Ratio
occurring during the twelve month period ending on the last day of the most
recent month, and (iii) the Loss Horizon Ratio; provided, however, that, until
such time as the Class Agents and the Bank Investors shall agree in writing
(upon written notice from the Transferor received at least ten (10) days prior
to the Settlement Date as to which such requested consent is to be effective, it
being the intention of the parties hereto to modify the below definition of
"Defaulted Receivable" to replace "61 and 90 days" with "91 and 120" days when
the Transferor is able to calculate the amount of such Receivables) solely for
the purposes of the calculation of the Dynamic Loss Reserve Percentage, the
Default Ratio shall be calculated on the basis of the following definition of
"Defaulted Receivable." "Defaulted Receivable " means any Receivable (i) as to
which any payment, or part thereof, remains unpaid for between 61 and 90 days
from the original due date for such Receivable; (ii) as to which an Event of
Bankruptcy has occurred with respect to the Obligor thereof; (iii) which has
been identified by the Collection Agent as uncollectible; or (iv) which,
consistent with the applicable Credit and Collection Policy, has been or should
be written off the Transferor's books as uncollectible. "Dollars " and "$" each
means the lawful currency of the United States of America. "Drawn Spread " has
the meaning set forth in the Side Letter applicable to all Classes, by and among
the Transferor, the Class Agents and the Class Investors. 98 70 Redline 9



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q030.jpg]
"Eligible Contract " means an agreement or invoice reasonably acceptable to the
Administrative Agent, pursuant to or under which an Obligor shall be obligated
to pay for merchandise purchased or services rendered. "Eligible Receivable "
means, at any time of determination, a Pool Receivable: (a) which has been
transferred by Tech Data to the Transferor pursuant to the Purchase Agreement
and to which the Transferor has good title thereto, free and clear of all
Adverse Claims; (b) the Obligor of which (I) is (x) a resident of the United
States or one of its instrumentalities, (y) is a resident of any jurisdiction
other than the United States or one of its instrumentalities or (z) a government
or a governmental subdivision or agency, (II) is a Designated Obligor at the
time of the Transferor's acquisition of such Pool Receivable, and (III) is not
an Affiliate or employee of any of the parties hereto; (c) which is not a
Defaulted Receivable; (d) which is not a Delinquent Receivable; (e) which (A)
arises pursuant to a Contract that contains an obligation to pay a specified sum
of money and with respect to which each of the Originators, the Seller and the
Transferor has performed all obligations required to be performed by it
thereunder, although payment under such Receivable may be contingent only upon
the shipment of the merchandise and/or the performance of the services purchased
thereunder; (B) has been billed; and (C) according to the Contract related
thereto, (x) has a due date no more than ninety (90) days after the original
invoice date (it being understood that a Receivable payable in accordance with
"no terms" does not satisfy this criteria) or (y) for Receivables with respect
to which the Obligor or Financing Party has been designated as a Special Obligor
and until three (3) Business Days after such designation may be revoked by the
Agent or any Class Agent, such longer period approved by the Agent and the Class
Agents at the time such Obligor or Financing Party was designated a Special
Obligor; (f) which is an "eligible asset" as defined in Rule 3a-7 under the
Investment Company Act of 1940, as amended; (g) a purchase of which by the
Transferor with the proceeds of Commercial Paper would constitute a "current
transaction" within the meaning of Section 3(a)(3) of the Securities Act of
1933, as amended; (h) which is an "account" or "chattel paper" within the
meaning of Article 9 of the UCC of all applicable jurisdictions; (i) which is
denominated and payable only in United States dollars in the United States; 98
70 Redline 10



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q031.jpg]
(j) which, arises under an Eligible Contract that together with the Receivable
related thereto, is in full force and effect and constitutes the legal, valid
and binding obligation of the related Obligor enforceable against such Obligor
in accordance with its terms and, to the best knowledge of the Collection Agent
or the Transferor is not subject to any litigation, dispute, offset,
counterclaim or other defense at such time; (k) which, together with the
Contract related thereto, does not contravene in any material respect any laws,
rules or regulations applicable thereto (including, without limitation, laws,
rules and regulations relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation in any material respect; (l) which
(A) satisfies, in all material respects, all applicable requirements of the
applicable Credit and Collection Policy and (B) is assignable by the applicable
Originator, the Seller, the Transferor or the Administrative Agent without the
consent of, or notice to, the Obligor or Financing Party thereunder unless such
consent has been obtained and is in effect or such notice has been given; (m)
which was generated in the ordinary course of the applicable Originator's
business; (n) the Obligor or Financing Party of which has been directed to make
all payments to a Lock-Box Account with respect to which a Lock-Box Agreement is
in effect; (o) which has not been compromised, adjusted or modified (including
by the extension of time for payment or the granting of any discounts,
allowances or credits); provided, however, that only such portion of such
Receivable that is the subject of such compromise, adjustment or modification
shall be deemed to be ineligible pursuant to the terms of this clause (o) ; (p)
(i) the assignment of which under the Originator Sale Agreement by the
applicable Originator to the Seller (if applicable), (ii) the assignment of
which under the Purchase Agreement by the Seller to the Transferor and (iii) the
grant of a security interest with respect thereto hereunder by the Transferor to
the Administrative Agent do not violate, conflict or contravene any applicable
Law or any contractual or other restriction, limitation or encumbrance; (q)
which is not subject to any Adverse Claim and with respect to which no financing
statement has been authorized to be filed except as permitted by this Agreement
or any other Transaction Document; and (r) with respect to the Obligor thereof,
not more than 25% of the Receivables (as of the preceding month-end) owed by
such Obligor are Defaulted Receivables. 98 70 Redline 11



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q032.jpg]
"ERISA " means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder. "ERISA
Affiliate " means any trade or business (whether or not incorporated) that,
together with the Transferor, is treated as a single employer under Section
414(b) or 414(c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) or
414(o) of the Code. "Eurodollar Rate " means any Interest Rate that is, or is
based on, a London Interbank Offered Rate. "EU Securitization Regulation" means
(EU) 2017/2402 of the European Parliament and of the Council and any
Implementing Technical Standards, Regulatory Technical Standards and official
guidance issued by the European Banking Authority and the European Securities
and Markets Authority , as amended from time to time. "Event of Bankruptcy "
means, with respect to any Person, (i) that such Person (a) shall generally not
pay its debts as such debts become due or (b) shall admit in writing its
inability to pay its debts generally or (c) shall make a general assignment for
the benefit of creditors; (ii) any proceeding shall be instituted by or against
such Person seeking to adjudicate it as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or any substantial part of its property or (iii) if such Person
is a corporation, such Person or any Subsidiary shall take any corporate action
to authorize any of the actions set forth in the preceding clauses (i) or (ii) .
"Excess Concentration Amount " means, the sum, without duplication, of: (a) the
sum of the amounts calculated for each Designated Obligor or Financing Party
equal to the excess (if any) of (i) the aggregate Outstanding Balance of the
Eligible Receivables of such Designated Obligor or Financing Party, over (ii)
the product of (x) the Concentration Percentage of such Designated Obligor or
Financing Party, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool; plus (b) the excess (if any)
of (i) the aggregate Outstanding Balance of all Eligible Receivables, the
Obligor of which is a Foreign Obligor, over (ii) the product of (x) 5.00%,
multiplied by (y) the aggregate Outstanding Balance of all Eligible Receivables
then in the Receivables Pool; plus (c) the excess (if any) of (i) the aggregate
Outstanding Balance of all Eligible Receivables, the Obligor of which is an
Official Body, over (ii) the product of (x) 2.50%, multiplied by (y) the
aggregate Outstanding Balance of all Eligible Receivables then in the
Receivables Pool; plus 98 70 Redline 12



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q033.jpg]
(d) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligor of which is a 61–90 Day Obligor, over (ii) the product
of (x) 5.00%, multiplied by (y) the aggregate Outstanding Balance of all
Eligible Receivables then in the Receivables Pool. provided , however , that for
the avoidance of doubt, the aggregate amount included in the Excess
Concentration Amount at any time with respect to any Pool Obligor's Eligible
Receivables shall not exceed the aggregate Outstanding Balance of all such Pool
Obligor's Eligible Receivables at such time. "Exchange Act " means the
Securities Exchange Act of 1934, as amended or otherwise modified from time to
time. "Exchange Act Reports " means the "Annual Reports" of Tech Data on Form
10-K, the "Quarterly Reports" of Tech Data on Form 10-Q and all "Current
Reports" of Tech Data on Form 8-K. "Excluded Taxes " means any of the following
Taxes imposed on or with respect to an Affected Person or required to be
withheld or deducted from a payment to an Affected Person: (a) Taxes imposed on
or measured by net income (however denominated), franchise Taxes and branch
profits Taxes, in each case, (i) imposed as a result of such Affected Person
being organized under the laws of, or having its principal office or, in the
case of any Class Investor, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Class Investor, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Class Investor with respect to an applicable interest in the Loans or
Commitment pursuant to a law in effect on the date on which (i) such Class
Investor acquires such interest in the Loan or Commitment (other than pursuant
to an assignment request by the Transferor under Section 12.05) or (ii) such
Class Investor changes its lending office, except in each case to the extent
that amounts with respect to such Taxes were payable either to such Class
Investor's assignor immediately before such Class Investor became a party hereto
or to such Class Investor immediately before it changed its lending office, (c)
Taxes attributable to such Recipient's failure to comply with Section 12.04(f )
and (d) any U.S. federal withholding Taxes imposed under FATCA. "Existing
Financing Statements " has the meaning set forth in Section 4.01(c ). "Facility
Limit " means, at any time of determination, the aggregate Commitment of all
Bank Investors, as set forth on Schedule I , as may be reduced from time to time
pursuant to Section 2.04(b ). References to the unused portion of the Facility
Limit shall mean, at any time of determination, an amount equal to (x) the
Facility Limit at such time, minus (y) the Aggregate Capital. "FATCA " means
Sections 1471 through 1474 of the Code, as of the date of this Agreement (or any
amended or successor version that is substantively comparable and not 98 70
Redline 13



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q034.jpg]
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code. "Federal Funds Rate " means, for any day, the
per annum rate set forth in the weekly statistical release designated as
H.15(519), or any successor publication, published by the Federal Reserve Board
(including any such successor, "H.15(519)") for such day opposite the caption
"Federal Funds (Effective)." If on any relevant day such rate is not yet
published in H.15(519), the rate for such day will be the rate set forth in the
daily statistical release designated as the Composite 3:30 p.m. Quotations for
U.S. Government Securities, or any successor publication, published by the
Federal Reserve Bank of New York (including any such successor, the "Composite
3:30 p.m. Quotations") for such day under the caption "Federal Funds Effective
Rate." If on any relevant day the appropriate rate is not yet published in
either H.15(519) or the Composite 3:30 p.m. Quotations, the rate for such day
will be the arithmetic mean as determined by the Administrative Agent of the
rates for the last transaction in overnight Federal funds arranged before 9:00
a.m. (New York time) on that day by each of three leading brokers of Federal
funds transactions in New York City selected by the Administrative Agent.
"Federal Reserve Board " means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions. "Fees " has
the meaning set forth in Section 2.05(a ). "Final Payout Date " means the date
on or after the occurrence of the Termination Date when (i) the Aggregate
Capital and Aggregate Interest have been paid in full, (ii) all non- contingent
Obligations then owed by the Transferor shall have been paid in full, (iii) all
other non-contingent amounts then owing to the Credit Parties and any other
Indemnified Party or Affected Person hereunder and under the other Transaction
Documents have been paid in full and (iv) all accrued Servicing Fees have been
paid in full. "Financial Covenant Amendment " has the meaning set forth in
Section 7.05(d ). "Finance Charges " means, with respect to a Contract, any
finance, interest, late or similar charges owing by an Obligor pursuant to such
Contract. "Financing Party " means a third-party who receives an invoice from
the applicable Originator billed to an Obligor with respect to the provision
goods and services to such Obligor under a Contract whereby the Financing Party
remits payment to such Originator on behalf of such Obligor in connection with a
financing of the goods and/or services covered under such Contract. "First
Amendment" means the First Amendment to the Amended and Restated Transfer and
Administration Agreement, dated as of April 16, 2019, by and among the parties
to the Amended and Restated Transfer Agreement. 98 70 Redline 14



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q035.jpg]
"Fitch " means Fitch, Inc. and any successor thereto that is a nationally
recognized statistical rating organization. "Foreign Lender " means each Class
Investor that is not a U.S. Person. "Foreign Obligor " means an Obligor which is
organized in or whose principal place of business is in, any country other than
the United States. "GAAP " means generally accepted accounting principles in the
United States of America, consistently applied; provided , however , that if any
Person hereafter changes its accounting standards in accordance with applicable
laws and regulations, including those of the SEC, to adopt International
Financial Reporting Standards, GAAP with respect to such Person will mean such
International Financial Reporting Standards after the effective date of such
adoption. "Group A Obligor ," "Group B Obligor ," "Group C Obligor " and "Group
D Obligor ," respectively, means, as of any date of determination, an Obligor
having a short-term rating or unsecured long-term debt rating or both a
short-term rating and an unsecured long-term rating from either of Moody's or
S&P in accordance with the definition of "Obligor Group" as determined in the
following manner: Obligor Group Short-Term Rating Long-Term Rating of Obligor
Group A Obligor A-1/P-1 or higher A-/A3 or higher Group B Obligor A-2/P-2
BBB+/Baa1 or BBB/Baa2 Group C Obligor A-3/P-3 BBB-/Baa3 Lower than A-3/P-3 or
not Group D Obligor rated Below BBB-/Baa3 or not rated "Guarantee " means, as to
any Person, (A) any obligation, contingent or otherwise, of such Person
guaranteeing or having the economic effect of guaranteeing any Indebtedness or
other obligation payable or performable by another Person (the "primary
obligor") in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (1) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (2) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, or (3) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (B) any Adverse Claim on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person. The amount
of any Guarantee shall be deemed to be an 98 70 Redline 15



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q036.jpg]
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.
"Indebtedness " means, with respect to any Person, such Person's (i) obligations
for borrowed money, (ii) obligations representing the deferred purchase price of
property other than accounts payable arising in the ordinary course of such
Person's business on terms customary in the trade, (iii) obligations, whether or
not assumed, secured by liens or payable out of the proceeds or production from
property now or hereafter owned or acquired by such Person, (iv) obligations
which are evidenced by notes, acceptances, or other instruments, (v) Capitalized
Lease obligations and (vi) obligations for which such Person is obligated
pursuant to a Guarantee. "Indemnified Amounts " has the meaning set forth in
Section 12.01(a ). "Indemnified Party " has the meaning set forth in Section
12.01(a ). "Indemnified Taxes " means (a) Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of the Transferor under any Transaction Document and (b) to the
extent not otherwise described in clause (a) , Other Taxes. "Intended Tax
Treatment " has the meaning set forth in Section 13.13. "Interest " means, for
each Loan for any Interest Period (or portion thereof), the amount of interest
accrued on the Capital of such Loan during such Interest Period (or portion
thereof) in accordance with Section 2.05(b ). "Interest Period " means, for each
Class: (a) before the Termination Date: (i) initially, the period commencing on
the Amendment Date and ending on (and including) the last day of the related
calendar month and (ii) thereafter, each calendar month and (b) on and after the
Termination Date, such period (including a period of one day) as shall be
selected from time to time by the Administrative Agent (with the consent or at
the direction of the Class Agents) or, in the absence of any such selection,
each calendar month. "Interest Rate " means, for each Class Investor or the
Administrative Agent, as applicable, a rate per annum equal to the Drawn Spread
plus the Reference Rate for such Class Investor or the Administrative Agent, as
applicable. "Investment Company Act " means the Investment Company Act of 1940,
as amended or otherwise modified from time to time. "IRS " means the United
States Internal Revenue Service. "Lease Agreement " means the Sublease
Agreement, dated as of October 12, 2015, between the Transferor and Blackline
Partners, LLC dba Cartwright & Company and consented by Ottex Corporation. 98 70
Redline 16



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q037.jpg]
"Loan " means any loan made by a Class Investor pursuant to Section 2.02. "Loan
Request " means a letter in substantially the form of Exhibit A hereto executed
and delivered by the Transferor to the Administrative Agent and the Class Agents
pursuant to Section 2.02(a ). "Lock-Box " means each locked postal box with
respect to which a Lock-Box Bank who has executed a Lock-Box Agreement pursuant
to which it has been granted exclusive access for the purpose of retrieving and
processing payments made on the Pool Receivables and which is linked to a
Lock-Box Account. "Lock-Box Account " means an account listed on Schedule II (as
such schedule may be modified from time to time in connection with the addition
or removal of any Lock-Box Account in accordance with the terms hereof) and
maintained by an Originator or the Collection Agent at a Lock-Box Bank for the
purpose of receiving Collections from Receivables. "Lock-Box Agreement " means
an agreement between an Originator or the Collection Agent and a Lock-Box Bank
regarding one or more Lock-Box Accounts, conferring Control of the applicable
Lock-Box Account(s) in favor of the Administrative Agent, in form and substance
satisfactory to the Administrative Agent. "Lock-Box Bank " means each of the
banks set forth in Schedule II hereto and such banks as may be added thereto or
deleted therefrom in accordance with this Agreement. "Loss Horizon Ratio " means
the ratio (expressed as a percentage and rounded to the nearest 1/100 of 1%,
with 5/1000th of 1% rounded upward) computed as of the last day of each calendar
month by dividing (a) the aggregate amount of sales by the Originators giving
rise to Pool Receivables in the four month period ending on such day, by (b) the
aggregate initial Outstanding Balance of Eligible Receivables on such day.
"Majority Class Agents " means one or more Class Agents which in its Class, or
their combined Classes, as the case may be, have Bank Investors representing
more than 50% of the aggregate Commitments of all Bank Investors in all Classes
(or, if the Commitments have been terminated, have Class Investors representing
more than 50% of the Aggregate Capital); provided , however , that so long as
there are two or more Classes party hereto, no less than two Class Agents shall
constitute the Majority Class Agents; provided , further , that for purposes of
determining the Majority Class Agents, the Commitments of any Defaulting Lender
and each other Bank Investor in such Defaulting Lender's Group will be deemed to
be zero. "Material Adverse Effect " means, with respect to any event or
circumstance and with respect to any Person (or if no Person is specified, with
respect to the Transferor, the Seller, the Originators and the Collection
Agent), a material adverse effect on: (a) the assets, operations, business or
financial condition of such Person and its Subsidiaries, if any, taken as a
whole; 98 70 Redline 17



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q038.jpg]
(b) the ability of any such Person to perform its obligations under this
Agreement or any other Transaction Document to which it is a party; (c) the
validity or enforceability of this Agreement or any other Transaction Document,
or the validity, enforceability, value or collectibility of any material portion
of the Pool Receivables; or (d) the status, perfection, enforceability or
priority of the interest of the Administrative Agent (for the benefit of the
Secured Parties) in the Pool Receivables. "Maturity Date " means the Termination
Date. "Minimum Dilution Reserve Percentage " means 3.00%. "Monthly Settlement
Date " means the 7th day of each calendar month (or if such day is not a
Business Day, the next occurring Business Day). "Moody's " means Moody's
Investors Service, Inc. and any successor thereto that is a nationally
recognized statistical rating organization. "Net Receivables Pool Balance "
means, at any time of determination: (a) the aggregate Outstanding Balance of
all Eligible Receivables then in the Receivables Pool, minus (b) the Excess
Concentration Amount. "Non-Extending Lender " means a Class Investor that has
indicated that it will not consent to a request to extend the Scheduled
Termination Date. "Obligations " means all present and future indebtedness,
reimbursement obligations and other liabilities and obligations (howsoever
created, arising or evidenced, whether direct or indirect, absolute or
contingent, or due or to become due) of the Transferor to any Credit Party,
Indemnified Party and/or any Affected Person, arising under this Agreement or
any other Transaction Document or the transactions contemplated hereby or
thereby, and shall include, without limitation, all Capital and Interest on the
Loans, all Fees and all other amounts due or to become due under the Transaction
Documents (whether in respect of fees, costs, expenses, indemnifications or
otherwise), including, without limitation, interest, fees and other obligations
that accrue after the commencement of any Event of Bankruptcy with respect to
the Transferor (in each case whether or not allowed as a claim in such
proceeding). "Obligor " means a Person obligated to make payments for the
provision, to such Person or a third party, of goods and services pursuant to a
Contract. "Obligor Group " for any Obligor shall be determined by the
Administrative Agent as follows: (i) the short-term rating issued by S&P for
such Obligor shall be used to determine the "Obligor Group"; provided , however
, that if such short-term rating is unavailable, the long-term unsecured rating
issued by S&P for the Obligor shall be used, (ii) concomitantly with clause (i)
, the short-term rating issued by Moody's for such Obligor shall be used to
determine the "Obligor 98 70 Redline 18



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q039.jpg]
Group"; provided , however , that if such short-term rating is unavailable, the
long-term unsecured rating issued by Moody's for the Obligor shall be used,
(iii) only if there is a difference between the "Obligor Group" indicated
between the foregoing clauses (i) and (ii) , determined concomitantly, then the
Obligor shall be deemed a member of the lower of the determined "Obligor Group"
and (iv) if the Obligor is only rated by one of S&P and Moody's, the
Administrative Agent shall use the one rating to determine the Obligor Group for
such Obligor. "Official Body " means any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of any such government or political subdivision, or any court,
tribunal, grand jury or arbitrator, or any accounting board or authority
(whether or not a part of government) which is responsible for the establishment
or interpretation of national or international accounting principles, in each
case whether foreign or domestic. "Originator " and "Originators " each have the
meaning set forth in the Purchase Agreement, as the same may be modified from
time to time by adding new Originators or removing Originators, in each case, in
accordance with the Purchase Agreement and with the prior written consent of the
Administrative Agent. "Originator Sale Agreement " has the meaning set forth in
the Purchase Agreement. "Other Connection Taxes " means, with respect to any
Affected Person, Taxes imposed as a result of a present or former connection
between such Affected Person and the jurisdiction imposing such Tax (other than
connections arising from such Affected Person having executed, delivered, become
a party to, performed its obligations under, received payments under, received
or perfected a security interest under, engaged in any other transaction
pursuant to or enforced any Transaction Document, or sold or assigned an
interest in any Loan or Transaction Document). "Other Taxes " means all present
or future stamp, court or documentary, intangible, recording, filing or similar
Taxes imposed by any Official Body that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Transaction Document except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 12.05). "Other Transferor " means any Person other than the
Transferor that has entered into a receivables purchase agreement, transfer and
administration agreement or similar arrangement for the financing of receivables
with any Class Conduit. "Outstanding Balance " means, with respect to any
Receivable at any time, the then outstanding principal amount thereof including
any accrued and outstanding Finance Charges related thereto, as adjusted in
accordance with Section 3.02(d ); provided , that the Outstanding Balance of a
Defaulted Receivable shall be zero. "Participant " has the meaning set forth in
Section 13.03(f ). 98 70 Redline 19



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q040.jpg]
"Participant Register " has the meaning set forth in Section 13.03(g ). "PATRIOT
Act " has the meaning set forth in Section 13.14. "Periodic Report " means a
monthly report or a weekly report, in substantially the form attached hereto as
Exhibit D or in such other form as is mutually agreed to by the Transferor and
the Administrative Agent, furnished by the Collection Agent pursuant to Section
3.03. "Person " means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof. "Pool Obligor " means an Obligor under
a Pool Receivable. "Pool Receivable " means a Receivable in the Receivables
Pool. "Potential Termination Event " means an event that but for notice or lapse
of time or both would constitute a Termination Event. "Pro Rata Percentage "
means, at any time of determination, with respect to any Bank Investor, a
fraction (expressed as a percentage), (a) the numerator of which is (i) prior to
the termination of all Commitments hereunder, its Commitment at such time or
(ii) if all Commitments hereunder have been terminated, the aggregate
outstanding Capital of all Loans being funded by the Class Investors in such
Bank Investor's Class at such time and (b) the denominator of which is (i) prior
to the termination of all Commitments hereunder, the aggregate Commitments of
all Bank Investors at such time or (ii) if all Commitments hereunder have been
terminated, the Aggregate Capital at such time. "Proceeds " means "proceeds" as
defined in Section 9-102(a)(64) of the UCC. "Program Support Agreement " means
any agreement entered into in connection with this Agreement pursuant to which a
Program Support Provider agrees to provide liquidity, back-up purchase or credit
support in connection with a Class Conduit's extension of credit hereunder and
any other agreement entered into by any Program Support Provider providing for:
(a) the issuance of one or more letters of credit for the account of any Class
Conduit or its related commercial paper issuer, (b) the issuance of one or more
surety bonds for which any Class Conduit or its related commercial paper issuer
is obligated to reimburse the applicable Program Support Provider for any
drawings thereunder, (c) the sale by any Class Conduit to any Program Support
Provider of any Capital (or portions thereof or participation interest therein)
maintained by such Class Conduit and/or (d) the making of loans and/or other
extensions of credit to any Class Conduit or its related commercial paper issuer
in connection with the related commercial paper program, together with any
letter of credit, surety bond or other instrument issued thereunder. 98 70
Redline 20



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q041.jpg]
"Program Support Provider " means, with respect to a Class Conduit, any bank,
insurance company or other funding institution providing liquidity, credit
enhancement or back-up purchase support or facilities to such Class Conduit.
"Purchase Agreement " means the Amended and Restated Receivables Purchase and
Servicing Agreement, dated as of the date hereof, by and between Tech Data, as
seller, and the Transferor, as purchaser, as the same may be amended, restated,
supplemented or otherwise modified from time to time. "Purchase Agreement
Termination Event " means the Transferor ceasing to make purchases of
Receivables from Tech Data under the Purchase Agreement. "Rate Period " means,
with respect to any Interest Rate, the applicable period of time for which such
Interest Rate is determined. "Rating Agency " means each of S&P, Fitch and
Moody's, to the extent then rating the Commercial Paper of any Class Conduit
(and/or each other rating agency then rating the Commercial Paper of any Class
Conduit). "Receivable " means the indebtedness owed to the Transferor or any
Originator by any Obligor under a Contract whether constituting an account,
chattel paper, instrument or general intangible, arising in connection with the
sale of merchandise or services by any Originator and thereafter transferred to
the Transferor by the Seller pursuant to the Purchase Agreement, and includes
the right to payment of any Finance Charges and other obligations of such
Obligor with respect thereto. Notwithstanding the foregoing, to the extent any
portion of a Receivable is deemed collected as a result of Deemed Collections
that are received and applied in accordance with Section 3.01(e ), such portion
of such Receivable shall no longer constitute a Receivable hereunder.
"Receivables Pool " means, at any time of determination, all of the then
outstanding Receivables transferred (or purported to be transferred) to the
Transferor pursuant to the Purchase Agreement. "Records " means all Contracts
and other documents, books, records and other information (including, without
limitation, computer programs, tapes, discs, punch cards, data processing
software and related property) maintained with respect to Receivables and the
related Obligors. "Reference Rate " has, for each Class Investor or the
Administrative Agent, as applicable, the meaning set forth in the applicable
Side Letter between the applicable Class Agent and the Transferor. "Register "
has the meaning set forth in Section 13.03(d ). "Reinvestment " has the meaning
set forth in Section 3.01(a ). 98 70 Redline 21



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q042.jpg]
"Related Bank Investor " means with respect to any Class Conduit, any Class
Agent or any Class, each Bank Investor listed as a Bank Investor for the related
Class as set forth on Schedule I hereto. "Related Class Conduit " means, with
respect to any Bank Investor, any Class Agent or any Class, each Class Conduit
which is listed as a Class Conduit for the related Class as set forth on
Schedule I hereto. "Related Party " means, with respect to any Person, such
Person's Affiliates and the officers, directors, managers, agents and employees
of such Person and its Affiliates. "Related Security " means with respect to any
Pool Receivable, all of the Transferor's and the Seller's rights, title and
interest in, to and under: (a) the merchandise (including returned or
repossessed merchandise), if any, the sale of which by the applicable Originator
gave rise to such Receivable; (b) all other security interests or liens and
property subject thereto from time to time, if any, purporting to secure payment
of such Receivable, whether pursuant to the Contract related to such Receivable
or otherwise, together with all financing statements signed by an Obligor
describing any collateral securing such Receivable; (c) all guarantees,
indemnities, warranties, insurance (and proceeds and premium refunds thereof) or
other agreements or arrangements of any kind from time to time supporting or
securing payment of such Receivable whether pursuant to the Contract related to
such Receivable or otherwise; (d) all Records related to such Receivable; and
(e) all rights and remedies of the Transferor under the Purchase Agreement and
the Originator Sale Agreement, together with all financing statements filed by
the Transferor against the Seller and each Originator in connection therewith;
and (f) all Collections on and Proceeds of any of the foregoing. "Repurchase "
has the meaning set forth in the Purchase Agreement. "Repurchase Event " has the
meaning set forth in the Purchase Agreement. "Required Capital Amount " means,
at any time of determination, an amount equal to the Total Reserves at such
time. "Responsible Officer " means, with respect to any Person, the president,
the chief executive officer, the chief financial officer, treasurer, assistant
treasurer or chief accounting officer of such Person. 98 70 Redline 22



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q043.jpg]
"Retained Interest " has the meaning set forth in Section 7.03(n ). "S&P " means
S&P Global Ratings and any successor thereto that is a nationally recognized
statistical rating organization. "Sanctions " means any economic or financial
sanctions or trade embargoes imposed, administered or enforced by (a) the U.S.
federal government (including without limitation the Office of Foreign Assets
Control of the U.S. Department of the Treasury), (b) the United Nations Security
Council, the European Union or Her Majesty's Treasury of the United Kingdom or
(c) Canada, including but not limited to, the economic or financial sanctions or
trade embargoes contemplated by the provisions of the United Nations Act
(Canada), the Special Economic Measures Act (Canada), and any other economic
sanctions laws administered by Foreign Affairs and International Trade Canada or
the Department of Public Safety Canada. "Sanctioned Country " means, at any
time, a country, region or territory to the extent that such country, region or
territory itself is the subject of Sanctions that broadly prohibit dealings with
such country, region or territory (as of the Amendment Date, the Crimea region
of Ukraine, Cuba, Iran, North Korea and Syria). "Sanctioned Person " means, at
any time, any individual or entity (a) appearing on a list of Persons with whom
trade or commerce is expressly restricted by Applicable Law pursuant to
Sanctions, (b) located, organized or resident in a Sanctioned Country, (c) with
whom dealings are currently prohibited by any Sanctions or (d) is controlled or
50% or more owned by any individual or entity described in the foregoing clauses
(a) , (b) or (c) . "Scheduled Termination Date " means August 8 April 16 , 2019
2021 , it being understood that the parties hereto may from time to time extend
the Scheduled Termination Date by written agreement. "Scotia Bank " has the
meaning set forth in the preamble to this Agreement. "Segregated Account " has
the meaning set forth in Section 4.03. "Servicing Fee " means the fee referred
to in Section 8.06(a ) of this Agreement. "SEC " means the U.S. Securities and
Exchange Commission. "Secured Parties " means each Credit Party, each
Indemnified Party and each Affected Person. "Securities Act " means the
Securities Act of 1933, as amended or otherwise modified from time to time.
"Seller " has the meaning set forth in the Purchase Agreement, as the same may
be modified from time to time with the prior written consent of the
Administrative Agent. 98 70 Redline 23



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q044.jpg]
"Settlement Date " means (i) prior to the Termination Date, the Monthly
Settlement Date and (ii) on and after the Termination Date, each day selected
from time to time by the Administrative Agent (with the consent or at the
direction of each Class Agent) (it being understood that the Administrative
Agent (with the consent or at the direction of each Class Agent) may select such
Settlement Date to occur as frequently as daily) or, in the absence of such
selection, the Monthly Settlement Date. "Side Letter " has the meaning set forth
in Section 2.05(a ). "Solvent " means, with respect to any Person and as of any
particular date, (i) the present fair value of the assets of such Person exceeds
the liabilities of such Person as such liabilities become absolute and matured,
(ii) the fair value of the assets of such Person exceeds the probable liability
on such Person's debts as such debts become absolute and matured, (iii) such
Person is able to pay its debts as they mature and (iv) such Person's capital is
not unreasonably small for the business in which it is engaged. "Special
Concentration Limit " means, for any Obligor or Financing Party while such
Obligor or Financing Party is a Special Obligor, the percentage applicable to
such Special Obligor and designated as the "Special Concentration Limit" in the
written approval of such Obligor or Financing Party as a Special Obligor by the
Agent and the Class Agents. "Special Obligor " means an Obligor or Financing
Party which upon the request of the Transferor is approved in writing by the
Agent and each Class Agent as a "Special Obligor" and with respect to which none
of the Administrative Agent or any Class Agent shall have revoked such
designation, such revocation to be effective upon three (3) Business Days'
written notice from the Administrative Agent or a Class Agent, as applicable, to
the Collection Agent, the Transferor, the Administrative Agent (if such notice
is not given by the Administrative Agent) and each Class Agent and which
revocation shall be given in good faith and based upon reasonable criteria.
"Subsidiary " means, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock of each class or
other interests having ordinary voting power (other than stock or other
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such entity are
at the time owned, or management of which is otherwise controlled: (a) by such
Person, (b) by one or more Subsidiaries of such Person or (c) by such Person and
one or more Subsidiaries of such Person. "Taxes " means all present or future
taxes, levies, imposts, duties, deductions, withholdings (including backup
withholding), assessments, fees or other charges imposed by any Official Body,
including any interest, additions to tax or penalties applicable thereto. "Tech
Data " has the meaning set forth in the preamble to this Agreement. 98 70
Redline 24



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q045.jpg]
"Termination Date " means the earliest to occur of (a) the Scheduled Termination
Date, (b) the date on which the "Termination Date" is declared or deemed to have
occurred under Section 9.01 and (c) the date designated by the Transferor as the
"Termination Date" pursuant to Section 2.04(b ). "Termination Event " has the
meaning set forth in Section 9.01. For the avoidance of doubt, a Termination
Event shall occur only after applicable cure periods, if any, specified in
Section 9.01 have expired, and any Termination Event that occurs shall be deemed
to be continuing at all times thereafter unless and until waived in accordance
with Section 13.01. "Total Reserves " means, at any time of determination, an
amount equal to the product of (a) the Net Receivables Pool Balance and (b) the
sum of (i) the Yield and Servicing Reserve Percentage , and (ii) the greater of
(A) the sum of the Dynamic Loss Reserve Percentage or (B) the Concentration
Reserve Percentage and (iii) the greater of (A) the and the Dynamic Dilution
Reserve Percentage or (B) the sum of the Concentration Reserve Percentage and
the Minimum Dilution Reserve Percentage. "Transaction Documents " means this
Agreement, the Purchase Agreement, the Originator Sale Agreement, each Lock-Box
Agreement, each Side Letter, the Cash Pooling and Management Agreement , the
First Amendment and all of the other instruments, documents and other agreements
executed and delivered by any Originator, Tech Data or the Transferor in
connection with any of the foregoing which has been designated as a "Transaction
Document" for purposes of this Agreement with the consent of the Administrative
Agent, in each case, as the same may be amended, restated, supplemented or
otherwise modified from time to time. "Transferor " has the meaning set forth in
the preamble to this Agreement. "Transferor's Net Worth " means, at any time of
determination, an amount equal to (i) the sum of (A) the Outstanding Balance of
all Pool Receivables at such time, plus (B) cash Collections held by the
Transferor, minus (ii) the sum of (A) the Aggregate Capital at such time, plus
(B) the Aggregate Interest at such time, plus (C) the aggregate accrued and
unpaid Fees at such time, plus (D) without duplication, the aggregate accrued
and unpaid other Obligations at such time. "UCC " means the Uniform Commercial
Code as from time to time in effect in the applicable jurisdiction. "U.S. Person
" means a "United States person" within the meaning of Section 7701(a)(30) of
the Code. "U.S. Tax Compliance Certificate " has the meaning set forth in
Section 12.04(f)(ii)(D ). "Volcker Rule " has the meaning set forth in Section
6.01(n ). "Withholding Agent " means the Transferor, the Collection Agent or the
Administrative Agent. 98 70 Redline 25



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q046.jpg]
"Yield and Servicing Reserve Percentage " means 1.00%. SECTION 1.02 Other
Interpretative Matters . All accounting terms not specifically defined herein
shall be construed in accordance with GAAP. All terms used in Article 9 of the
UCC in the State of New York, California, Florida or Delaware, as applicable,
and not specifically defined herein, are used herein as defined in such Article
9. Unless otherwise expressly indicated, all references herein to "Article,"
"Section," "Schedule," "Exhibit" or "Annex" shall mean articles and sections of,
and schedules, exhibits and annexes to, this Agreement. For purposes of this
Agreement, unless the context otherwise requires: (a) references to any amount
as on deposit or outstanding on any particular date means such amount at the
close of business on such day; (b) the words "hereof," "herein" and "hereunder"
and words of similar import refer to this Agreement as a whole and not to any
particular provision of this Agreement (and the words "thereof," "therein" and
"thereunder" have a corresponding meaning when used with other agreements or
documents); (c) the term "including" means "including without limitation"; (d)
references to any Applicable Law where a particular date or timeframe is
relevant refer to that Applicable Law as amended or otherwise modified and as in
effect on such date or within such timeframe and, if applicable, includes any
successor Applicable Law; (e) references to any agreement where a particular
date or timeframe is relevant refer to that agreement as amended or otherwise
modified and as in effect on such date or within such timeframe; (f) references
to any Person include that Person's permitted successors and assigns; (g)
headings and captions are for purposes of reference only and shall not otherwise
affect the meaning or interpretation of any provision hereof; (h) unless
otherwise provided, in the calculation of time from a specified date to a later
specified date, the term "from" means "from and including", and the terms "to"
and "until" each means "to but excluding"; (i) terms in one gender include the
parallel terms in the neuter and opposite gender; (j) references to any amount
as on deposit or outstanding on any particular date means such amount at the
close of business on such day; and (k) the term "or" is not exclusive. ARTICLE
II TERMS OF THE LOANS SECTION 2.01 Loan Facility . Upon a request by the
Transferor pursuant to Section 2.02(a ), and on the terms and subject to the
conditions hereinafter set forth, the Class Conduits, ratably, in accordance
with the aggregate of the Commitments of the Related Bank Investors with respect
to each such Class Conduit, severally and not jointly, may, in their sole
discretion, make Loans to the Transferor on a revolving basis, and if and to the
extent any Class Conduit does not make any such requested Loan or if any Class
does not include a Class Conduit, the Related Bank Investor(s) for such Class
Conduit or the Bank Investor for such Class, as the case may be, shall, ratably
in accordance with their respective Commitments, severally and not jointly, make
such Loans to the Transferor, in either case, from time to time until the
Termination Date. Under no circumstances shall any Class Investor be obligated
to make any such Loan to the extent that, after giving effect to such Loan and
all other Loans being made on such date: 98 70 Redline 26



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q047.jpg]
(i) the Aggregate Capital would exceed the Facility Limit; (ii) the sum of (A)
the Capital of such Class Investor, plus (B) the aggregate outstanding Capital
of each other Class Investor in its Class, would exceed the Class Commitment of
such Class Investor's Class; (iii) if such Class Investor is a Bank Investor,
the aggregate outstanding Capital of such Bank Investor would exceed its
Commitment; or (iv) the Aggregate Capital would exceed the Borrowing Base.
SECTION 2.02 Procedures for Credit Extensions . (a) Each Loan hereunder shall be
made on at least one (1) Business Day's prior written request from the
Transferor to the Administrative Agent and each Class Agent in the form of a
Loan Request attached hereto as Exhibit A . Each such Loan Request shall be
delivered no later than 3:00 p.m. (New York City time) on the Business Day prior
to the proposed date of such Credit Extension (it being understood that any such
Loan Request delivered after such time shall be deemed to have been made on the
following Business Day); provided , however , that the Transferor may deliver a
same-day Loan Request on up to four (4) Business Days during any one week, in
which case the Transferor must deliver the Loan Request by not later than 10:00
a.m. (New York City time) on the date of such Credit Extension, and the
Transferor shall deliver such Loan Request directly to each Class Investor. Each
such Loan Request shall specify (i) the amount of the Loan(s) requested (which
shall not be less than $5,000,000 on an aggregate basis for all Classes and
shall be an integral multiple of $1,000,000, and in the case of any same-day
Credit Extension, not greater than $100,000,000), (ii) the allocation of such
amount among the Classes (which shall be ratable based on the Class
Commitments), (iii) the account to which the proceeds of such Loan shall be
distributed and (iv) the date such Credit Extension is to be made (which shall
be a Business Day). (b) On the date of each Loan, the Class Investors shall (or
in the case of any Class Conduit, may), upon satisfaction of the applicable
conditions set forth in Article V and in accordance with the other conditions
set forth in this Article II, make available to the Transferor in same day funds
an aggregate amount equal to the amount of such Loans requested, at the account
set forth in the related Loan Request. Each request for a Loan shall be
irrevocable and binding on the Transferor. (c) With respect to any Class, if at
any time prior to the Termination Date, the related Class Conduit elects not to
make a Loan requested by the Transferor in accordance with Sections 2.01 and
2.02, the Transferor shall have the right to require such Class Conduit to
assign all of its interest in the Loans made by such Class Conduit to its
Related Bank Investor, with notice to the related Class Agent and the
Administrative Agent. In the event of any such election by the Transferor, the
assignment shall be effective on the Business Day following such request, with
the same force and effect as an assignment duly entered into pursuant to Section
13.03(a ), and the Administrative Agent shall update the Register and give
notice of such assignment pursuant to Section 13.03(d ). 98 70 Redline 27



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q048.jpg]
(d) Each Bank Investor's obligation shall be several, such that the failure of
any Bank Investor to make available to the Transferor any funds in connection
with any Loan shall not relieve any other Bank Investor of any obligation
hereunder to make funds available on the date such Loans are requested (it being
understood , that no Bank Investor shall be responsible for the failure of any
other Bank Investor to make funds available to the Transferor in connection with
any Loan hereunder). (e) The Transferor shall repay in full the outstanding
Capital of each Class Investor on the Maturity Date. Prior thereto, the
Transferor shall prepay the outstanding Capital of each Class Investor to the
extent required pursuant to Section 2.03 and on each Settlement Date in
accordance with the priorities set forth in Section 3.01(b ), and may
voluntarily prepay the outstanding Capital of each Class Investor in accordance
with Section 2.04. (f) If the Transferor and the Administrative Agent agree in
writing that a Bank Investor is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Bank Investor will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Class Investors or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans to be held pro rata by each Class in accordance with the Commitments of
such Class, whereupon such Bank Investor will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Transferor while that Bank
Investor was a Defaulting Lender; and provided , further , that except to the
extent otherwise expressly agreed by the affected parties, no such cure of
Defaulting Lender status will constitute a waiver or release of any claim of any
party hereunder arising from that Bank Investor's having been a Defaulting
Lender. SECTION 2.03 Mandatory Prepayments . (a) If at any time on or prior to
the Termination Date, a Responsible Officer of the Transferor obtains knowledge
that a Borrowing Base Deficit exists, then the Transferor shall within one (1)
Business Day repay the outstanding Capital of each Class Investor (ratably,
based on the aggregate outstanding Capital of each Class Investor at such time),
from previously received Collections, an aggregate amount equal to the amount
that, when applied in reduction of the Aggregate Capital, will cure such
Borrowing Base Deficit. The Transferor shall make such prepayment to each Class
Agent's Account in immediately available funds. (b) The Transferor shall repay
all of the outstanding Capital of each Class Investor (together with any accrued
Interest and Fees in respect of such Capital) if the Administrative Agent
notifies the Transferor of a material breach of any representation or warranty
made or deemed made pursuant to Article VI of this Agreement and Transferor
shall fail to cure such breach within fifteen (15) days (or, in the case of the
representations and warranties in Section 6.01(d ), three (3) days) of such
notice. The Transferor shall make such 98 70 Redline 28



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q049.jpg]
prepayment to each Class Agent's Account in immediately available funds on such
fifteenth (15th) day (or third (3rd) day, if applicable). SECTION 2.04 Voluntary
Prepayments . (a) The Transferor, in its discretion, shall have the right to
make a prepayment, in whole or in part, of the outstanding Capital of each Class
Investor, which prepayment shall be applied in reduction of the Aggregate
Capital after notice to the Administrative Agent and each Class Agent, not later
than 3:00 p.m. (New York City time) on the Business Day prior to the proposed
date of such voluntary prepayment; provided , that the Transferor may make a
same-day voluntary payment on up to four (4) Business Days during any one week
(any such same-day voluntary payment not to exceed $70,000,000), in which case,
the Transferor shall provide notice thereof not later than 10:00 a.m. (New York
City time) on the Business Day of such voluntary payment to the Administrative
Agent and each Class Agent. Any such prepayment will reduce the Capital of each
Class on a pro rata basis based on the outstanding Capital of each such Class.
All accrued Interest and Fees relating to the Capital prepaid pursuant to this
Section 2.04(a ) shall be due and payable on the following Settlement Date in
accordance with Section 2.05(b ). (b) The Transferor may, upon not less than
thirty (30) days' prior written notice to the Administrative Agent and each
Class Agent, terminate in whole or permanently reduce in part the Facility Limit
and the Commitments in an amount up to the amount by which the Facility Limit
exceeds the Aggregate Capital; provided , that (i) any partial reduction of
Commitments shall be in an aggregate minimum amount of $20,000,000 and integral
multiples of $10,000,000 in excess of that amount, and (ii) no Termination Event
or Potential Termination Event shall have occurred and be continuing or would
result from any such termination or reduction. Any partial reduction of the
Facility Amount and the Commitments will reduce the Commitments of each Class on
a pro rata basis based on the outstanding Commitments of each such Class. All
Fees relating to the portion of the Commitment so reduced shall be due and
payable on the following Settlement Date in accordance with Section 2.05(b ). In
connection with any termination of the Facility Limit and the Commitments in
whole pursuant to this Section 2.04(b ), the Transferor may designate any date
occurring on or after such termination in whole (subject to payment of all
outstanding Obligations hereunder) as the Termination Date. SECTION 2.05
Interest and Fees . (a) On each Settlement Date, the Transferor shall, in
accordance with the terms and priorities for payment set forth in Section 3.01,
pay to each applicable Class Agent, each applicable Class Investor and/or the
Administrative Agent certain fees (collectively, the "Fees ") in the amounts set
forth in the side letter agreements from time to time entered into, among the
Transferor, the members of the applicable Class or Classes (or their respective
Class Agents on their behalf) and/or the Administrative Agent (each such side
letter agreement, as amended, restated, supplemented or otherwise modified from
time to time, collectively being referred to herein as the "Side Letter "),
except that no Undrawn Fee (as defined in the Side Letter) will accrue with
respect to any Class during the period in which any member of such Class is a
Defaulting Lender. 98 70 Redline 29



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q050.jpg]
(b) The Capital of each Class Investor shall accrue interest on each day when
such Capital remains outstanding at the then applicable Interest Rate for such
Class Investor. The Transferor shall pay all Interest and Fees accrued during
each Interest Period on the immediately following Settlement Date in accordance
with the terms and priorities for payment set forth in Section 3.01. SECTION
2.06 Eurodollar Rate Protection; Illegality . If any Class Agent determines,
with respect to its Class Investors that have extended Loans accruing Interest
by reference to the Eurodollar Rate, that: (a) it is unable to obtain on a
timely basis the information necessary to determine any Eurodollar Rate
applicable to the Capital held by the related Class; (b) it is unable to obtain
matching deposits in the London interbank market to fund the Capital held by the
related Class; (c) the Eurodollar Rate will not adequately reflect the cost of
funding or maintaining the Capital; or (d) any Change in Law makes it unlawful,
or any central bank or other Official Body asserts that it is unlawful, to fund
or maintain the Capital by reference to a Eurodollar Rate; then, in each case,
such Class Agent shall forthwith notify the Administrative Agent and the
Transferor of the existence of such circumstances, and until such Class Agent
has notified the Administrative Agent and the Class Agent that such
circumstances no longer exist, Interest on the Capital held by the related Class
shall accrue at the Base Rate. SECTION 2.07 Records of Loans . Each Class Agent
shall record in its records, the date and amount of each Loan made by the Class
Investors in its Class hereunder, the interest rate with respect thereto, the
Interest accrued thereon and each repayment and payment thereof. Subject to
Section 13.03(d ), such records shall be conclusive and binding absent manifest
error. The failure to so record any such information or any error in so
recording any such information shall not affect the obligations of the
Transferor hereunder or under the other Transaction Documents. ARTICLE III
SETTLEMENT PROCEDURES AND PAYMENT PROVISIONS SECTION 3.01 Settlement Procedures
. (a) The Collection Agent shall set aside and hold in trust for the exclusive
benefit of the Transferor and the Secured Parties (or segregate in a separate
account in accordance with Section 4.03), all Collections on Pool Receivables
that are received by the Collection Agent or the Transferor (including receipt
of Deemed Collections or cash payment to 98 70 Redline 30



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q051.jpg]
effect a Repurchase) or received in any Lock-Box or Lock-Box Account for
application in accordance with the priority of payments set forth in Section
3.01(b ); provided , that (i) for so long as no Collection Agent Ratings Event,
Collection Agent Default or Termination Event has occurred and is continuing,
any such Collections may be commingled by the Collection Agent with funds of the
Collection Agent and its Affiliates prior to the applicable Settlement Date,
solely for the purpose of investing in short-term cash management investments;
provided , however , that no such commingling or any loss or gain attributable
to any such investment shall derogate from the Collection Agent's obligations
hereunder to distribute all Collections, or an amount equal thereto, in
accordance with the priority of payments set forth in Section 3.01(b ) and (ii)
the Collection Agent may from time to time release to the Transferor from
Collections any amounts permitted to be released under Section 5.03 and applied
by the Transferor as (A) a cash payment towards the purchase price for any
Receivables acquired by the Transferor under the Purchase Agreement (each such
release, a "Reinvestment ") or (B) repayments or extensions of credit in
accordance with the Cash Pooling and Management Agreement (each, a "Cash Pooling
Transfer "). (b) On each Settlement Date, the Collection Agent (or, following
its assumption of exclusive control of the Lock-Box Accounts, the Administrative
Agent) shall distribute such Collections in the following order of priority: (i)
first , to each Lock-Box Bank, the amount of any fees, costs or expenses
permitted to be debited or withdrawn by such Lock-Box Bank from a Lock-Box
Account pursuant to the terms of the applicable Lock-Box Agreement, to the
extent such fees, costs or expenses have not already been debited or withdrawn;
(ii) second , to the Collection Agent for the payment of the accrued Servicing
Fees payable for the immediately preceding Interest Period, plus, if applicable,
the amount of Servicing Fees payable for any prior Interest Period to the extent
such amount has not been distributed to the Collection Agent; (iii) third , to
each applicable Credit Party (ratably, based on the amount then due and owing),
all accrued and unpaid Fees due to such Credit Party for the immediately
preceding Interest Period, plus, if applicable, the amount of any such Fees
payable for any prior Interest Period to the extent such amount has not been
distributed to such Credit Party; (iv) fourth , to each applicable Credit Party
(ratably, based on the amount then due and owing), all accrued and unpaid
Interest due to such Credit Party for the immediately preceding Interest Period,
plus, if applicable, the amount of any such Interest payable for any prior
Interest Period to the extent such amount has not been distributed to such Class
Investor or Credit Party; (v) fifth , if any Borrowing Base Deficit exists, to
each Class Investor (ratably, based on the aggregate outstanding Capital of each
Class Investor at such time), to repay the outstanding Capital of each Class
Investor, an aggregate amount equal to the 98 70 Redline 31



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q052.jpg]
amount that, when applied in reduction of the Aggregate Capital, will cure such
Borrowing Base Deficit; (vi) sixth , on and after the Termination Date, to each
Class Investor (ratably, based on the aggregate outstanding Capital of each
Class Investor), to repay the outstanding Capital of each such Class Investor
until paid in full; (vii) seventh , to each Credit Party, each Affected Person
and each Lock- Box Bank (ratably, based on the amounts due and owing at such
time), all other Obligations then due and owing by the Transferor to such Person
(including any amounts payable under Article XII or any Lock-Box Agreement);
(viii) eighth , prior to the Termination Date, at the election of the Transferor
and in accordance with Section 2.04, to the payment of all or any portion of the
outstanding Capital of the Class Investors at such time (ratably, based on the
aggregate outstanding Capital of each Class Investor at such time); and (ix)
ninth , the remaining balance, if any, to the Transferor. (c) All payments or
distributions to be made by the Collection Agent, the Transferor and any other
Person to the Administrative Agent or the Class Investors (or their respective
related Affected Persons), shall be paid or distributed to the related Class
Agent at its Class Agent's Account. Each Class Agent, upon its receipt in the
applicable Class Agent's Account of any such payments or distributions, shall
distribute such amounts to the applicable Class Investors and Affected Persons
within its Class ratably; provided that if such Class Agent shall have received
insufficient funds to pay all of the above amounts in full on any such date,
such Class Agent shall pay such amounts to the applicable Class Investors and
Affected Persons within its Class in accordance with the priority of payments
set forth above, and with respect to any such category above for which there are
insufficient funds to pay all amounts owing on such date, ratably (based on the
amounts in such categories owing to each such Person in such Class) among all
such Persons in such Class entitled to payment thereof. (d) If and to the extent
the Administrative Agent, any Credit Party or any Affected Person shall be
required for any reason to return to the Transferor or any underlying Obligor
(including to any trustee, receiver, custodian or similar official thereof as a
result of any Event of Bankruptcy with respect to the Transferor or such
Obligor) any amount received on its behalf hereunder, such amount shall be
deemed not to have been so received but rather to have been retained by the
Transferor and, accordingly, the Administrative Agent, such Credit Party or such
Affected Person, as the case may be, shall have a claim (which claim may be
contingent or subject to defenses) against the Transferor for such amount. (e)
If on any day the Seller is required to make a cash payment of Deemed
Collections to the Transferor or effect a Repurchase under the Purchase
Agreement, the Transferor shall deposit (or cause to be deposited) the amount of
such Deemed Collections or the repurchase price for such Repurchase to a
Lock-Box Account for application as Collections in accordance with Section
3.01(b ). The Transferor shall promptly enforce the Seller's obligations 98 70
Redline 32



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q053.jpg]
to pay Deemed Collections or, if requested by the Administrative Agent, effect a
Repurchase, in each case, in accordance with the terms of the Purchase
Agreement. (f) Except as otherwise required by Applicable Law or the relevant
Contract, all Collections received from a Pool Obligor in payment of any Pool
Receivable shall be applied to the Receivables of such Obligor in the order of
the age of such Receivables, starting with the oldest such Receivable, unless
such Obligor designates in writing its payment for application to specific
Receivables. SECTION 3.02 Payments and Computations, Etc. (a) All amounts to be
paid by the Transferor or the Collection Agent to the Administrative Agent, any
Credit Party or any Affected Person hereunder shall be initiated by wire
transfer no later than 1:00 p.m. (New York City time) on the day when due in
same day funds to the applicable Class Agent's Account. (b) Each of the
Transferor and the Collection Agent shall, to the extent permitted by Applicable
Law, pay interest on any amount not paid by it when due hereunder, at an
interest rate per annum equal to 1.00% per annum above the greater of the Base
Rate or the otherwise applicable Interest Rate, payable on demand. (c) All
computations of interest under subsection (b) above and all computations of
Interest, Fees and other amounts hereunder shall be made on the basis of a year
of 360 days for the actual number of days (including the first but excluding the
last day) elapsed. Whenever any payment or deposit to be made hereunder shall be
due on a day other than a Business Day, such payment or deposit shall be made on
the next succeeding Business Day and such extension of time shall be included in
the computation of such payment or deposit. (d) All calculations of the
Outstanding Balance of any Pool Receivables (and accordingly, the Net
Receivables Pool Balance and the Borrowing Base) shall be reduced by any amounts
owed by the Transferor, any Originator or the Seller to the related Obligor.
SECTION 3.03 Delivery of Periodic Reports . (a) Prior to the twentieth (20 th )
day of each month, the Collection Agent shall prepare and forward to each Class
Agent and the Administrative Agent (i) a Periodic Report (including without
limitation, a settlement statement and a certification as to the Net Receivables
Pool Balance) together with an aging of all Pool Receivables, as of the close of
business of the Collection Agent on the last day of the immediately preceding
month, (ii) if requested by any of the Class Agents, a listing by Pool Obligor
of all Pool Receivables together with an aging of such Pool Receivables and
(iii) such other information as any Class Agent or the Administrative Agent may
reasonably request, which may include collection, payment rate, default and
delinquency data with respect to any one or more Special Obligors. (b)
Notwithstanding anything in the foregoing Section 3.03(a ), if the long- term
debt rating of Tech Data shall be "BB" or below from S&P or "Ba2" or below from
Moody's, the Collection Agent shall prepare and forward to each Class Agent and
the Administrative Agent a Periodic Report (including without limitation, a
settlement statement and 98 70 Redline 33



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q054.jpg]
a certification as to the Net Receivables Pool Balance and the calculation
thereof) prior to the first (1 st ) Business Day of each week. SECTION 3.04
Ratable Payments . If any Credit Party, whether by setoff or otherwise, has
payment made to it with respect to any Obligations in a greater proportion than
that received by any other Credit Party entitled to receive a ratable share of
such Obligations in accordance with Section 3.01(b ), such Credit Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Obligations held by the other Credit Parties so that after such
purchase each Credit Party will hold the appropriate ratable proportion of such
Obligations; provided that if all or any portion of such excess amount is
thereafter recovered from such Credit Party, such purchase shall be rescinded
and the purchase price restored to the extent of such recovery, but without
interest. SECTION 3.05 Right of Setoff . Without in any way limiting the
provisions of Section 3.04, each Credit Party is hereby authorized (in addition
to any other rights it may have), at any time after the occurrence of the
Termination Date or during the continuance of a Termination Event or a Potential
Termination Event for its Class, to setoff, appropriate and apply (without
presentment, demand, protest or other notice which are hereby expressly waived)
any deposits and any other indebtedness held or owing by such Credit Party
(including by any branches or agencies of such Credit Party) to, or for the
account of, the Transferor, against any non- contingent Obligations then owed by
the Transferor hereunder; provided that such Credit Party shall notify each
other party hereto promptly following such setoff, and any subsequent payments
made by the Transferor under Section 3.01 shall be adjusted to correct for any
non-pro rata exercise of the rights under this Section 3.05, as reasonably
determined by the Administrative Agent. ARTICLE IV SECURITY INTEREST; SEGREGATED
ACCOUNT SECTION 4.01 Security Interest . (a) As security for the performance by
the Transferor of all the terms, covenants and agreements on the part of the
Transferor to be performed under this Agreement or any other Transaction
Document, including the punctual payment when due of the Aggregate Capital and
all Interest in respect of the Loans and all other Obligations, the Transferor
hereby grants to the Administrative Agent for its benefit and the ratable
benefit of the Secured Parties, a continuing security interest in all of the
Transferor's right, title and interest in, to and under all of the following,
whether now or hereafter owned, existing or arising (collectively, the
"Collateral "): (i) all Pool Receivables, (ii) all Related Security with respect
to such Pool Receivables, (iii) all Collections with respect to such Pool
Receivables, (iv) the Lock-Boxes and Lock-Box Accounts and all amounts on
deposit therein, and all certificates and instruments, if any, from time to time
evidencing such Lock-Boxes and Lock-Box Accounts and amounts on deposit therein,
(v) all rights (but none of the obligations) of the Transferor under the
Purchase Agreement, (vi) without duplication of the foregoing, all of its
accounts, general intangibles (including payment intangibles), deposit accounts,
investment property, financial assets, 98 70 Redline 34



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q055.jpg]
instruments, chattel paper and letter-of-credit rights, (vii) all supporting
obligations relating to the foregoing and (viii) all proceeds of, and all
amounts received or receivable under any or all of, the foregoing. Each party
hereto acknowledges and agrees that the security interest and liens granted in
the Collateral under and pursuant to the Original Agreement shall continue in
full force and effect, and this Section 4.01(a ) shall be deemed to be a
continuation and reaffirmation, and not a replacement or novation, of the
security interest and liens granted in the Collateral under and pursuant to the
Original Agreement. (b) The Administrative Agent (for the benefit of the Secured
Parties) shall have, with respect to all the Collateral, and in addition to all
the other rights and remedies available to the Administrative Agent (for the
benefit of the Secured Parties), all the rights and remedies of a secured party
under any applicable UCC. Each of the Transferor and the Administrative Agent
hereby authorizes the filing of financing statements and financing statement
amendments (including continuation statements) in each jurisdiction the
Administrative Agent deems necessary and appropriate to perfect and maintain the
perfection of the security interest of the Administrative Agent (for the benefit
of the Secured Parties) in the Collateral. Such financing statements may
describe the collateral covered thereby, (i) in the case of any financing
statement against the Transferor, as "all of the debtor's personal property or
assets" or words to that effect, and (ii) in the case of any financing statement
against the Seller or any Originator, as set forth in the Purchase Agreement or
the Originator Sale Agreement, as applicable, or in an Exhibit or Annex thereto,
in each case, notwithstanding that such wording may be broader in scope than the
collateral described in this Agreement, the Purchase Agreement or the Originator
Sale Agreement, as applicable. (c) Without limiting the generality of Section
4.01(b ), each of the Transferor and the Administrative Agent hereby authorizes
the filing of, and the Transferor shall cause to be filed: (i) financing
statement amendments to (X) financing statement #0031397 filed against the
Transferor with the Secretary of State of the State of Delaware and (Y)
financing statement #200000118812 filed against Tech Data with the Secretary of
State of the State of Florida (the "Existing Financing Statements "), amending
collateral descriptions to reflect the addition of AVT TS as an Originator (in a
manner consistent with Section 4.01(b )) and amending the identity of the
secured party to reflect the appointment of Scotia Bank as the Administrative
Agent for the benefit of the Secured Parties and (ii) on the Amendment Date (or
within two (2) Business Days thereafter), initial financing statements against
AVT TS with the Secretary of State of the State of Delaware, against Tech Data
with the Secretary of State of the State of Florida and against the Transferor
with the Secretary of State of the State of Delaware, each identifying the
Administrative Agent for the benefit of the Secured Parties as the secured party
or secured party assignee and identifying the applicable collateral in a manner
consistent with Section 4.01(b ) (such financing statements, the "Amendment
Financing Statements "). For so long as this Agreement is in effect or any
Obligations remain outstanding, the Transferor shall cause the Existing
Financing Statements and the Amendment Financing Statements to be continued on
such date or dates as may be necessary to continue such financing statements
under the applicable UCC, and shall not authorize either the Existing Financing
Statements or the Amendment Financing Statements to be terminated. 98 70 Redline
35



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q056.jpg]
(d) The authorizations set forth in Sections 4.01(b) and (c ) above are intended
to satisfy all requirements for the authorization of filing the financing
statements described in such sections under Article 9 of any applicable
enactment of the UCC, including, without limitation, Section 9-509 thereof.
SECTION 4.02 Protection of Security Interest of the Administrative Agent for the
benefit of the Secured Parties . (a) The Transferor agrees that it will, and
will cause the Seller and any Originator to, from time to time, at its expense,
promptly execute and deliver all instruments and documents and take all actions
as may be necessary or as the Administrative Agent or any Class Agent may
reasonably request in order to perfect or protect the Administrative Agent's
interest in the Collateral or to enable the Administrative Agent or any of the
Class Investors to exercise or enforce any of their respective rights hereunder.
Without limiting the foregoing, the Transferor will, and will cause the Seller
and any Originator to, upon the reasonable request of the Administrative Agent
or any of the Class Investors, in order to accurately reflect this financing
transaction, (x) execute and file such financing or continuation statements or
amendments thereto or assignments thereof as may be reasonably requested by the
Administrative Agent or any of the Class Investors and (y) mark its, the
Seller's and any Originator's respective master data processing records and
other documents with a legend describing the conveyance of the Receivables and
related property to the Transferor and the security interest granted to the
Administrative Agent, for the benefit of the Class Investors, in the applicable
portion of the Collateral in the manner required by Section 7.01(n ) and Section
7.03(k ). The Transferor shall, and will cause the Seller to, upon the
reasonable request of the Administrative Agent or any of the Class Investors,
obtain such additional search reports as the Administrative Agent or any of the
Class Investors shall request. In addition to complying with the procedures set
forth Section 7.02(g ) and Section 7.04(g ), any filings under the UCC or
otherwise that are occasioned by any change in name or location of any
Originator, the Seller or the Transferor shall be made at the expense of
Transferor. (b) The Collection Agent shall instruct (or cause the instruction
of) all Obligors and Financing Parties to cause all Collections to be deposited
directly with a Lock-Box Bank. Any Lock-Box Account maintained by a Lock-Box
Bank pursuant to the related Lock- Box Agreement shall be subject to the control
of the Administrative Agent in accordance with such Agreement. No account may be
added or terminated as a Lock-Box Account and no bank may be added or terminated
as a Lock-Box Bank except in accordance with Sections 7.02(e) and 7.04(e ). If
the Transferor receives any Collections or Deemed Collections, the Transferor
shall immediately remit such Collections to a Lock-Box Account. Any Collections
that are received by any Originator, the Seller or the Collection Agent shall be
immediately, but in any event within forty-eight (48) hours of receipt,
deposited into a Lock-Box Account. SECTION 4.03 Segregated Account . The
Administrative Agent may, at any time, in its discretion and at the expense of
the Transferor, designate a segregated account, which segregated account will be
subject to the control of the Administrative Agent for the benefit of the
Secured Parties (such account, the "Segregated Account "). The Segregated
Account may: (a) be established at the Administrative Agent, (b) be held
directly in the name of the Administrative Agent for the benefit of the Secured
Parties and (c) restrict or prohibit the 98 70 Redline 36



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q057.jpg]
Collection Agent or any of its Affiliates from making withdrawals, subject to
permitted withdrawals (i) to Seller to pay for Receivables purchased under the
Purchase Agreement in accordance with the Transaction Documents, upon
certification by the Seller of the Outstanding Balance of such Receivables and
the purchase price therefor and (ii) for voluntary prepayments of Capital in
accordance with Section 2.04 . Upon the occurrence of a Collection Agent Ratings
Event, a Collection Agent Default or a Termination Event, the Collection Agent
shall obtain confirmation of the account details of the Segregated Account from
the Administrative Agent, and shall thereafter remit daily, within forty-eight
(48) hours of receipt, to the Segregated Account, all Collections received with
respect to any Receivables and all other amounts received in respect of the
Collateral. Amounts on deposit in the Segregated Account shall be applied on
each Settlement Date in accordance with Section 3.01(b) . On the Final Payout
Date, any funds remaining on deposit in the Segregated Account shall be released
to the Transferor. ARTICLE V CONDITIONS TO EFFECTIVENESS AND CREDIT EXTENSIONS
SECTION 5.01 Conditions Precedent to Effectiveness and the Refinancing Credit
Extension . This Agreement shall become effective as of the Amendment Date when
(a) the Administrative Agent shall have received each of the documents,
agreements (in fully executed form), opinions of counsel, lien search results,
UCC filings, certificates and other deliverables listed on the closing
memorandum attached as Annex I hereto, in each case, in form and substance
acceptable to the Administrative Agent and (b) all fees and expenses due and
payable by the Transferor on the Amendment Date to the Credit Parties have been
paid in full in accordance with the terms of the Transaction Documents. SECTION
5.02 Conditions Precedent to All Credit Extensions . Each Credit Extension
hereunder on or after the Amendment Date shall be subject to the conditions
precedent that: (a) the Transferor shall have delivered to the Administrative
Agent and each Class Agent a Loan Request for such Loan in accordance with
Section 2.02(a ); (b) the Collection Agent shall have delivered to the
Administrative Agent and each Class Agent a pro forma Periodic Report,
reflecting the Aggregate Capital, Total Reserves and the Borrowing Base, each as
calculated after giving effect to the proposed Credit Extension; (c) none of the
conditions specified in Section 2.01(i ) through (iv ) shall exist after giving
effect to such Credit Extension; (d) on the date of such Credit Extension the
following statements shall be true and correct (and upon the occurrence of such
Credit Extension, the Transferor and the Collection Agent shall be deemed to
have represented and warranted that such statements are then true and correct):
(i) the representations and warranties of the Transferor and the Collection
Agent contained in Sections 6.01 and 6.02 are true and correct in all material
98 70 Redline 37



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q058.jpg]
respects on and as of the date of such Credit Extension as though made on and as
of such date unless such representations and warranties by their terms refer to
an earlier date, in which case they shall be true and correct in all material
respects on and as of such earlier date; (ii) no Termination Event or Potential
Termination Event has occurred and is continuing, and no Termination Event or
Potential Termination Event would result from such Credit Extension; (iii) no
Borrowing Base Deficit exists or would exist after giving effect to such Credit
Extension; and (e) no Termination Date shall have occurred. SECTION 5.03
Conditions Precedent to All Reinvestments and Cash Pooling Transfers . Each
Reinvestment and each Cash Pooling Transfer hereunder on or after the Amendment
Date shall be subject to the conditions precedent that: (a) (i) after giving
effect to such Reinvestment, or Cash Pooling Transfer, as applicable, the
Collection Agent shall be holding in trust for the benefit of the Secured
Parties or shall have segregated in a separate account approved by the
Administrative Agent, an amount of Collections sufficient to pay the sum of all
accrued and unpaid Servicing Fees, Interest, Fees and all other non-contingent
Obligations that would be due and payable on the following Settlement Date and
(ii) no Borrowing Base Deficit shall exist; (b) the Transferor shall (i) use
such Reinvestment solely to pay the purchase price for Pool Receivables
purchased by the Transferor in accordance with the terms of the Purchase
Agreement or (ii) apply such Cash Pooling Transfer as a repayment or extension
of credit pursuant to the Cash Pooling and Management Agreement; and (c) on the
date of such Reinvestment or Cash Pooling Transfer the following statements
shall be true and correct (and upon the occurrence of such Reinvestment or Cash
Pooling Transfer, the Transferor and the Collection Agent shall be deemed to
have represented and warranted that such statements are then true and correct):
(i) the representations and warranties of the Transferor and the Collection
Agent contained in Sections 6.01 and 6.02 are true and correct in all material
respects on and as of the date of such Reinvestment or Cash Pooling Transfer as
though made on and as of such date unless such representations and warranties by
their terms refer to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date; (ii) no
Termination Event has occurred and is continuing, and no Termination Event would
result from such Reinvestment or Cash Pooling Transfer; and (iii) the
Termination Date shall not have occurred. 98 70 Redline 38



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q059.jpg]
ARTICLE VI REPRESENTATIONS AND WARRANTIES SECTION 6.01 Representations and
Warranties of the Transferor . The Transferor represents and warrants as of the
Amendment Date, as of each day on which a Credit Extension or Reinvestment or
Cash Pooling Transfer shall have occurred and as of each Settlement Date
occurring prior to the Final Payout Date or the Termination Date: (a) Corporate
Existence; Compliance with Law . The Transferor (i) is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization, (ii) has the corporate power or other organizational power and
authority and the legal right to own and operate its property and to conduct its
business, and (iii) is in compliance with all Applicable Law except where the
failure to be in compliance would not have a Material Adverse Effect. (b)
Corporate and Governmental Authorization; Contravention . The execution,
delivery and performance by the Transferor of each Transaction Document to which
the Transferor is a party are within the Transferor's corporate powers, have
been duly authorized by all necessary corporate action, require no action by or
in respect of, or filing with, Official Body or official thereof (except as
contemplated by Section 4.01 hereof), and do not contravene, or constitute a
default under, any provision of Applicable Law or of the certificate of
incorporation or bylaws of the Transferor or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Transferor or
result in the creation or imposition of any Adverse Claim on the assets of the
Transferor. (c) Binding Effect . Each Transaction Document to which the
Transferor is a party constitutes the legal, valid and binding obligation of the
Transferor, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors generally. (d) Perfection Representations . (i) This
Agreement constitutes a "security agreement" under the applicable UCC and is
effective to create a valid and continuing security interest (as defined in the
applicable UCC) in the Transferor's right, title and interest in, to and under
the Collateral. (ii) The security interest of the Administrative Agent (for the
benefit of the Secured Parties) in the Collateral has been perfected. (iii) The
Receivables included in any calculation of the Borrowing Base constitute
"accounts" or "general intangibles" within the meaning of Section 9-102 of the
UCC. 98 70 Redline 39



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q060.jpg]
(iv) The Transferor owns and has good and marketable title to the Receivables
and Related Security included in the Collateral free and clear of any Adverse
Claim, other than De Minimis Tax Liens that are released within ninety (90) days
of discovery thereof by the applicable Originator. (v) All appropriate financing
statements, financing statement amendments and continuation statements have been
filed in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect (or continue the perfection of) (x) the sale
of any Receivables and related property from any applicable Originator to the
Seller pursuant to the Originator Sale Agreement, (y) the sale of the Pool
Receivables and Related Security from the Seller to the Transferor pursuant to
the Purchase Agreement and (z) the Administrative Agent's security interest in
the Collateral. (vi) Other than the security interest granted to the
Administrative Agent pursuant to this Agreement, the Transferor has not pledged,
assigned, sold, granted a security interest in, or otherwise conveyed any of the
Collateral except as permitted by this Agreement and the other Transaction
Documents. The Transferor has not authorized the filing of and is not aware of
any financing statements filed against the Transferor that include a description
of collateral covering the Collateral other than any financing statement (i) in
favor of the Administrative Agent, (ii) that has been terminated or (iii) that
has been addressed in a manner consented to in writing by the Administrative
Agent. (e) Accuracy of Information . All information heretofore furnished by the
Transferor (including without limitation, the Periodic Reports, Loan Requests,
certificates, reports, statements, documents and other information) to any Class
Investor, any Class Agent or the Administrative Agent pursuant to any provision
of this Agreement or any other Transaction Document was, at the time the same
were so furnished, true and accurate in every material respect. (f) Tax Status .
The Transferor has filed all federal, state and other tax returns required to be
filed and has paid or made adequate provision for the payment of all taxes,
assessments and other governmental charges shown thereon, except (i) such items
which are being or will promptly be contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP, or (ii) where a failure to file a return or
pay a tax would not, individually or in the aggregate, materially adversely
affect the ability of Tech Data or the Transferor to perform its obligations
under this Agreement. (g) Action, Suits . There are no actions, suits or
proceedings pending, or to the knowledge of the Transferor threatened, against
or affecting the Transferor or any Affiliate of the Transferor or their
respective properties, in or before any court, arbitrator or other body, which
may materially adversely affect the financial condition of the Transferor or
materially adversely affect the ability of Transferor to perform its obligations
under this Agreement. 98 70 Redline 40



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q061.jpg]
(h) Use of Proceeds . No proceeds of any Credit Extension will be used by the
Transferor to acquire any security in any transaction which is subject to
Section 13 or 14 of the Securities Exchange Act of 1934, as amended. (i) Place
of Business . The principal place of business and chief executive office of the
Transferor are located at the address of the Transferor indicated in Section
13.02 hereof and the offices where the Transferor keeps all its Records, are
located at the address(es) described on Schedule IV or such other locations
notified to the Administrative Agent in accordance with Section 7.01(q ) hereof
in jurisdictions where all action required by Sections 4.01 and 4.02 hereof has
been taken and completed. (j) Offices; Legal Name . The Transferor's sole
jurisdiction of organization is the State of Delaware and it is a "registered
organization" within the meaning of the Delaware UCC. The legal name of the
Transferor is Tech Data Finance SPV, Inc. (k) Calculation of Net Receivables
Pool Balance . Each Receivable included as an Eligible Receivable in the
calculation of the Net Receivables Pool Balance as of any date was an Eligible
Receivable, and the Net Receivables Pool Balance as of such date was properly
calculated in accordance with the definition thereof (including with respect to
applicable adjustments relating to the calculation of Outstanding Balances or
Excess Concentration Amounts). (l) Borrowing Base Deficit . No Borrowing Base
Deficit exists. (m) No Termination Event . No event has occurred and is
continuing and no condition exists which constitutes a Termination Event or a
Potential Termination Event or if either such event has occurred, the Transferor
has notified the Administrative Agent in writing of either such event
immediately upon learning of the occurrence thereof, describing the same and if
applicable, the steps being taken by the Person(s) affected with respect
thereto. (n) Not an Investment Company . The Transferor is not an "investment
company" registered or required to be registered under the Investment Company
Act, and is not a "covered fund" under Section 13 of the U.S. Bank Holding
Company Act of 1956, as amended, and the applicable rules and regulations
thereunder (the "Volcker Rule "). In determining that it is not a "covered fund"
under the Volcker Rule, although other exemptions or exclusions under the
Investment Company Act may apply, the Transferor relies on the exemption from
the definition of "investment company" set forth in Section 3(c)(5) of the
Investment Company Act and does not rely solely on the exemption from the
definition of "investment company" set forth in Section 3(c)(1) and/or 3(c)(7)
of the Investment Company Act. (o) ERISA . The Transferor and each of its ERISA
Affiliates is in compliance in all material respects with ERISA and no ERISA
lien exists on any of the Receivables. The Transferor is not aware of any
judgment lien or tax lien filings against the Transferor that have not been
addressed in a manner consented to in writing by the Administrative Agent and
each 98 70 Redline 41



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q062.jpg]
Class Agent except for liens that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. (p) Lock-Box Accounts
. The names and addresses of all the Lock-Box Banks, together with the account
numbers of the Lock-Box Accounts at such Lock-Box Banks, are specified in
Schedule II hereto (or at such other Lock-Box Banks and/or with such other
Lock-Box Accounts as have been notified to the Administrative Agent and for
which Lock-Box Agreements have been executed in accordance with Section 4.02
hereof and delivered to the Collection Agent). All Obligors and Financing
Parties have been instructed to make payment to a Lock-Box Account and only
Collections are deposited into the Lock-Box Accounts. Each Lock-Box Account is a
"deposit account" within the meaning of the applicable UCC, the Administrative
Agent has "control" over such Lock-Box Account within the meaning of the
applicable UCC, and (other than De Minimis Tax Liens that are released within
ninety (90) days of discovery thereof by the applicable Originator) there are no
Adverse Claims in respect of any Lock-Box Accounts or in respect of any amounts
on deposit therein. (q) Nonconsolidation . The Transferor is operated in such
manner that the separate corporate existence of the Transferor, on the one hand,
and Tech Data or any Affiliate thereof, on the other hand, shall not be
disregarded and, without limiting the generality of the foregoing: (i) the
Transferor is a limited purpose corporation whose activities are restricted in
its Certificate of Incorporation to activities related to purchasing or
otherwise acquiring receivables and related property (including the Pool
Receivables and the Related Security) and related assets and rights and
conducting any related or incidental business or activities it deems necessary
or appropriate to carry out its primary purpose, including entering into
agreements like the Transaction Documents; (ii) the Transferor has not engaged,
and does not presently engage, in any activity other than those activities
expressly permitted hereunder and under the other Transaction Documents, nor has
the Transferor entered into any agreement other than this Agreement, the other
Transaction Documents to which it is a party, and with the prior written consent
of each Class Agent and the Administrative Agent, any other agreements necessary
to carry out more effectively the provisions and purposes hereof or thereof;
(iii) (A) the Transferor maintains its own deposit account or accounts, separate
from those of any of its Affiliates, with commercial banking institutions, (B)
the funds of the Transferor are not and have not been diverted to any other
Person or for other than the corporate use of the Transferor (subject to the
following clause (C) ) and (C), except as may be expressly permitted by this
Agreement or the other Transaction Documents, the funds of the Transferor are
not and have not been commingled with those of any of its Affiliates; (iv) to
the extent that the Transferor contracts or does business with vendors or
service providers where the goods and services provided are partially for the
benefit of any other Person, the costs incurred in so doing are fairly allocated
to or among 98 70 Redline 42



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q063.jpg]
the Transferor and such entities for whose benefit the goods and services are
provided, and each of the Transferor and each such entity bears its fair share
of such costs; and all material transactions between the Transferor and any of
its Affiliates shall be only on an arm's-length basis; (v) the Transferor
maintains a principal executive and administrative office through which its
business is conducted and a telephone number and stationery, if any, through
which all business correspondence and communication are conducted, in each case
separate from those of Tech Data and its Affiliates; (vi) the Transferor
conducts its affairs strictly in accordance with its certificate of
incorporation and observes all necessary, appropriate and customary corporate
formalities, including (A) holding all regular and special stockholders' and
directors' meetings appropriate to authorize all corporate action (which, in the
case of regular stockholders' and directors' meetings, are held at least
annually), (B) keeping separate and accurate minutes of such meetings, (C)
passing all resolutions or consents necessary to authorize actions taken or to
be taken, and (D) maintaining accurate and separate books, records and accounts,
including intercompany transaction accounts; (vii) all decisions with respect to
its business and daily operations are independently made by the Transferor
(although the officer making any particular decision may also be an employee,
officer or director of an Affiliate of the Transferor) and are not dictated by
any Affiliate of the Transferor; (viii) the Transferor acts solely in its own
corporate name and through its own authorized officers and agents, and no
Affiliate of the Transferor shall be appointed to act as its agent, except as
expressly contemplated by this Agreement; (ix) no Affiliate of the Transferor
advances funds to the Transferor, other than as is otherwise provided herein or
in the other Transaction Documents, and no Affiliate of the Transferor otherwise
supplies funds to, or guaranties debts of, the Transferor; provided , however ,
that an Affiliate of the Transferor may provide funds or other assets to the
Transferor in connection with the capitalization of the Transferor; (x) other
than organizational expenses and as expressly provided herein and in the other
Transaction Documents, the Transferor pays all expenses, indebtedness and other
obligations incurred by it; (xi) the Transferor does not guarantee, and is not
otherwise liable, with respect to any obligation of any of its Affiliates; (xii)
any financial reports required of the Transferor comply with generally accepted
accounting principles and are issued separately from, but may be consolidated
with, any reports prepared for any of its Affiliates; 98 70 Redline 43



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q064.jpg]
(xiii) at all times the Transferor is adequately capitalized to engage in the
transactions contemplated in its certificate of incorporation; (xiv) the
financial statements and books and records of the Transferor and Tech Data
reflect the separate corporate existence of the Transferor; (xv) the Transferor
does not act as agent for Tech Data or any Affiliate thereof, but instead
presents itself to the public as a corporation separate from each such member
and independently engaged in the business of purchasing and financing the
Receivables; (xvi) the Transferor maintains a three-person board of directors,
including at least one independent director, as provided in its certificate or
articles of incorporation; provided that it will not be a breach of this clause
if the Transferor fails to have an independent director as a result of the
death, disability, or incapacity of the existing independent director or the
failure of such director to satisfy the criteria for an independent director set
forth in its certificate or articles of incorporation if the Transferor promptly
notifies the Administrative Agent of such death, disability, incapacity or
failure and appoints a new independent director reasonably acceptable to the
Administrative Agent; and (xvii) the certificate of incorporation of the
Transferor requires the affirmative vote of the independent director before a
voluntary petition under Section 301 of the Bankruptcy Code may be filed by the
Transferor, and the Transferor to maintain correct and complete books and
records of account and minutes of the meetings and other proceedings of its
stockholders and board of directors. (r) Opinions . The facts regarding the
Transferor, the Collection Agent, each Originator, the Pool Receivables, the
Related Security and the related matters set forth or assumed in the opinions of
Cleary Gottlieb Steen & Hamilton LLP relating to true sale and substantive
non-consolidation matters, delivered in connection with this Agreement and the
Transaction Documents as of the Amendment Date, are true and correct in all
material respects. (s) Compliance with Credit and Collection Policy . The
Transferor has complied in all material respects with the applicable Credit and
Collection Policy with regard to each Pool Receivable and the related Contract,
and has not made any material changes to such Credit and Collection Policy,
except such material change as to which the Administrative Agent has been
notified. (t) Accounting . The manner in which the Transferor or any Originator
accounts for the transactions contemplated by this Agreement, the Purchase
Agreement or the Originator Sale Agreement, as applicable, does not jeopardize
the true sale or absolute conveyance analysis of any sales of Pool Receivables
by (i) any Originator to the Seller pursuant to the Originator Sale Agreement or
(ii) by the Seller to the Transferor pursuant to the Purchase Agreement. 98 70
Redline 44



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q065.jpg]
(u) Anti-Corruption Laws and Sanctions; Use of Proceeds . The Transferor has
conducted its businesses in material compliance with Anti-Corruption Laws and
has instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws. Neither the Transferor nor, to the knowledge
of the Transferor, any director, officer or Affiliate thereof, is a Sanctioned
Person. No proceeds obtained under this Agreement or the transactions
contemplated hereby have been (i) directly or indirectly used, or made available
to any individual or entity, in any manner that would result in a violation by
any individual or entity (including any individual or entity participating in
the transactions contemplated by the Transaction Documents, whether as
Administrative Agent, a Class Agent, a Class Investor or otherwise) of Sanctions
or (ii) directly or indirectly used for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
would create a material breach of other similar anti-corruption legislation in
other jurisdictions. (v) Ordinary Course of Business . Each payment made by or
on behalf of the Transferor to the Credit Parties under this Agreement will have
been (i) in payment of a debt incurred by the Transferor in the ordinary course
of business or financial affairs of the Transferor and (ii) made in the ordinary
course of business or financial affairs of the Transferor. (w) Solvency . The
Transferor is Solvent. (x) Nature of Receivables . Each Receivable is an
"eligible asset" as defined in Rule 3a-7 under the Investment Company Act. (y)
Interests in Transferor . The Transferor is a consolidated subsidiary of Tech
Data under GAAP. As of the Amendment Date, the Transferor does not have any
securities or other interests issued or outstanding other than the equity
interests in the Transferor owned by Tech Data and the Loans made under this
Agreement. Any document, instrument, certificate or notice delivered to any
Class Investor hereunder shall be deemed a representation and warranty by the
Transferor to the extent that such document, instrument, certificate or notice
contains any statement of fact, which shall not include forward-looking
statements. SECTION 6.02 Representations and Warranties of the Collection Agent
. Tech Data, as the Collection Agent, represents and warrants as of the
Amendment Date, as of each day on which a Credit Extension or Reinvestment or
Cash Pooling Transfer shall have occurred and as of each Settlement Date
occurring prior to the Final Payout Date or the Termination Date: (a) Corporate
Existence; Compliance with Law . Tech Data (i) is a corporation duly organized,
validly existing and in good standing under the laws of its jurisdiction of
incorporation, (ii) has all corporate power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is now conducted, and (iii) is in compliance
with all Applicable Law, except, 98 70 Redline 45



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q066.jpg]
in the case of clauses (ii) and (iii) , where the failure to do so would not
have a Material Adverse Effect. (b) Corporate and Governmental Authorization;
Contravention . The execution, delivery and performance by Tech Data of each
Transaction Document to which Tech Data is a party are within Tech Data's
corporate powers, have been duly authorized by all necessary corporate action,
require no action by or in respect of, or filing with, any Official Body or
official thereof (except for the filing of UCC financing statements in
connection with the Purchase Agreement), and do not contravene, or constitute a
default under, any provision of Applicable Law or of the certificate of
incorporation or bylaws of Tech Data or of any agreement, judgment, injunction,
order, decree or other instrument binding upon Tech Data or result in the
creation or imposition of any Adverse Claim on the assets of Tech Data or any of
its Subsidiaries. (c) Binding Effect . Each Transaction Document to which Tech
Data is a party constitutes the legal, valid and binding obligation of Tech
Data, enforceable in accordance with their respective terms, subject to
applicable bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors. (d) Accuracy of Information . All information
heretofore furnished by Tech Data to the Transferor, any Class Agent, any Class
Investor or the Administrative Agent pursuant to any provision of this Agreement
or any other Transaction Document was, at the time the same were so furnished,
true and accurate in every material respect. (e) Tax Status . Tech Data has
filed all federal, state and other tax returns required to be filed and has paid
or made adequate provision for the payment of all taxes, assessments and other
governmental charges shown thereon, except (i) such items which are being or
will promptly be contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been provided in accordance with
GAAP, or (ii) where a failure to file a return or pay a tax would not,
individually or in the aggregate, materially adversely affect the ability of
Tech Data or the Transferor to perform its obligations under this Agreement. (f)
Action, Suits . Except as disclosed in the Exchange Act Reports, there are no
actions, suits or proceedings pending, or to the knowledge of Tech Data
threatened, against or affecting Tech Data or any of its Subsidiaries or their
respective properties, in or before any court, arbitrator or other body, which
may materially adversely affect the financial condition of Tech Data and its
Subsidiaries taken as a whole or materially adversely affect the ability of Tech
Data to perform its obligations under this Agreement. (g) Opinions . The facts
regarding the Collection Agent, its relationship with its Affiliates and the
transfer of Pool Receivables and the Related Security contemplated by this
Agreement and the other Transaction Documents set forth or assumed in the
opinions of Cleary Gottlieb Steen & Hamilton LLP relating to true sale and
substantive non-consolidation matters, delivered in connection with this
Agreement and the Transaction Documents as of the Amendment Date, are true and
correct in all material respects. 98 70 Redline 46



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q067.jpg]
(h) Credit and Collection Policy . Since June 24, 2016, there have been no
material changes in Tech Data's Credit and Collection Policy; since such date,
no material adverse change has occurred in the overall rate of collection of the
Receivables. (i) Collections and Servicing . Since June 24, 2016, there has been
no material adverse change in the ability of Tech Data to service and collect
the Receivables. (j) Place of Business . The principal place of business and
chief executive office of Tech Data are located at the address of Tech Data
indicated in Section 13.02 hereof and the offices where Tech Data keeps all its
Records, are located at the address(es) described on Schedule IV or such other
locations notified to the Administrative Agent in accordance with Section 7.03(m
) hereof in jurisdictions where all action required by Sections 4.01 and 4.02
hereof has been taken and completed. (k) Offices; Legal Name . Tech Data's sole
jurisdiction of organization is the State of Florida and it is a "registered
organization" within the meaning of the Florida UCC. The legal name of Tech Data
is Tech Data Corporation. (l) No Termination Event . No event has occurred and
is continuing and no condition exists which constitutes a Termination Event or a
Potential Termination Event or if either such event has occurred, Tech Data has
notified the Administrative Agent in writing of either such event immediately
upon learning of the occurrence thereof, describing the same and if applicable,
the steps being taken by the Person(s) affected with respect thereto. (m) Not an
Investment Company . Tech Data is not an "investment company" registered or
required to be registered under the Investment Company Act. (n) ERISA . Tech
Data is in compliance in all material respects with ERISA and no lien exists in
favor of the Pension Benefit Guaranty Corporation on any of the Pool
Receivables. (o) Anti-Corruption Laws and Sanctions; Use of Proceeds . Tech Data
and its Subsidiaries have conducted their businesses in material compliance with
Anti-Corruption Laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws. Neither Tech Data,
nor any of its Subsidiaries, nor, to the knowledge of Tech Data and its
Subsidiaries, any director, officer or Affiliate thereof, is a Sanctioned
Person. No proceeds obtained under this Agreement or the transactions
contemplated hereby have been (i) directly or indirectly used, or made available
to any individual or entity, in any manner that would result in a violation by
any individual or entity (including any individual or entity participating in
the transactions contemplated by the Transaction Documents, whether as
Administrative Agent, a Class Agent, a Class Investor or otherwise) of Sanctions
or (ii) directly or indirectly used for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or
would create a material breach of other similar anti-corruption legislation in
other jurisdictions. 98 70 Redline 47



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q068.jpg]
ARTICLE VII COVENANTS SECTION 7.01 Affirmative Covenants of the Transferor . At
all times from the Amendment Date until the Final Payout Date: (a) Payment of
Principal and Interest . The Transferor shall duly and punctually pay Capital,
Interest, Fees and all other amounts payable by the Transferor hereunder in
accordance with the terms of this Agreement. (b) Reports . The Transferor shall
deliver to the Administrative Agent and each Class Agent: (i) Annual Reporting .
Within ninety-five (95) days after the close of each of its fiscal years, for
itself unaudited balance sheets as at the close of such fiscal year and profit
and loss statements for the period from the beginning of such fiscal year to the
end of such fiscal year, all certified by one of its Responsible Officers. (ii)
Quarterly Reporting . Within fifty (50) days after the close of the first three
quarterly periods of each of its fiscal years, for itself unaudited balance
sheets as at the close of each such period and profit and loss statements and
for the period from the beginning of such fiscal year to the end of such
quarter, all certified by one of its Responsible Officers. (iii) Periodic
Reports . Periodic Reports in accordance with Section 3.03. (iv) Compliance
Certificate . Within ninety-five (95) days of the close of each of its fiscal
years and within fifty (50) days of the close of each of the first three fiscal
quarters of each of its fiscal years, a compliance certificate signed by one of
its Responsible Officers stating that no Termination Event or Potential
Termination Event exists, or if any Termination Event or Potential Termination
Event exists, stating the nature and status thereof. (v) Notice of Termination
Events or Potential Termination Events . Promptly upon (but in any event within
two (2) Business Days of) a Responsible Officer of the Transferor learning of
the occurrence of any Termination Event or Potential Termination Event, a
statement of the chief financial officer or chief accounting officer of the
Transferor setting forth details of such Termination Event or Potential
Termination Event and the action which the Transferor proposes to take with
respect thereto. (vi) Change in Credit and Collection Policy . Within fifteen
(15) days after the date any material change in or amendment to a Credit and
Collection Policy is 98 70 Redline 48



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q069.jpg]
made, a copy of the Credit and Collection Policy then in effect indicating such
change or amendment. (vii) ERISA . Promptly after the filing or receiving
thereof, copies of all reports and notices with respect to any "reportable
event" (as defined in Article IV of ERISA) which the Transferor, Tech Data or
any domestic Affiliate of the Transferor files under ERISA with the Internal
Revenue Service, the Pension Benefit Guaranty Corporation or the U.S. Department
of Labor or which the Transferor, Tech Data or any domestic Affiliates of the
Transferor receives from the Internal Revenue Service, the Pension Benefit
Guaranty Corporation or the U.S. Department of Labor. (viii) Other Information .
Such other information (including non-financial information) as the
Administrative Agent or any Class Agent may from time to time reasonably
request. (c) Conduct of Business . The Transferor will carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted and do all things necessary to remain
duly incorporated, validly existing and in good standing as a domestic
corporation in its jurisdiction of incorporation and maintain all requisite
authority to conduct its business in each jurisdiction in which its business is
conducted. (d) Compliance with Laws . The Transferor will comply in all respects
with all Applicable Law, except in such instances in which the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
(e) Furnishing of Information and Inspection of Records . The Transferor will
furnish to the Administrative Agent from time to time such information with
respect to the Pool Receivables as the Administrative Agent may reasonably
request, including, without limitation, listings identifying the Obligor and the
Outstanding Balance for each Pool Receivable. The Transferor will at any time
and from time to time during regular business hours upon forty-eight (48) hours
prior written notice, permit the Administrative Agent, or its agents or
representatives, (i) to examine and make copies of and abstracts from all
Records and (ii) to visit the offices and properties of the Transferor or Tech
Data, as applicable, for the purpose of examining such Records, and to discuss
matters relating to the Pool Receivables or the Transferor's performance
hereunder with any of the officers, directors, employees or independent public
accountants of the Transferor having knowledge of such matters. (f) Keeping of
Records and Books of Account . The Transferor will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain, all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the daily identification of each new Receivable and all Collections of
and adjustments to each existing Receivable); provided , that the Transferor
shall not be required to keep and maintain such records with respect to any
Receivables for a period of more than 98 70 Redline 49



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q070.jpg]
sixty (60) days after such Receivables shall have been paid in full by the
Obligors thereof. The Transferor will give the Administrative Agent notice of
any material change in the administrative and operating procedures referred to
in the previous sentence. (g) Performance and Compliance with Receivables and
Contracts . The Transferor will at its expense timely and fully perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables, if any. (h) Credit and Collection Policies . The Transferor will
comply in all material respects with the applicable Credit and Collection Policy
in regard to each Pool Receivable and the related Contract. (i) Collections .
The Transferor shall instruct, or cause to be instructed, all Obligors and
Financing Parties to cause all Collections to be deposited directly to a
Lock-Box Account. (j) Collections Received by Transferor . The Transferor shall
hold in trust, and deposit, immediately, but in any event not later than
forty-eight (48) hours of its receipt thereof, to a Lock-Box Account all
Collections received from time to time by the Transferor (including without
limitation, in the case of the Transferor, all Deemed Collections). (k) Sale
Treatment . The Transferor shall not (i) account for (including for accounting
and tax purposes), or otherwise treat, the transactions contemplated by the
Purchase Agreement in any manner other than as a sale, contribution or other
absolute conveyance of Receivables and related property by Tech Data to the
Transferor, or (ii) treat the transactions contemplated hereby in any manner
other than as a financing by the Class Investors secured by a lien on the
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. In addition the Transferor shall disclose (in a footnote or otherwise)
in all of its financial statements (including any such financial statements
consolidated with any other Persons' financial statements) the existence and
nature of the transaction contemplated hereby and by the Purchase Agreement and
the interest of the Transferor (in the case of Tech Data's financial statements)
and the Administrative Agent, on behalf of the Secured Parties, in the
Collateral. (l) Organizational Documents . The Transferor shall only amend,
alter, change or repeal its Certificate of Incorporation with the prior written
consent of the Administrative Agent and each Class Agent. (m) Minimum Net Worth
. The Transferor shall at all times maintain a net worth in accordance with GAAP
which is not less than an amount equal to the greatest of (A) the sum of (i) the
outstanding balance of all Defaulted Receivables at such time, (ii) the
Outstanding Balance of all Delinquent Receivables at such time and (iii) the sum
of the Outstanding Balance of the three largest Receivables of the
non-investment grade Obligors, (B) the Required Capital Amount and (C) 7.5% of
the Facility Limit. 98 70 Redline 50



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q071.jpg]
(n) Legends . At all times from and after the Amendment Date (and with respect
to the Pool Receivables for which AVT TS is the Originator, within two (2)
months of the Amendment Date), the Transferor shall cause each and every (a)
electronic representation of any Pool Receivable (whether in disk, tape or other
medium), as well as any paper printout of any such electronic records, to be
clearly marked with the following legend: "ANY PROSPECTIVE PURCHASER OF THE
ACCOUNTS DESCRIBED HEREIN OR ANY SECURED PARTY WITH RESPECT THERETO IS HEREBY
NOTIFIED THAT AN INTEREST IN THESE ACCOUNTS HAS BEEN SOLD OR TRANSFERRED TO A
THIRD PARTY LENDER, PURCHASER OR SECURED PARTY." and (b) original physical copy
of each Contract with respect to any Pool Receivable constituting "chattel
paper" or an "instrument" within the meaning of Article 9 of the UCC to be
clearly marked with the following legend: "ANY PROSPECTIVE PURCHASER OF THE
CHATTEL PAPER OR INSTRUMENT REPRESENTED HEREBY OR ANY SECURED PARTY WITH RESPECT
THERETO IS HEREBY NOTIFIED THAT AN INTEREST IN THIS CHATTEL PAPER OR INSTRUMENT
HAS BEEN SOLD OR TRANSFERRED TO A THIRD PARTY LENDER, PURCHASER OR SECURED
PARTY." In each case, such legend shall be in bold, in type face at least as
large as 10 point and shall be entirely in capital letters. (o) Insurance . The
Transferor will maintain or cause to be maintained with financially sound and
reputable insurers, insurance with respect to its properties and business,
against loss or damage of the kinds customarily insured against by reputable
companies in the same or similar businesses, such insurance to be of such types
and in such amounts as is customary for such companies under similar
circumstances; provided , however , that in any event the Transferor shall use
its best efforts to maintain, or cause to be maintained, insurance in amounts
and with coverages not materially less favorable to the Transferor as in effect
on the Amendment Date. (p) Compliance with Anti-Corruption Laws . The Transferor
will conduct its business in material compliance with Anti-Corruption Laws and
maintain policies and procedures designed to promote and achieve compliance with
such laws. (q) Notices . The Transferor (or the Collection Agent on its behalf)
will notify the Administrative Agent and each Class Agent in writing of any of
the following events promptly upon (but in no event later than two (2) Business
Days after) a Responsible Officer learning of the occurrence thereof, with such
notice describing the same, and if applicable, the steps being taken by the
Person(s) affected with respect thereto: (i) Notice of Termination Events . A
statement of a Responsible Officer of the Transferor describing any Termination
Event or Potential Termination Event that has occurred and is continuing and the
action, if any, which the Transferor proposes to take with respect thereto. (ii)
Litigation . The institution of any litigation, arbitration proceeding or
governmental proceeding against the Transferor, the Collection Agent or any 98
70 Redline 51



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q072.jpg]
Originator, which with respect to any Person other than the Transferor, would
reasonably be expected to have a Material Adverse Effect. (iii) Adverse Claim .
Any Person shall obtain an Adverse Claim upon the Collateral or any portion
thereof (including with respect to any Lock-Box, Lock-Box Account and any
Collections). (iv) Name Changes . At least thirty (30) days (or such shorter
period agreed to by the Administrative Agent in writing) before any change in
any Originator's or the Transferor's name, jurisdiction of organization, place
of business or, if more than one, chief executive office, or any office where
Records are kept or any other change requiring the amendment of UCC financing
statements, a notice setting forth such changes and the proposed effective date
thereof. (v) Change in Accounting Policy . Any material change in any accounting
policy of the Transferor or any Originator that would reasonably be expected to
affect the transactions contemplated by this Agreement or any other Transaction
Document (it being understood that any change to the manner in which any
Originator accounts for the Pool Receivables shall be deemed "material" for such
purpose). (vi) Repurchase Event . Promptly after the occurrence thereof, notice
of the occurrence of a Repurchase Event. (vii) Purchase Agreement Termination
Event; Termination of Sales under Originator Sale Agreement . The occurrence of
the Purchase Agreement Termination Event or the termination of any sales of
Receivables by any Originator under the Originator Sale Agreement. (viii)
Material Adverse Effect . Promptly after the occurrence thereof, notice of any
occurrence that does or would reasonably be expected to have a Material Adverse
Effect. SECTION 7.02 Negative Covenants of the Transferor . At all times from
the Amendment Date until the Final Payout Date: (a) No Sales, Liens, Etc .
Except as otherwise provided herein, the Transferor will not sell, assign (by
operation of law or otherwise) or otherwise dispose of, or create or, to the
extent of its knowledge, suffer to exist any Adverse Claim upon (or the filing
of any financing statement) or with respect to (x) any of the Collateral, (y)
any inventory or goods, the sale of which may give rise to a Pool Receivable or
any Pool Receivable or related Contract, or (z) any account which concentrates
in a Lock-Box Bank to which any Collections of any Pool Receivable are sent, or
assign any right to receive income in respect thereof. Notwithstanding the
foregoing, the Transferor may sell, assign (by operation of law or otherwise) or
otherwise dispose of, or create or suffer to exist an Adverse Claim on any (i)
goods or inventory held on consignment solely with respect to the consignor's
interest; and (ii) Pool Receivable for which Transferor has procured credit
insurance, all Collections to be received thereon, and all Related 98 70 Redline
52



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q073.jpg]
Security and Proceeds in respect of or in connection with such insured Pool
Receivable, where (a) such credit insurance has paid all or part of the
Outstanding Balance of such Pool Receivable; (b) such Pool Receivable (i.e., the
portion of such Receivable covered by the credit insurance as well as the
portion not covered by such credit insurance) has been written off by the
Transferor and the Collection Agent in accordance with the applicable Credit and
Collection Policy; and (c) if a Termination Event shall have occurred, the
Administrative Agent shall have consented to such release in writing. (b) No
Extension or Amendment of Receivables . Except as otherwise permitted in Article
VIII hereof, the Transferor will not extend, amend or otherwise modify the terms
of any Pool Receivable, or amend, modify or waive any term or condition of any
Contract related thereto. (c) No Change in Business or Credit and Collection
Policy . The Transferor will not engage in any business other than acquiring
accounts receivable from Tech Data pursuant to the Purchase Agreement, financing
such acquisition pursuant hereto and other activities incidental thereto. The
Transferor will not make any change in a Credit and Collection Policy, which
change would impair the collectibility of the Pool Receivables in a material
respect. (d) No Mergers, Etc . The Transferor will not (i) consolidate or merge
with or into any other Person, or (ii) sell, lease or transfer all or
substantially all of its assets to any other person. (e) Change in Payment
Instructions to Obligors . The Transferor will not add or terminate any bank as
a Lock-Box Bank or any account as a Lock-Box Account to or from those listed in
Schedule II hereto or make any change in its instructions to Obligors or
Financing Parties regarding payments to be made to any Lock-Box Account, unless
(i) such instructions are to deposit such payments to another existing Lock-Box
Account or (ii) the Administrative Agent shall have received written notice of
such addition, termination or change at least thirty (30) days prior thereto and
the Administrative Agent shall have received a Lock-Box Agreement executed by
each new Lock-Box Bank or an existing Lock-Box Bank with respect to each new
Lock-Box Account, as applicable. (f) Deposits to Lock-Box Accounts . The
Transferor will not deposit or otherwise credit, or cause or permit to be so
deposited or credited, to any Lock-Box Account cash or cash proceeds other than
Collections of Pool Receivables or other proceeds of the Collateral; provided ,
that with respect to Collections of Receivables that were repurchased from the
Transferor, the Transferor shall have two (2) Business Days to remove any such
Collections from the applicable Lock-Box Account. (g) Change of Name, Etc. The
Transferor will not change its name, identity or structure or the location of
its chief executive office or its jurisdiction of organization, unless at least
ten (10) days prior to the effective date of any such change the Transferor
delivers to the Administrative Agent (i) such documents, instruments or
agreements, executed by the Transferor, necessary to reflect such change and to
continue the perfection of the Administrative 98 70 Redline 53



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q074.jpg]
Agent's security interests in the Collateral and (ii) new or revised Lock-Box
Agreements executed by the Lock-Box Banks which reflect such change and enable
the Administrative Agent to continue to exercise its rights contained in
Sections 4.01 and 4.02 hereof. (h) Amendment to Purchase Agreement . The
Transferor will not amend, modify or supplement the Purchase Agreement, the
Originator Sale Agreement or any other Transaction Document, or waive any
provision thereof, or enter into any consent with respect thereto, in each case
except with the prior written consent of the Administrative Agent and the
Majority Class Agents; nor shall the Transferor take, or permit the Seller or
any Originator to take, any other action under the Purchase Agreement or the
Originator Sale Agreement that could have a Material Adverse Effect on the
Administrative Agent or any Class Investor or which is inconsistent with the
terms of this Agreement. (i) Separate Business; Nonconsolidation . The
Transferor shall not (i) engage in any business not permitted by its Certificate
of Incorporation as in effect on the Amendment Date or (ii) conduct its business
or act in any other manner which is inconsistent with Section 6.01(q ) or
Section 6.01(r ). The officers and directors of the Transferor (as appropriate)
shall make decisions with respect to the business and daily operations of the
Transferor independent of and not dictated by Tech Data or any other controlling
Person. (j) Other Agreements . The Transferor shall not enter into any other
agreements except this Agreement, the other Transaction Documents and the Lease
Agreement, unless the Administrative Agent consents in writing. (k) Other
Indebtedness . The Transferor shall not incur any Indebtedness other than (i) as
permitted by the Transaction Documents and (ii) Indebtedness existing under the
Lease Agreement. (l) Anti-Corruption Laws and Sanctions . The Transferor shall
not directly or indirectly (a) use the proceeds of any Credit Extension for any
purpose which would breach the United States Foreign Corrupt Practices Act of
1977 or the UK Bribery Act 2010, or would create a material breach of other
similar anti-corruption legislation in other jurisdictions or (b) use the
proceeds of any Credit Extension, or lend, contribute or otherwise make
available such proceeds to any individual or entity, to fund any activities of
or business with any individual or entity, or in any country or territory, that,
at the time of such funding, is a Sanctioned Person or a Sanctioned Country, or
in any other manner, in each case as would result in a violation by any
individual or entity (including any individual or entity participating in the
transactions contemplated by the Transaction Documents, whether as
Administrative Agent, a Class Agent, a Class Investor or otherwise) of
Sanctions. (m) Other Interests . The Transferor shall not during the term of
this Agreement issue any securities or other interests except with the prior
written consent of the Administrative Agent and each Class Agent. SECTION 7.03
Affirmative Covenants of Tech Data . At all times from the Amendment Date until
the Final Payout Date: 98 70 Redline 54



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q075.jpg]
(a) Financial Reporting . Tech Data will maintain, for itself, a system of
accounting established and administered in accordance with generally accepted
accounting principles, and furnish to the Administrative Agent (who shall
forward such information to the Class Agents): (i) Annual Reporting . Within
ninety-five (95) days after the close of each of its fiscal years, an audit
report certified by independent certified public accountants prepared in
accordance with generally accepted accounting principles on a consolidated and
consolidating basis (consolidating statements need not be certified by such
accountants) for itself including balance sheets as of the end of such period,
and the related consolidated and consolidating statements of income or
operations, shareholders' equity and cash flows for such fiscal year, which
report shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any "going concern" or like qualification
or exception or any qualification or exception as to the scope of such audit.
For the purposes of the foregoing, Tech Data shall appoint independent certified
public accountants of nationally recognized standing. (ii) Quarterly Reporting .
Within fifty (50) days after the close of the first three quarterly periods of
each of its fiscal years, for itself consolidated and consolidating unaudited
balance sheets as at the close of each such period and consolidated and
consolidating statements of income or operations, shareholders' equity and cash
flows for the period from the beginning of such fiscal year to the end of such
quarter, all certified by one of its Responsible Officers. (iii) Compliance
Certificate . Together with the financial statements required hereunder, a
compliance certificate signed by one of its Responsible Officers stating that no
Termination Event or Potential Termination Event exists, or if any Termination
Event or Potential Termination Event exists, stating the nature and status
thereof and containing a computation of, and showing compliance with, each of
the financial ratios and restrictions contained in this Agreement. (iv) Periodic
Reports . Periodic Reports in accordance with Section 3.03. (v) Shareholders
Statements and Reports . Promptly upon the furnishing thereof to the
shareholders of Tech Data, copies of all financial statements, reports and proxy
statements so furnished and not otherwise required to be delivered to the
Administrative Agent pursuant hereto. (vi) SEC Filings . Promptly upon the
filing thereof, copies of all registration statements and annual, quarterly,
monthly or other regular reports which Tech Data or any subsidiary files with
the Securities and Exchange Commission. 98 70 Redline 55



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q076.jpg]
(vii) Other Information . Such other information (including non-financial
information) as the Administrative Agent or any Class Agent may from time to
time reasonably request. Documents required to be delivered pursuant to the
foregoing clauses (i), (ii), (v) and (vi) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Tech Data posts such documents, or provides a link thereto on Tech Data's
website, with notice to the Administrative Agent, (ii) on which such documents
are posted on Tech Data's behalf on an internet or intranet website, if any, to
which each Class Investor and the Administrative Agent have access (whether a
commercial, third party website or whether sponsored by the Administrative
Agent), with notice to the Administrative Agent or (iii) on which such documents
are available on the EDGAR Database. (b) Conduct of Business . Tech Data will,
and will cause each of its Subsidiaries to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted and to do all things necessary to remain duly
incorporated, validly existing and in good standing as a domestic corporation in
its jurisdiction of incorporation and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except to the extent that any failure with respect to the foregoing does not
have a Material Adverse Effect on the business or operations of Tech Data or the
performance by Tech Data under any of the Transaction Documents. (c) Compliance
with Laws . Tech Data will, and will cause each of its Subsidiaries to, comply
with all Applicable Law, except in such instances in which the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
(d) Furnishing of Information and Inspection of Records . Tech Data will furnish
to the Transferor and the Administrative Agent from time to time such
information with respect to the Pool Receivables as the Transferor or the
Administrative Agent may reasonably request, including, without limitation,
listings identifying the Obligor and the Outstanding Balance for each Pool
Receivable. Tech Data will at any time and from time to time during regular
business hours upon forty-eight (48) hours prior written notice, permit the
Administrative Agent, or its agents or representatives, (i) to examine and make
copies of and abstracts from all Records and (ii) to visit the offices and
properties of Tech Data for the purpose of examining such Records, and to
discuss matters relating to Pool Receivables or Tech Data's performance
hereunder with any of the officers, directors, employees or independent public
accountants of Tech Data having knowledge of such matters. (e) Keeping of
Records and Books of Account . Tech Data will maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Pool Receivables in the event of the
destruction of the originals thereof), and keep and maintain, all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Pool Receivables (including, without limitation, records
adequate to permit the daily identification of each new Receivable and all
Collections of 98 70 Redline 56



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q077.jpg]
and adjustments to each existing Pool Receivable); provided , that Tech Data
shall not be required to keep and maintain such records with respect to any Pool
Receivables for a period of more than sixty (60) days after such Pool
Receivables shall have been paid in full by the Obligors thereof. Tech Data will
give the Administrative Agent notice of any material change in the
administrative and operating procedures referred to in the previous sentence.
(f) Performance and Compliance with Receivables and Contracts . Tech Data, at
its expense, will, and will cause each Originator to, timely and fully perform
and comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables and all purchase orders and other agreements related to such Pool
Receivables. (g) Credit and Collection Policies . Tech Data will comply in all
material respects with the applicable Credit and Collection Policy in regard to
each Pool Receivable and the related Contract. (h) Collections . Tech Data shall
instruct all Obligors and Financing Parties to cause all Collections to be
deposited directly to a Lock-Box Account. (i) Collections Received by Tech Data
. Tech Data shall hold in trust, and deposit, immediately, but in any event not
later than forty-eight (48) hours of its receipt thereof, to a Lock-Box Account
all Collections received from time to time by Tech Data. (j) Sale Treatment .
Tech Data shall not account for (including for accounting and tax purposes), or
otherwise treat, the transactions contemplated by the Purchase Agreement in any
manner other than as a sale, contribution or other absolute conveyance of
Receivables and related property by Tech Data to the Transferor or the
transactions contemplated by the Originator Sale Agreement in any manner other
than as a sale, contribution or other absolute conveyance of Receivables and
related property by the applicable Originator to Tech Data. (k) Legends . At all
times from and after the Amendment Date (and with respect to the Pool
Receivables for which AVT TS is the Originator, within two (2) months of the
Amendment Date), the Collection Agent shall cause each and every (a) electronic
representation of any Pool Receivable (whether in disk, tape or other medium),
as well as any paper printout of any such electronic records, to be clearly
marked with the following legend: "ANY PROSPECTIVE PURCHASER OF THE ACCOUNTS
DESCRIBED HEREIN OR ANY SECURED PARTY WITH RESPECT THERETO IS HEREBY NOTIFIED
THAT AN INTEREST IN THESE ACCOUNTS HAS BEEN SOLD OR TRANSFERRED TO A THIRD PARTY
LENDER, PURCHASER OR SECURED PARTY." and (b) original physical copy of each
Contract with respect to any Pool Receivable constituting "chattel paper" or an
"instrument" within the meaning of Article 9 of the UCC to be clearly marked
with the following legend: "ANY PROSPECTIVE PURCHASER OF THE CHATTEL PAPER OR
INSTRUMENT REPRESENTED HEREBY OR ANY SECURED PARTY WITH RESPECT THERETO IS
HEREBY NOTIFIED THAT AN INTEREST IN THIS CHATTEL PAPER OR INSTRUMENT HAS BEEN
SOLD OR TRANSFERRED TO A THIRD PARTY LENDER, PURCHASER OR 98 70 Redline 57



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q078.jpg]
SECURED PARTY." In each case, such legend shall be in bold, in type face at
least as large as 10 point and shall be entirely in capital letters. (l)
Compliance with Anti-Corruption Laws . Tech Data will conduct its business in
material compliance with Anti-Corruption Laws and maintain policies and
procedures designed to promote and achieve compliance with such laws. (m)
Notices . The Collection Agent will notify the Administrative Agent and each
Class Agent in writing of any of the following events promptly upon (but in no
event later than two (2) Business Days after) a Responsible Officer learning of
the occurrence thereof, with such notice describing the same, and if applicable,
the steps being taken by the Person(s) affected with respect thereto: (i) Notice
of Termination Events . A statement of a Responsible Officer of the Collection
Agent describing any Termination Event or Potential Termination Event that has
occurred and is continuing and the action, if any, which the Collection Agent
proposes to take with respect thereto. (ii) Litigation . The institution of any
litigation, arbitration proceeding or governmental proceeding against the
Transferor, the Collection Agent or any Originator which would reasonably be
expected to have a Material Adverse Effect. (iii) Adverse Claim . Any Person
shall obtain an Adverse Claim upon the Collateral or any portion thereof
(including with respect to any Lock-Box, Lock-Box Account and any Collections).
(iv) Name Changes . At least thirty (30) days (or such shorter period agreed to
by the Administrative Agent in writing) before any change in any Originator's or
the Transferor's name, jurisdiction of organization, place of business or, if
more than one, chief executive office, or any office where Records are kept or
any other change requiring the amendment of UCC financing statements, a notice
setting forth such changes and the proposed effective date thereof. (v) Change
in Accounting Policy . Any material change in any accounting policy of the
Collection Agent that would reasonably be expected to affect the transactions
contemplated by this Agreement or any other Transaction Document. (vi) Purchase
Agreement Termination Event; Termination of Sales under the Originator Sale
Agreement . The occurrence of the Purchase Agreement Termination Event or the
termination of any sales of Receivables by any Originator under the Originator
Sale Agreement. (vii) Material Adverse Effect . Promptly after the occurrence
thereof, notice of any occurrence that does or would reasonably be expected to
have a Material Adverse Effect. 98 70 Redline 58



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q079.jpg]
(n) Risk Retention Compliance with EU Securitization Regulation . Tech Data, on
behalf of itself and each other Originator, as "originators" for purposes of the
Capital Requirements (Risk Retention) EU Securitization Regulation , makes the
following representations, warranties and covenants for the purpose of
permitting certain Credit Parties to comply with the Capital Requirements (Risk
Retention) EU Securitization Regulation : (i) For purposes of the Capital
Requirements (Risk Retention) EU Securitization Regulation , Tech Data has
established and is managing the programme or securitisation scheme contemplated
by this Agreement and the other Transaction Documents. (ii) It shall hold and
maintain, for so long as any Loans are outstanding, a material net economic
interest of not less than five percent (5%) of the aggregate outstanding balance
of the Pool Receivables (such interest, the "Retained Interest "), which
Retained Interest takes the form of a first loss position tranche in accordance
with the text of paragraph 13(d) of Article 405 6 of the CRR EU Securitization
Regulation , represented by Tech Data's ownership of all of the an equity
interest in the Transferor and the associated indirect rights to residual cash
flow under Section 3.01(b)(ix ) in an amount that satisfies the requirements in
the definition of Retained Interest . (iii) It shall neither assign nor sell,
nor enter into nor permit any of its affiliates to enter into any credit risk
mitigation, short position or any other credit risk hedge with respect to the
Retained Interest in a manner that would be contrary to the CRR EU
Securitization Regulation . (iv) Tech Data shall at all times own, directly or
indirectly, an equity interest in the Transferor that satisfies the requirements
in the definition of Retained Interest. (iv v) It shall confirm in each Periodic
Report that it continues to comply with subsections (i) through (iii) above, and
shall promptly notify the Administrative Agent and each Class Agent of any
failure to so comply with subsections (i) through (iii) above. (vvi ) It shall
promptly notify the Administrative Agent and each Class Agent of any change to
the form of the Retained Interest. (vi) Subject to compliance with Applicable
Law, it shall promptly furnish to the Administrative Agent and each Class Agent
such other information, documents, tapes, data, records or reports respecting
the Pool Receivables, the Collateral and the transactions contemplated by the
Transaction Documents as the Administrative Agent or such Class Agent may from
time to time reasonably request for purposes of complying with due diligence and
monitoring obligations under the Capital Requirements (Risk Retention). 98 70
Redline 59



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q080.jpg]
(vii) Tech Data agrees that it will comply with the EU Securitization Regulation
to the extent applicable to it. Tech Data covenants that it shall, from time to
time upon request by the Administrative Agent or any Class Agent : (A) provide
to the Administrative Agent or such Class Agent, as applicable, all information
which it requests in order for it to comply with its obligations under Article 5
of the EU Securitization Regulation to the extent that such information is (i)
in Tech Data ’s possession and Tech Data can provide such information in the
format requested by the Administrative Agent or any Class Agent using reasonable
efforts without material expense or (ii) not in Tech Data ’s possession but Tech
Data can obtain such information using reasonable efforts without material
expense ; provided, that if providing such information in the format requested
or obtaining such information would involve material expense but the
Administrative Agent or such Class Agent, as applicable, agrees to pay it, then
Tech Data shall provide or obtain such information; provided, further, that Tech
Data shall not be obligated to provide any information to the extent that it is
restricted from disclosure pursuant to a duty of confidentiality and, by using
its reasonable efforts, was not able to obtain the consent for the disclosure of
such information; and (B) negotiate in good faith any further agreements, not
otherwise provided for hereunder, as may be reasonably required by the
Administrative Agent or such Class Agent, as applicable, in order to achieve
compliance with any applicable obligations under the EU Securitization
Regulation in relation to the Transaction Documents and the transactions
contemplated hereby. (viii) Either (i) each Receivable has been, and will be,
originated pursuant to a sound and well-defined credit granting criteria, and
each Originator has, and shall maintain, clearly established criteria and
processes for approving, amending, modifying, renewing and financing the
Receivables ( “Originations and Revisions ”) and each Originator has effective
systems in place to apply those criteria and processes to ensure that any such
Originations and Revisions are granted and approved based on a thorough
assessment of each Obligor ’s creditworthiness or (ii) no Receivable has been
originated in the form of a loan. SECTION 7.04 Negative Covenants of Tech Data .
At all times from the Amendment Date until the Final Payout Date: (a) No Sales,
Liens, Etc . Except as otherwise provided herein, Tech Data will not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or,
to the extent of its knowledge, suffer to exist any Adverse Claim upon (or the
filing of any financing statement) or with respect to (x) any of the Collateral,
(y) any inventory or goods, the sale of which may give rise to a Pool Receivable
or any Pool Receivable or related Contract, or (z) any account which
concentrates in a Lock-Box Bank to which any Collections of any Pool Receivable
are sent, or assign any right to receive income in respect thereof.
Notwithstanding the foregoing, Tech Data may sell, assign (by operation of law
or otherwise) or otherwise dispose of, or create or suffer to exist an Adverse
Claim on any goods or inventory held on consignment solely with respect to the
consignor's interest. 98 70 Redline 60



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q081.jpg]
(b) No Extension or Amendment of Receivables . Except as otherwise permitted in
Article VIII hereof, Tech Data will not extend, amend or otherwise modify the
terms of any Pool Receivable, or amend, modify or waive any term or condition of
any Contract related thereto. (c) No Change in Business or Credit and Collection
Policy . Tech Data will not make any change in the character of its business or
in a Credit and Collection Policy, which change would, in either case, impair
the collectibility of the Pool Receivables in a material respect. (d) No
Mergers, Etc . Tech Data will not (i) consolidate or merge with or into any
other Person if such action shall result in a Potential Termination Event or a
Termination Event or Tech Data shall not be the surviving entity or (ii) sell,
lease or transfer all or substantially all of its assets to any other person.
(e) Change in Payment Instructions to Obligors . Tech Data will not add or
terminate any bank as a Lock-Box Bank or any account as a Lock-Box Account to or
from those listed in Schedule II hereto or make any change in its instructions
to Obligors and Financing Parties regarding payments to be made to any Lock-Box
Account, unless (i) such instructions are to deposit such payments to another
existing Lock-Box Account or (ii) the Administrative Agent shall have received
written notice of such addition, termination or change at least thirty (30) days
prior thereto and the Administrative Agent shall have received a Lock-Box
Agreement executed by each new Lock-Box Bank or an existing Lock-Box Bank with
respect to each new Lock-Box Account, as applicable. (f) Deposits to Lock-Box
Accounts . Tech Data will not deposit or otherwise credit, or cause or permit to
be so deposited or credited, to any Lock-Box Account cash or cash proceeds other
than Collections of Pool Receivables or other proceeds of the Collateral;
provided , that with respect to Collections of Receivables that were repurchased
from the Transferor, Tech Data shall have two (2) Business Days to remove, or
cause to be removed, any such Collections from the applicable Lock-Box Account.
(g) Change of Name, Etc. Tech Data will not change its name, identity or
structure or location of its chief executive office or its jurisdiction of
organization, unless at least ten (10) days prior to the effective date of any
such change Tech Data delivers to the Transferor and the Administrative Agent
(i) such documents, instruments or agreements, executed by the Transferor, as
are necessary to reflect such change and to continue the perfection of the
Transferor's ownership interest in the Pool Receivables and (ii) new or revised
Lock-Box Agreements executed by the Lock-Box Banks which reflect such change and
enable the Administrative Agent on behalf of the Secured Parties to continue to
exercise its rights contained in Sections 4.01 and 4.02 hereof. (h)
Anti-Corruption Laws and Sanctions . Tech Data shall not directly or indirectly
(a) use the proceeds of any Credit Extension for any purpose which would breach
the United States Foreign Corrupt Practices Act of 1977 or the UK Bribery Act
2010, or would 98 70 Redline 61



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q082.jpg]
create a material breach of other similar anti-corruption legislation in other
jurisdictions or (b) use the proceeds of any Credit Extension, or lend,
contribute or otherwise make available such proceeds to any individual or
entity, to fund any activities of or business with any individual or entity, or
in any country or territory, that, at the time of such funding, is a Sanctioned
Person or a Sanctioned Country, or in any other manner, in each case as would
result in a violation by any individual or entity (including any individual or
entity participating in the transactions contemplated by the Transaction
Documents, whether as Administrative Agent, a Class Agent, a Class Investor or
otherwise) of Sanctions. SECTION 7.05 Financial Covenants of the Collection
Agent . (a) Consolidated Total Leverage Ratio . The Collection Agent shall not
permit the Consolidated Total Leverage Ratio, as of the last day of each fiscal
quarter of the Collection Agent, to be greater than, (i) 4.75 to 1.00 starting
with the first fiscal quarter of the Collection Agent ending after the AVT TS
Acquisition Closing Date and for the following two full fiscal quarters of the
Collection Agent ending after the AVT TS Acquisition Closing Date, (ii) 4.25 to
1.00 for the third and fourth full fiscal quarters of the Collection Agent
ending after the AVT TS Acquisition Closing Date, or (iii) 4.00 to 1.00 for the
fifth full fiscal quarter of the Collection Agent ending after the AVT TS
Acquisition Closing Date and each subsequent fiscal quarter of the Collection
Agent. (b) Consolidated Interest Coverage Ratio . The Collection Agent shall not
permit the Consolidated Interest Coverage Ratio, as of the last day of each
fiscal quarter of the Collection Agent, to be less than 3.00 to 1.00. (c)
Certain Defined Terms . The following terms used in this Section 7.05 have the
following meanings: (i) "Attributable Indebtedness " means, on any date: (A) in
respect of any capital lease of any Person, the capitalized amount thereof that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP; (B) in respect of any Real Estate Financing Facility that
is characterized as a lease, the capitalized amount of the remaining lease
payments under the relevant lease that would appear on a balance sheet of such
Person prepared in accordance with GAAP if such lease were accounted for as a
capital lease, calculated as of November 2, 2016, with respect to any Real
Estate Financing Facility outstanding on November 2, 2016, or the date of the
closing of any Real Estate Financing Facility entered into subsequent to
November 2, 2016, and recalculated at the time of any refinancing, renewal,
increase or repayment of any Real Estate Financing Facility; and (C) in respect
of any asset securitization transaction of any Person, (1) the actual amount of
any unrecovered investment of purchasers or transferees of assets so
transferred, plus (2) in the case of any other payment, recourse, repurchase,
hold harmless, indemnity or similar obligation of such Person or any of its
Subsidiaries in respect of assets transferred or payments made in respect
thereof, other than limited recourse provisions that are customary for
transactions of such type and that neither (x) have the effect of limiting the
loss or credit risk of such purchasers or transferees with respect to payment or
performance by the obligors of the 98 70 Redline 62



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q083.jpg]
assets so transferred nor (y) impair the characterization of the transaction as
a true sale or absolute conveyance under applicable laws (including bankruptcy
or insolvency laws), the capitalized amount of such obligation that would appear
on a balance sheet of such Person prepared on such date in accordance with GAAP
if such sale or transfer or assets were accounted for as a secured loan. (ii)
"AVT TS Acquisition " means the acquisition by Tech Data of AVT TS from Avnet,
Inc. under the terms of the that certain Interest Purchase Agreement, dated as
of September 19, 2016 by and between Avnet, Inc. and the Collection Agent,
together with all schedules and exhibits thereto. (iii) "AVT TS Acquisition
Closing Date " means February 27, 2017. (iv) "AVT TS Acquisition Transactions "
means (i) the AVT TS Acquisition, and (ii) any debt or equity financings
incurred or issued in connection with the AVT TS Acquisition, including under
the Collection Agent Revolver or the Term Loan Credit Agreement, dated as of
November 2, 2016, as amended by Amendment No. 1, dated as of February 15, 2017,
with Bank of America, N.A., as administrative agent, in each case, including the
incurrence of debt thereunder on or about the AVT TS Acquisition Closing Date.
(v) "Collection Agent Revolver " means the Second Amended and Restated Revolving
Credit Agreement, dated as of November 2, 2016, among the Collection Agent, as
borrower, each lender from time to time party thereto, and Bank of America,
N.A., as administrative agent, swing line lender, and an L/C issuer, as in
effect on November 2, 2016 and without giving effect to any subsequent
amendments or modifications that have not been consented to in writing by the
Administrative Agent and the Majority Class Agents. (vi) "Consolidated EBITDA "
means, for any period, for the Collection Agent and its Subsidiaries on a
consolidated basis, an amount equal to Consolidated Net Income for such period
plus the following to the extent deducted in calculating such Consolidated Net
Income: (A) Consolidated Interest Charges for such period, (B) the provision for
federal, state, local and foreign income taxes payable by the Collection Agent
and its Subsidiaries for such period, (C) the amount of depreciation and
amortization expense for such period, (D) cash extraordinary or nonrecurring
losses, expenses, fees and charges (including cash losses, expenses, fees and
charges incurred in connection with any issuance of debt or equity,
acquisitions, investments, restructuring activities, asset sales or divestitures
permitted hereunder and any cash integration and restructuring costs in
connection with the AVT TS Acquisition Transactions) not to exceed $160 million
in the aggregate for all periods, (E) non-cash stock based compensation expense,
and (F) other non-recurring expenses of the Collection Agent and its
Subsidiaries reducing such Consolidated Net Income which do not represent a cash
item. 98 70 Redline 63



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q084.jpg]
(vii) "Consolidated Funded Indebtedness " means, as of any date of
determination, for the Collection Agent and its Subsidiaries on a consolidated
basis, the sum of (A) the outstanding principal amount of all obligations,
whether current or long- term, for borrowed money and all obligations evidenced
by bonds, debentures, notes, loan agreements or other similar instruments (which
amount, for the avoidance of doubt, includes only the drawn portion of any line
of credit or revolving credit facility), (B) all purchase money Indebtedness,
(C) all direct obligations arising under letters of credit (including standby
and commercial), bankers' acceptances, bank guaranties, surety bonds and similar
instruments, (D) all obligations in respect of the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business), (E) all Attributable Indebtedness in respect of capital leases,
obligations under the Real Estate Financing Facilities and asset securitization
transactions, (F) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (A) through (E) above
of Persons other than the Collection Agent or any Subsidiary, and (G) all
Indebtedness of the types referred to in clauses (A) through (F) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Collection Agent or a
Subsidiary is a general partner or joint venturer, unless such Indebtedness is
expressly made non- recourse to the Collection Agent or such Subsidiary.
"Consolidated Funded Indebtedness" of a Person shall not include (x) any true
sale by such Person of accounts receivable, as determined in accordance with
GAAP, which sale is not, and is not made in connection with, an obligation under
any Real Estate Financing Facility or an asset securitization transaction and
(y) any obligation arising under a sale and lease back transaction that is an
operating lease. (viii) "Consolidated Interest Charges " means, for any period,
for the Collection Agent and its Subsidiaries on a consolidated basis, the sum
of (A) all interest, premium payments, debt discount, fees, charges and related
expenses of the Collection Agent and its Subsidiaries in connection with
borrowed money or in connection with the deferred purchase price of assets, in
each case to the extent treated as interest in accordance with GAAP, and (B) the
portion of rent expense of the Collection Agent and its Subsidiaries with
respect to such period under capital leases that is treated as interest in
accordance with GAAP. (ix) "Consolidated Interest Coverage Ratio " means, as of
any date of determination, the ratio of (A) Consolidated EBITDA for the period
of the four prior fiscal quarters ending on such date to (B) Consolidated
Interest Charges for such four fiscal quarter period; provided, notwithstanding
anything to the contrary herein or in any other Transaction Document, for
purposes of calculating the Consolidated Interest Coverage Ratio, Consolidated
EBITDA will not be calculated on a Pro Forma Basis. (x) "Consolidated Net Income
" means the consolidated net income of the Collection Agent and its
Subsidiaries, plus or minus minority interest of a Person, and excluding any
other gain or loss or credit of an extraordinary nature, all as determined in
accordance with GAAP. 98 70 Redline 64



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q085.jpg]
(xi) "Consolidated Total Leverage Ratio " means, with respect to any Test Period
the ratio of (A) Consolidated Funded Indebtedness as of the last date of the
applicable Test Period to (B) Consolidated EBITDA for such Test Period. (xii)
"Existing Synthetic Lease Facility " means each or any of the following
facilities, each as amended, modified, supplemented or amended and restated from
time to time: (A) Fourth Amended and Restated Lease Agreement dated as of June
27, 2013, between the Collection Agent and SunTrust Equity Funding, LLC; (B)
Fourth Amended and Restated Participation Agreement dated as of June 27, 2013
(the "SunTrust Participation Agreement ") between the Collection Agent, SunTrust
Equity Funding, LLC and various banks and lending institutions; and (C) the
other Operative Agreements (as defined in the SunTrust Participation Agreement).
(xiii) "Pro Forma Basis " means, for purposes of calculating Consolidated EBITDA
(other than a calculation of Consolidated EBITDA for purposes of the
Consolidated Interest Coverage Ratio), any acquisition of (A) a controlling
equity interest in another Person (including the purchase of an option, warrant
or convertible or similar type security to acquire such a controlling interest
at the time it becomes exercisable by the holder thereof), whether by purchase
of such equity interest or upon exercise of an option or warrant for, or
conversion of securities into, such equity interest, or (B) assets of another
Person which constitute all or substantially all of the assets of such Person or
of a line or lines of business conducted by such Person (including, for the
avoidance of doubt, the AVT TS Acquisition) with an aggregate purchase price of
$100,000,000 or more shall be deemed to have occurred as of the first day of the
most recent four fiscal quarter period preceding the date of such transaction
for which the Collection Agent was required to deliver financial statements
pursuant to Section 7.03(a)(i ) or Section 7.03(a)(ii ). In connection with the
foregoing, income statement items attributable to the Person or property
acquired shall be included to the extent relating to any period applicable in
such calculation to the extent (A) such items are not otherwise included in such
income statement items for the Collection Agent and its Subsidiaries in
accordance with GAAP or in accordance with any defined terms set forth in
Section 1.01 or this Section 7.05(c ) and (B) such items are supported by
financial statements or other information reasonably satisfactory to the
Administrative Agent. (xiv) "Real Estate Financing Facility " means,
collectively (A) the Existing Synthetic Lease Facility; (B) any successor to the
Existing Synthetic Lease Facility which refinances some or all of the same
properties of the Borrower as the Existing Synthetic Lease Facility with rates
of interest, yield and fees that may increase or decrease in accordance with
then applicable market conditions; and (C) one or more arrangements that provide
financing for any real property of the Collection Agent or its Subsidiaries,
that impose no Adverse Claims other than on the real property financed by such
arrangements, which are on such terms and conditions as are reasonable and
customary for such transactions, and which create obligations with an
Attributable Indebtedness of not more than the fair market value of the
properties so financed; provided that any operating lease other than those
described in clauses (A), (B) and (C) 98 70 Redline 65



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q086.jpg]
above shall not be treated as a Real Estate Financing Facility for the purposes
of this Section 7.05. (xv) "Test Period " means, at any date of determination,
the most recently completed four consecutive fiscal quarters of the Collection
Agent ending on or prior to such date (d) Financial Covenant Amendments . If the
Collection Agent enters into any amendment or other modification to the
Collection Agent Revolver or any successor or replacement credit agreement, in
each case, that contains or amends any financial covenant, the Collection Agent
shall provide a copy of such amendment or successor or replacement agreement
(each, a "Financial Covenant Amendment ") to the Administrative Agent. In the
event the Administrative Agent determines that the financial covenants contained
in this Section 7.05 are less favorable than any financial covenants as amended
by, or contained in, any Financial Covenant Amendment, then if requested by the
Administrative Agent, the parties hereto shall enter into an amendment to this
Agreement to make the financial covenants in this Section 7.05 no less favorable
(except as otherwise consented to by the Administrative Agent) than the
financial covenants as amended by, or contained in, such Financial Covenant
Amendment. ARTICLE VIII ADMINISTRATION AND COLLECTION OF RECEIVABLES SECTION
8.01 Appointment of the Collection Agent . (a) The servicing and administering
of Collections on the Pool Receivables shall be conducted by the Person so
designated from time to time as the Collection Agent in accordance with this
Section 8.01. Tech Data is hereby designated as, and hereby agrees to perform
the duties and obligations of, the Collection Agent pursuant to the terms
hereof. Upon the occurrence of a Collection Agent Default or a Termination
Event, the Administrative Agent may (with the consent of the Majority Class
Agents) and shall (at the direction of the Majority Class Agents) designate as
Collection Agent any Person (including itself) to succeed Tech Data or any
successor Collection Agent, on the condition in each case that any such Person
so designated shall agree to perform the duties and obligations of the
Collection Agent pursuant to the terms hereof. For the avoidance of doubt, the
Administrative Agent shall not have any obligation to designate itself as, or to
become, a successor Collection Agent except in its sole discretion. (b) Upon the
designation of a successor Collection Agent as set forth in clause (a) above,
the removed Collection Agent agrees that, to the extent permitted by Applicable
Law, it will terminate its activities as Collection Agent hereunder in a manner
that the Administrative Agent reasonably determines will facilitate the
transition of the performance of such activities to the new Collection Agent,
and shall cooperate with and assist such new Collection Agent. Such cooperation
shall, to the extent permitted by Applicable Law, include access to and transfer
of records (including all applicable Contracts) related to Pool Receivables and
use by the new 98 70 Redline 66



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q087.jpg]
Collection Agent of all licenses (or the obtaining of new licenses), hardware or
software, in each case, that are necessary to service the Pool Receivables and
the Related Security. (c) Tech Data acknowledges that, in making its decision to
execute and deliver this Agreement, the Administrative Agent and each member in
each Class have relied on Tech Data's agreement to act as Collection Agent
hereunder. Accordingly, Tech Data agrees that it will not voluntarily resign as
Collection Agent without the prior written consent of the Administrative Agent
and the Majority Class Agents. (d) The Collection Agent may not delegate any of
its rights, duties or obligations hereunder, or designate a substitute
Collection Agent, without the prior written consent of the Administrative Agent;
provided , that the Collection Agent may delegate its duties and obligations
hereunder to AVT TS with respect to the Receivables for which AVT TS is the
applicable Originator, and the Collection Agent may hereafter delegate its
duties and obligations to any additional Originator which is an Affiliate of
Tech Data and which becomes party to the Originator Sale Agreement from time to
time, with respect to Receivables originated by such Originator. Notwithstanding
any delegation of any duties or obligations of the Collection Agent, the
Collection Agent shall continue to remain solely liable for the performance of
its duties and obligations as Collection Agent hereunder and the Credit Parties
shall have the right to look solely to the Collection Agent for performance.
SECTION 8.02 Duties of the Collection Agent . The Collection Agent shall take or
cause to be taken all such action as may be necessary or appropriate to service
and administer the collection of each Pool Receivable from time to time, all in
accordance with this Agreement and all Applicable Law, with commercially
reasonable care and diligence, in accordance with the applicable Credit and
Collection Policy in a manner consistent in all material respects with the past
practices of the Originators (after taking into consideration the transactions
contemplated by the Transaction Documents). The Collection Agent shall set
aside, for the accounts of each Class, the amount of Collections to which each
such Class is entitled in accordance with Article III hereof. So long as no
Termination Event shall have occurred and be continuing, the Collection Agent
may, in accordance with the applicable Credit and Collection Policy, extend the
maturity of Receivables, but not more than sixty (60) days beyond the original
maturity date, and otherwise extend the maturity or adjust the Outstanding
Balance and take such other actions (including modifications, waivers or
restructurings of Pool Receivables and related Contracts) as the Collection
Agent may determine to be appropriate to maximize Collections thereof; provided
, however , that such extension or adjustment shall not alter the status of such
Receivable as a Delinquent Receivable or a Defaulted Receivable; provided ,
further , that with respect to an aggregate Outstanding Balance of Pool
Receivables that does not at any time exceed $5,000,000, the Collection Agent
may extend the maturity more than sixty (60) days beyond the original maturity
date (which extension shall not alter the status of such Receivable as a
Delinquent Receivable or a Defaulted Receivable). If a Termination Event has
occurred and is continuing, the Collection Agent may modify, waive or
restructure a Pool Receivable (or reflect any related adjustments) only upon the
prior written consent of the Administrative Agent. The Transferor shall deliver,
or cause to be delivered, all Records that evidence or relate to the Pool
Receivables or the Collateral to, or at the direction of, the Administrative
Agent, which 98 70 Redline 67



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q088.jpg]
Records and documents shall in turn be delivered to the Collection Agent to be
held in trust for the Transferor and the Administrative Agent (for the benefit
of the Secured Parties). Notwithstanding anything to the contrary contained
herein, the Administrative Agent shall have the absolute and unlimited right to
direct the Collection Agent to commence or settle any legal action to enforce
collection of any Pool Receivable that is a Defaulted Receivable or to foreclose
upon or repossess any Related Security with respect to such Defaulted
Receivable. The Collateral Agent shall not make the Administrative Agent or any
of the Credit Parties a party to any litigation without the prior written
consent of such Person. SECTION 8.03 Lock-Box Account Arrangements . (a) In the
event a Collection Agent Ratings Event occurs, Tech Data and the Transferor
shall, and shall cause each Originator to, within sixty (60) days, cause all
Lock-Box Accounts to be established in the name of the Transferor rather than in
the name of Tech Data, Seller or any Originator, and in each case, cause such
Lock-Box Accounts to be subject to the continued security interest and control
of the Administrative Agent. (b) Upon the occurrence and during the continuance
of a Collection Agent Default or a Termination Event, the Administrative Agent
may (with the consent of the Majority Class Agents) and shall (upon the
direction of the Majority Class Agents) at any time thereafter give notice to
each Lock-Box Bank that the Administrative Agent is exercising its rights under
the Lock-Box Agreements to do any or all of the following: (a) to have the
exclusive ownership and control of the Lock-Box Accounts transferred to the
Administrative Agent (for the benefit of the Secured Parties) and to exercise
exclusive dominion and control over the funds deposited therein, (b) to have the
proceeds that are sent to the respective Lock-Box Accounts redirected pursuant
to the Administrative Agent's instructions rather than deposited in the
applicable Lock- Box Account and (c) to take any or all other actions permitted
under the applicable Lock-Box Agreement. The Transferor hereby agrees that if
the Administrative Agent at any time takes any action set forth in the preceding
sentence, the Administrative Agent shall have exclusive control (for the benefit
of the Secured Parties) of the proceeds (including Collections) of all Pool
Receivables and the Transferor hereby further agrees to take any other action
reasonably requested by the Administrative Agent for the purpose of transferring
such control. Any proceeds of Pool Receivables received by the Transferor or the
Collection Agent thereafter shall be sent promptly to, or as otherwise
instructed by, the Administrative Agent (and until so sent, shall be deemed to
be held in trust for the benefit of the Administrative Agent (for the benefit of
the Secured Parties)). SECTION 8.04 Certain Enforcement Rights . (a) At any time
following the occurrence and during the continuation of a Collection Agent
Default or Termination Event: (i) The Administrative Agent may direct that
payment of all amounts payable under any Pool Receivable be made directly to the
Administrative Agent or its designee for the benefit of the Secured Parties. 98
70 Redline 68



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q089.jpg]
(ii) Tech Data shall, at the Administrative Agent's request and at Tech Data's
expense, give notice of the Administrative Agent's security interest in the
Receivables and of the Transferor's ownership of the Pool Receivables to each
Pool Obligor and direct that payments be made directly to the Administrative
Agent or its designee for the benefit of the Secured Parties. (iii) Tech Data
shall, at the Administrative Agent's request, (A) assemble all of the Records,
and shall make the same available to the Administrative Agent at a place
selected by the Administrative Agent or its designee, and (B) segregate all
cash, checks and other instruments received by it from time to time constituting
Collections of Pool Receivables in a manner acceptable to the Administrative
Agent and shall, promptly upon receipt, remit all such cash, checks and
instruments, duly endorsed or with duly executed instruments of transfer, to the
Administrative Agent or its designee for the benefit of the Secured Parties.
(iv) The Transferor and Tech Data hereby authorize the Administrative Agent to
take any and all steps in the Transferor's or Tech Data's name and on behalf of
the Transferor or Tech Data necessary or desirable, in the determination of the
Administrative Agent, to collect all amounts due under any and all Pool
Receivables, including, without limitation, endorsing the Transferor's or Tech
Data's name on checks and other instruments representing Collections and
enforcing such Pool Receivables and the related Contracts against the related
Pool Obligor. SECTION 8.05 Responsibilities of the Transferor . Anything herein
to the contrary notwithstanding, the Transferor, Tech Data and each other
Originator shall (i) perform all of their respective obligations under the
Contracts related to the Pool Receivables, if any, to the same extent as if
interests in such Pool Receivables had not been pledged hereunder, and the
exercise by the Administrative Agent or any other Credit Party of their
respective rights hereunder shall not relieve the Transferor, Tech Data or any
Originator from such obligations and (ii) pay when due any Taxes, including any
sales taxes payable in connection with the Pool Receivables and their creation
and satisfaction. None of the Credit Parties shall have any obligation or
liability with respect to any Pool Receivable, any Contract or any other
Collateral, nor shall any of them be obligated to perform any of the obligations
of the Transferor, the Collection Agent or any Originator thereunder. SECTION
8.06 Servicing Fee . (a) For its services hereunder, the Collection Agent shall
be entitled to a fee (the "Servicing Fee ") equal to 0.75% per annum of the
daily average outstanding Capital. Accrued Servicing Fees shall be payable from
Collections to the extent of available funds in accordance with Section 3.01(b
). (b) If the Collection Agent ceases to be Tech Data or an Affiliate thereof,
the Servicing Fee shall be the greater of: (i) the amount calculated pursuant to
clause (a) above and (ii) an alternative amount specified by the successor
Collection Agent and agreed to in writing by 98 70 Redline 69



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q090.jpg]
the Administrative Agent not to exceed 110% of the reasonable and appropriate
out-of-pocket costs and expenses incurred by such successor Collection Agent in
connection with the performance of its obligations as Collection Agent
hereunder. SECTION 8.07 Inspection Rights . At any reasonable time and from time
to time at the reasonable request of the Administrative Agent or any Class
Agent, during the Collection Agent's normal business hours and upon five (5)
Business Days' prior notice to the Transferor, the Transferor shall direct the
Collection Agent to permit such person as the Administrative Agent or any Class
Agent may designate, at the cost and expense of the Collection Agent, to inspect
and take copies and abstracts from the financial books and records maintained by
the Collection Agent, and to visit the properties of the Collection Agent
utilized in the collection, processing or servicing of the Receivables for the
purpose of examining such Records, and to discuss the Collection Agent's affairs
with its officers, employees and independent accountants, in each case, having
knowledge of such matters; provided, however, as long as no Termination Event
has occurred and is continuing, the Administrative Agent or any Class Agent may
make such request only one time per calendar year; provided , further , if a
Termination Event shall have occurred and be continuing, the Administrative
Agent or any Class Agent may make such request at any time. In connection with
all audits performed under this Agreement, the Administrative Agent and each
Class Agent shall use reasonable efforts to coordinate the staffing and timing
of such audits in order to minimize the cost and expense thereof and to the
extent possible have such audits conducted by all parties at the same time. The
Administrative Agent shall also solicit input from each Class Agent with respect
to the scope of such coordinated audits. The Transferor shall direct the
Collection Agent to authorize such officers, employees and independent
accountants to discuss with the Administrative Agent, the Class Agents, and the
Class Investors, acting on a coordinated basis, the affairs of the Collection
Agent. The Collection Agent shall, upon receipt of a written invoice therefor,
reimburse the Administrative Agent for all reasonable out of-pocket fees, costs
and expenses incurred by or on behalf of the Administrative Agent, any Class
Agent and any Class Investor in connection with each annual audit or visit and,
if applicable, each audit or visit during the occurrence and continuation of a
Termination Event. Any audit or visit provided for in this paragraph shall be
conducted in accordance with the Collection Agent's rules respecting safety and
security on its premises and, as long as no Termination Event has occurred and
is continuing, without materially disrupting operations. ARTICLE IX TERMINATION
EVENTS SECTION 9.01 Termination Events . The occurrence of any one or more of
the following events shall constitute a Termination Event: (a) (i) the
Collection Agent shall fail to perform or observe any term, covenant or
agreement hereunder (other than as referred to in clause (ii) of this Section
9.01(a )), or either the Collection Agent or the Transferor shall fail to
observe or perform any term, covenant or agreement on the part of the Collection
Agent or the Transferor to be performed under Section 4.01 or Section 4.02
(other than as referred to in clause (ii) of this Section 9.01(a )) 98 70
Redline 70



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q091.jpg]
and, in each case, such failure shall remain unremedied for fifteen (15) days or
(ii) either the Collection Agent or the Transferor shall fail to make any
payment or deposit to be made by it hereunder when due or either the Collection
Agent or the Transferor shall fail to observe or perform any term, covenant or
agreement on the part of the Collection Agent or the Transferor to be performed
under Section 4.02(b ) hereof; (b) any representation, warranty, certification
or statement made by Tech Data or the Transferor in this Agreement or in any
other document delivered pursuant hereto shall prove to have been incorrect in
any material respect when made or deemed made; (c) (i) the Transferor shall
default in the observance or performance of the terms, covenants, conditions or
agreements on the Transferor's part to be performed or observed under Section
7.01(b)(v ), Section 7.01(i ), Section 7.01(j ), Section 7.01(k ), Section
7.01(l ), Section 7.01(m ), Section 7.01(n ), Section 7.01(o ), Section 7.02(a
), Section 7.02(c ), Section 7.02(d ), Section 7.02(e ), Section 7.02(f ),
Section 7.02(g ), Section 7.02(h ), Section 7.02(i ), Section 7.02(j ) Section
7.02(k ) or Section 7.02(m ) hereof, (ii) the Transferor shall fail to pay any
Capital, Interest, Fees or other Obligations when and as required to be paid
hereunder within three (3) Business Days after the same becomes due or (iii) the
Transferor shall default in the observance or performance of the terms,
covenants, conditions or agreements on the Transferor's part to be performed or
observed under Section 7.01(b)(i ), Section 7.01(b)(ii ), Section 7.01(b)(iii ),
Section 7.01(b)(iv ), Section 7.01(b)(vi ), Section 7.01(c ), Section 7.01(d ),
Section 7.01(e ), Section 7.01(f ), Section 7.01(g ), Section 7.01(h ), Section
7.01(p ), Section 7.01(q ), Section 7.02(b ) or Section 7.02(l ) hereof and such
failure shall remain unremedied for fifteen (15) days; (d) (i) Tech Data shall
default in the observance or performance of the terms, covenants, conditions or
agreements on Tech Data's part to be performed or observed under Section 7.03(h
), Section 7.03(i ), Section 7.03(j ), Section 7.03(k ), Section 7.04(a ),
Section 7.04(c ), Section 7.04(d ), Section 7.04(e ), Section 7.04(f ), Section
7.04(g ) or Section 7.05 or (ii) Tech Data shall default in the observance or
performance of the terms, covenants, conditions or agreements on Tech Data's
part to be performed under Section 7.03(a ), Section 7.03(b ), Section 7.03(c ),
Section 7.03(d ), Section 7.03(e ), Section 7.03(f ), Section 7.03(g ), Section
7.03(l ), Section 7.03(m ), Section 7.03(n ) or Section 7.04(b ) hereof and such
failure shall remain unremedied for fifteen (15) days; (e) the Transferor or
Tech Data shall default in the observance or performance of any other term,
covenant, condition or agreement on the Transferor's or Tech Data's part to be
performed or observed under this Agreement and such default shall continue for
thirty (30) days after the earlier of (i) the date that such written notice
thereof is given to the Transferor or Tech Data, as applicable, by the
Administrative Agent or (ii) the date the Transferor or Tech Data, as
applicable, becomes aware of such default; (f) failure of Tech Data or any
Subsidiary of Tech Data to pay any Indebtedness greater than $50,000,000 when
due; or the default by Tech Data or any Subsidiary of Tech Data in the
performance of any term, provision or condition contained in any agreement under
which any Indebtedness greater than $50,000,000 was created or is governed, the
effect of 98 70 Redline 71



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q092.jpg]
which is to cause, or to permit the holder or holders of such Indebtedness
greater than $50,000,000 to cause, such Indebtedness to become due prior to its
stated maturity; or any Indebtedness greater than $50,000,000 shall be declared
to be due and payable or required to be prepaid (other than by a regularly
scheduled payment) prior to the date of maturity thereof; (g) any Event of
Bankruptcy shall occur with respect to the Transferor, the Collection Agent,
Tech Data or any Subsidiary of either the Transferor or Tech Data; (h) the
Administrative Agent, on behalf of the Secured Parties shall, for any reason,
fail or cease to have a valid and perfected first priority security interest in
the Collateral free and clear of any Adverse Claims; provided , that the
existence of De Minimis Tax Liens shall not constitute a Termination Event if
such De Minimis Tax Liens are released within ninety (90) days of discovery
thereof by the Transferor, any Originator or the Collection Agent; (i) Tech Data
shall enter into any transaction or merger whereby it is not the surviving
entity; or the Transferor shall no longer be wholly owned by Tech Data; (j)
there shall have occurred any material adverse change in the operations of Tech
Data since May 31, 2017, or any other event shall have occurred which materially
affects Tech Data's ability to either collect the Pool Receivables or to perform
under this Agreement or under the Purchase Agreement, or any Originator's
ability to perform under the Originator Sale Agreement; (k) a Borrowing Base
Deficit shall occur, and shall not have been cured within one (1) full Business
Day following the Transferor's or the Collection Agent's actual knowledge or
receipt of notice thereof (provided that in such case the Termination Event
caused thereby shall be deemed to have occurred at the start of such one (1)
full Business Day period); (l) any of the following shall occur: (i) the average
Default Ratios for any three consecutive calendar months exceeds 2.50%; (ii) the
average Delinquency Ratios for any three consecutive calendar months exceeds
4.75%; or (iii) the average Dilution Ratios for any two consecutive calendar
months exceeds 6.00%; (m) a Collection Agent Default shall have occurred and be
continuing; or (n) a Purchase Agreement Termination Event shall have occurred.
SECTION 9.02 Termination . (a) Upon the occurrence of any Termination Event the
Administrative Agent may by notice to the Transferor and the Collection Agent
declare the Termination Date to have occurred; provided , however , that in the
case of any event described in Section 9.01(g ), Section 9.01(h ), Section
9.01(i ) or Section 9.01(k ) above, the Termination Date 98 70 Redline 72



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q093.jpg]
shall be deemed to have occurred automatically upon the occurrence of such
event. Upon any such declaration or automatic occurrence, the Administrative
Agent shall have, in addition to all other rights and remedies under this
Agreement or otherwise, all other rights and remedies provided under the UCC of
the applicable jurisdiction and other Applicable Law, all of which rights shall
be cumulative. Any proceeds from liquidation of the Collateral shall be applied
in the order of priority set forth in Section 3.01(b ). (b) At all times after
the declaration or automatic occurrence of the Termination Date pursuant to
Section 9.02(a ), the Interest Rate applicable to the Aggregate Capital for all
existing and future Credit Extensions shall be increased to the Default Rate.
(c) At any time following the occurrence of a Termination Event, the
Administrative Agent may notify any Obligor of the interest of the
Administrative Agent (for the benefit of the Secured Parties) in the Receivables
and the other Collateral. ARTICLE X THE ADMINISTRATIVE AGENT SECTION 10.01
Authorization and Action . Each Credit Party hereby appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement as are delegated to the Administrative Agent by
the terms hereof, together with such powers as are reasonably incidental
thereto. The Administrative Agent shall not have any duties other than those
expressly set forth in the Transaction Documents, and no implied obligations or
liabilities shall be read into any Transaction Document, or otherwise exist,
against the Administrative Agent. The Administrative Agent does not assume, nor
shall it be deemed to have assumed, any obligation to, or relationship of trust
or agency with, the Transferor or any Affiliate thereof or any Credit Party
except for any obligations expressly set forth herein. Notwithstanding any
provision of this Agreement or any other Transaction Document, in no event shall
the Administrative Agent ever be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to any provision
of any Transaction Document or Applicable Law. SECTION 10.02 Administrative
Agent's Reliance, Etc. Neither the Administrative Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them as Administrative Agent under or in connection
with this Agreement or any of the other Transaction Documents, except for its or
their own gross negligence or willful misconduct. Without limiting the
foregoing, the Administrative Agent: (i) may consult with legal counsel
(including counsel for the Transferor or the Collection Agent), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts; (ii) makes no warranty or
representation to any Credit Party (whether written or oral) and shall not be
responsible to any Credit Party for any statements, warranties or
representations (whether written or oral) made by any other Person in or in
connection with this Agreement; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any 98 70 Redline 73



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q094.jpg]
of the other Transaction Documents on the part of any other party thereto or to
inspect the property (including the books and records) of the Transferor, the
Collection Agent, any Originator or any Affiliate thereof; (iv) shall not be
responsible to any Credit Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any of the
other Transaction Documents or any other instrument or document furnished
pursuant hereto or thereto; and (v) shall be entitled to rely upon, and shall
incur no liability under or in respect of this Agreement or any of the other
Transaction Documents by acting upon any notice (including notice by telephone),
consent, certificate or other instrument or writing (which may be by facsimile
or e-mail) believed by it to be genuine and signed or sent by the proper party
or parties. SECTION 10.03 Administrative Agent and Affiliates . With respect to
any Credit Extension or interests therein owned by any Credit Party that is also
the Administrative Agent, such Credit Party shall have the same rights and
powers under this Agreement as any other Credit Party and may exercise the same
as though it were not the Administrative Agent. The Administrative Agent and any
of its Affiliates may generally engage in any kind of business with the
Transferor or any Affiliate thereof and any Person who may do business with or
own securities of the Transferor or any Affiliate thereof, all as if the
Administrative Agent were not the Administrative Agent hereunder and without any
duty to account therefor to any other Secured Party. SECTION 10.04
Indemnification of Administrative Agent . Each Bank Investor agrees to indemnify
the Administrative Agent (to the extent not reimbursed by the Transferor or any
Affiliate thereof), ratably according to the respective Pro Rata Percentage of
such Bank Investor, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any other Transaction Document or any action
taken or omitted by the Administrative Agent under this Agreement or any other
Transaction Document; provided that no Bank Investor shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent's gross negligence or willful misconduct. SECTION 10.05
Delegation of Duties . The Administrative Agent may execute any of its duties
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. SECTION 10.06 Action or
Inaction by Administrative Agent . The Administrative Agent shall in all cases
be fully justified in failing or refusing to take action under any Transaction
Document unless it shall first receive such advice or concurrence of the Class
Agents or the Majority Class Agents, as the case may be, and assurance of its
indemnification by the Bank Investors, as it deems appropriate. The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement or any other Transaction Document
in accordance with a request or at the direction of the Class Agents or the
Majority Class Agents, as the case may be, and such request or direction and any
action taken or failure to 98 70 Redline 74



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q095.jpg]
act pursuant thereto shall be binding upon all Credit Parties. The Credit
Parties and the Administrative Agent agree that unless any action to be taken by
the Administrative Agent under a Transaction Document (i) specifically requires
the advice or concurrence of all Class Agents or (ii) may be taken by the
Administrative Agent alone or without any advice or concurrence of any Class
Agent, then the Administrative Agent may take action based upon the advice or
concurrence of the Majority Class Agents. SECTION 10.07 Notice of Termination
Events; Action by Administrative Agent . The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Potential
Termination Event or Termination Event unless the Administrative Agent has
received notice from any Credit Party or the Transferor stating that a Potential
Termination Event or Termination Event has occurred hereunder and describing
such Potential Termination Event or Termination Event. If the Administrative
Agent receives such a notice, it shall promptly give notice thereof to each
Class Agent, whereupon each Class Agent shall promptly give notice thereof to
its respective Class Conduit(s) and Related Bank Investor(s). The Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, concerning a Potential Termination Event or Termination
Event or any other matter hereunder as the Administrative Agent deems advisable
and in the best interests of the Secured Parties. SECTION 10.08 Non-Reliance on
Administrative Agent and Other Parties . Each Credit Party expressly
acknowledges that neither the Administrative Agent nor any of its directors,
officers, agents or employees has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including any
review of the affairs of the Transferor or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by the Administrative Agent.
Each Credit Party represents and warrants to the Administrative Agent that,
independently and without reliance upon the Administrative Agent or any other
Credit Party and based on such documents and information as it has deemed
appropriate, it has made and will continue to make its own appraisal of, and
investigation into, the business, operations, property, prospects, financial and
other conditions and creditworthiness of the Transferor, each Originator or the
Collection Agent and the Pool Receivables and its own decision to enter into
this Agreement and to take, or omit, action under any Transaction Document.
Except for items expressly required to be delivered under any Transaction
Document by the Administrative Agent to any Credit Party, the Administrative
Agent shall not have any duty or responsibility to provide any Credit Party with
any information concerning the Transferor, any Originator or the Collection
Agent that comes into the possession of the Administrative Agent or any of its
directors, officers, agents, employees, attorneys-in-fact or Affiliates. SECTION
10.09 Successor Administrative Agent . (a) The Administrative Agent may, upon at
least thirty (30) days' notice to the Transferor, the Collection Agent and each
Class Agent, resign as Administrative Agent. Except as provided below, such
resignation shall not become effective until a successor Administrative Agent is
appointed by the Majority Class Agents as a successor Administrative Agent and
has accepted such appointment. If no successor Administrative Agent shall have
been so appointed by the Majority Class Agents, within thirty (30) days after
the departing Administrative Agent's giving of notice of resignation, the
departing Administrative Agent may, on behalf of the 98 70 Redline 75



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q096.jpg]
Secured Parties, appoint a successor Administrative Agent as successor
Administrative Agent. If no successor Administrative Agent shall have been so
appointed by the Majority Class Agents within sixty (60) days after the
departing Administrative Agent's giving of notice of resignation, the departing
Administrative Agent may, on behalf of the Secured Parties, petition a court of
competent jurisdiction to appoint a successor Administrative Agent. For so long
as no Termination Event or Potential Termination Event has occurred and is
continuing, the Transferor shall have the right to approve any successor
Administrative Agent appointed hereunder, such approval not to be unreasonably
withheld or delayed. (b) Upon such acceptance of its appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall succeed to and become vested with all the
rights and duties of the resigning Administrative Agent, and the resigning
Administrative Agent shall be discharged from its duties and obligations under
the Transaction Documents. After any resigning Administrative Agent's
resignation hereunder, the provisions of this Article X and Article XII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent. ARTICLE XI THE CLASS AGENTS SECTION 11.01
Authorization and Action . Each Credit Party that belongs to a Class hereby
appoints and authorizes the Class Agent for such Class to take such action as
agent on its behalf and to exercise such powers under this Agreement as are
delegated to such Class Agent by the terms hereof, together with such powers as
are reasonably incidental thereto. No Class Agent shall have any duties other
than those expressly set forth in the Transaction Documents, and no implied
obligations or liabilities shall be read into any Transaction Document, or
otherwise exist, against any Class Agent. No Class Agent assumes, nor shall it
be deemed to have assumed, any obligation to, or relationship of trust or agency
with the Transferor or any Affiliate thereof, any Class Investor except for any
obligations expressly set forth herein. Notwithstanding any provision of this
Agreement or any other Transaction Document, in no event shall any Class Agent
ever be required to take any action which exposes such Class Agent to personal
liability or which is contrary to any provision of any Transaction Document or
Applicable Law. SECTION 11.02 Class Agent's Reliance, Etc. No Class Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them as a Class Agent under or in
connection with this Agreement or any other Transaction Documents in the absence
of its or their own gross negligence or willful misconduct. Without limiting the
generality of the foregoing, a Class Agent: (a) may consult with legal counsel
(including counsel for the Administrative Agent, the Transferor or the
Collection Agent), independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants or
experts; (ii) makes no warranty or representation to any Credit Party (whether
written or oral) and shall not be responsible to any Credit Party for any
statements, warranties or representations (whether written or oral) made by any
other Person in or in connection with this Agreement; (iii) shall not have any
duty to ascertain or to inquire as to the 98 70 Redline 76



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q097.jpg]
performance or observance of any of the terms, covenants or conditions of this
Agreement or any of the other Transaction Documents on the part of any other
party thereto or to inspect the property (including the books and records) of
the Transferor, the Collection Agent, any Originator or any Affiliate thereof;
(iv) shall not be responsible to any Credit Party for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement, any of the other Transaction Documents or any other instrument or
document furnished pursuant hereto or thereto; and (v) shall be entitled to rely
upon, and shall incur no liability under or in respect of this Agreement or any
of the other Transaction Documents by acting upon any notice (including notice
by telephone), consent, certificate or other instrument or writing (which may be
by facsimile or e-mail) believed by it to be genuine and signed or sent by the
proper party or parties. SECTION 11.03 Class Agent and Affiliates . With respect
to any Credit Extension or interests therein owned by any Credit Party that is
also a Class Agent, such Credit Party shall have the same rights and powers
under this Agreement as any other Class Investor and may exercise the same as
though it were not a Class Agent. A Class Agent and any of its Affiliates may
generally engage in any kind of business with the Transferor or any Affiliate
thereof and any Person who may do business with or own securities of the
Transferor or any Affiliate thereof or any of their respective Affiliates, all
as if such Class Agent were not a Class Agent hereunder and without any duty to
account therefor to any other Secured Party. SECTION 11.04 Indemnification of
Class Agents . Each Bank Investor in any Class agrees to indemnify the Class
Agent for such Class (to the extent not reimbursed by the Transferor or any
Affiliate thereof), ratably according to the proportion of the Pro Rata
Percentage of such Bank Investor to the aggregate Pro Rata Percentages of all
Bank Investors in such Class, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Class Agent in any way relating to or
arising out of this Agreement or any other Transaction Document or any action
taken or omitted by such Class Agent under this Agreement or any other
Transaction Document; provided that no Bank Investor shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Class
Agent's gross negligence or willful misconduct. SECTION 11.05 Delegation of
Duties . Each Class Agent may execute any of its duties through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. No Class Agent shall be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it with
reasonable care. SECTION 11.06 Notice of Termination Events . No Class Agent
shall be deemed to have knowledge or notice of the occurrence of any Potential
Termination Event or Termination Event unless such Class Agent has received
notice from the Administrative Agent, any other Class Agent, any other Credit
Party, the Collection Agent or the Transferor stating that a Potential
Termination Event or Termination Event has occurred hereunder and describing
such Potential Termination Event or Termination Event. If a Class Agent receives
such a notice, it shall promptly give notice thereof to the Credit Parties in
its Class and to the Administrative 98 70 Redline 77



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q098.jpg]
Agent (but only if such notice received by such Class Agent was not sent by the
Administrative Agent). A Class Agent may take such action concerning a Potential
Termination Event or Termination Event as may be directed by Bank Investors in
its Class representing a majority of the Commitments in such Class (subject to
the other provisions of this Article XI), but until such Class Agent receives
such directions, such Class Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, as such Class Agent deems advisable
and in the best interests of the Class Conduits and Bank Investors in its Class.
SECTION 11.07 Non-Reliance on Class Agent and Other Parties . Each Credit Party
expressly acknowledges that neither the Class Agent for its Class nor any of
such Class Agent's directors, officers, agents or employees has made any
representations or warranties to it and that no act by such Class Agent
hereafter taken, including any review of the affairs of the Transferor or any
Affiliate thereof, shall be deemed to constitute any representation or warranty
by such Class Agent. Each Credit Party represents and warrants to the Class
Agent for its Class that, independently and without reliance upon such Class
Agent, any other Class Agent, the Administrative Agent or any other Credit Party
and based on such documents and information as it has deemed appropriate, it has
made and will continue to make its own appraisal of, and investigation into, the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Transferor or any Affiliate thereof and the Pool
Receivables and its own decision to enter into this Agreement and to take, or
omit, action under any Transaction Document. Except for items expressly required
to be delivered under any Transaction Document by a Class Agent to any Credit
Party in its Class, no Class Agent shall have any duty or responsibility to
provide any Credit Party in its Class with any information concerning the
Transferor or any Affiliate thereof that comes into the possession of such Class
Agent or any of its directors, officers, agents, employees, attorneys-in-fact or
Affiliates. SECTION 11.08 Successor Class Agent . Any Class Agent may, upon at
least thirty (30) days' notice to the Administrative Agent, the Transferor, the
Collection Agent and the Credit Parties in its Class, resign as Class Agent for
its Class. Such resignation shall not become effective until a successor Class
Agent is appointed by the Class Investor(s) in such Class. Upon such acceptance
of its appointment as Class Agent for such Class hereunder by a successor Class
Agent, such successor Class Agent shall succeed to and become vested with all
the rights and duties of the resigning Class Agent, and the resigning Class
Agent shall be discharged from its duties and obligations under the Transaction
Documents. After any resigning Class Agent's resignation hereunder, the
provisions of this Article XI and Article XII shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was a Class Agent.
SECTION 11.09 Reliance on Class Agent . Unless otherwise advised in writing by a
Class Agent or by any Credit Party in such Class Agent's Class, each party to
this Agreement may assume that (i) such Class Agent is acting for the benefit
and on behalf of each of the Credit Parties in its Class, as well as for the
benefit of each assignee or other transferee from any such Person and (ii) each
action taken by such Class Agent has been duly authorized and approved by all
necessary action on the part of the Credit Parties in its Class. 98 70 Redline
78



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q099.jpg]
ARTICLE XII INDEMNIFICATION; EXPENSES; RELATED MATTERS SECTION 12.01 Indemnities
by the Transferor . (a) Without limiting any other rights which the
Administrative Agent or any of the Class Investors may have hereunder or under
applicable law, the Transferor hereby agrees to indemnify each Class Agent, each
Class Investor, the Administrative Agent, any Program Support Provider and any
related commercial paper issuer that finances a Class Conduit and any successors
and any permitted assigns and their respective officers, directors and employees
(collectively, "Indemnified Part ies ") from and against any and all damages,
losses, claims, liabilities, costs and expenses, including, without limitation,
reasonable attorneys' fees (which attorneys may be employees of any Indemnified
Party) and disbursements (all of the foregoing being collectively referred to as
"Indemnified Amount s") awarded against or incurred by any of them arising out
of or as a result of this Agreement or the use of proceeds of any Credit
Extensions or the security interest in respect of any Pool Receivable or any
other Collateral excluding, however, (i) Indemnified Amounts to the extent
resulting from gross negligence or willful misconduct on the part of such
Indemnified Party or (ii) recourse (except as otherwise specifically provided in
this Agreement) for uncollectible Pool Receivables or (iii) claims or losses
arising from Credit Risk Losses. Without limiting the generality of the
foregoing, the Transferor shall indemnify each Indemnified Party for Indemnified
Amounts relating to or resulting from: (i) reliance on any representation or
warranty made by the Transferor (or any officers of the Transferor) under or in
connection with this Agreement, any Periodic Report or any other information or
report delivered by the Transferor pursuant hereto, which shall have been false
or incorrect in any material respect when made or deemed made; (ii) the failure
by the Transferor to comply with any Applicable Law with respect to any Pool
Receivable or the related Contract, or the nonconformity of any Receivable or
the related Contract with any such Applicable Law; (iii) the failure to maintain
a first priority perfected security interest in favor of the Administrative
Agent on behalf of the Secured Parties in the Collateral, free and clear of any
Adverse Claim; (iv) the failure to file, or any delay in filing, financing
statements, continuation statements, or other similar instruments or documents
under the UCC of any applicable jurisdiction or other applicable laws with
respect to any of the Collateral; (v) any dispute, claim, offset or defense
(other than discharge in bankruptcy) of any Pool Obligor to the payment of any
Pool Receivable included in the Collateral (including, without limitation, a
defense based on such Pool Receivable or the 98 70 Redline 79



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q100.jpg]
related Contract not being legal, valid and binding obligation of such Pool
Obligor enforceable against it in accordance with its terms), or any other claim
resulting from the sale of merchandise or services related to such Pool
Receivable or the furnishing or failure to furnish such merchandise or services;
(vi) any failure of Tech Data, as Collection Agent or otherwise, to perform its
duties or obligations in accordance with the provisions of Article VIII; or
(vii) any products liability claim or personal injury or property damage suit or
other similar or related claim or action of whatever sort arising out of or in
connection with merchandise or services which are the subject of any Pool
Receivable; provided , however , that if any Class Conduit enters into
agreements for the extension of credit against receivables from one or more
Other Transferors, such Class Conduit shall allocate such Indemnified Amounts
which are incurred in connection with any type of credit support provided by a
Program Support Provider to the Transferor and each Other Transferor. (b) All
amounts owed by the Transferor under this Section 12.01 shall be paid by the
Transferor, in accordance with Section 3.01(b ), beginning on the Settlement
Date following the calendar month during which the Transferor and the
Administrative Agent have received written demand of the related Indemnified
Amounts from the Class Agent related to the Indemnified Party or its Class Agent
on its behalf. Any indemnification or contribution under this Section shall
survive any assignment or termination of this Agreement. 98 70 Redline 80



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q101.jpg]
SECTION 12.02 Indemnification by the Collection Agent . (a) Without limiting any
other rights which the Administrative Agent or any of the Class Agents or Class
Investors or the other Indemnified Parties may have hereunder or under
Applicable Law, Tech Data hereby agrees to indemnify the Indemnified Parties
from and against any and all Indemnified Amounts arising out of or resulting
from (whether directly or indirectly) (a) the failure of any information
contained in any Periodic Report (to the extent provided or prepared by Tech
Data) to be true and correct, or the failure of any other information provided
to any Indemnified Party by, or on behalf of, the Collection Agent to be true
and correct, (b) the failure of any representation, warranty or statement made
or deemed made by Tech Data (or any of its officers) under or in connection with
this Agreement or any other Transaction Document to have been true and correct
as of the date made or deemed made, (c) the failure by Tech Data to comply with
any Applicable Law with respect to any Pool Receivable or the related Contract,
(d) any dispute, claim, offset or defense of the applicable Pool Obligor to the
payment of any Pool Receivable resulting from or related to the collection
activities in respect of such Pool Receivable, or (e) any failure of Tech Data
to perform its duties or obligations in accordance with the provisions of this
Agreement or any other Transaction Document. (b) All amounts owed by the
Collection Agent under this Section 12.02 shall be payable on demand. Any
indemnification or contribution under this Section shall survive any assignment
or termination of this Agreement. SECTION 12.03 Increased Costs . (a) Increased
Costs Generally . If any Change in Law shall: (i) impose, modify or deem
applicable any reserve, special deposit, compulsory loan, insurance charge or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Affected Person (except any reserve requirement
reflected in any Eurodollar Rate); (ii) subject any Affected Person to any Taxes
(other than (A) Indemnified Taxes, (B) clauses (b) through (d) of Excluded Taxes
and (C) Connection Income Taxes) on its loans, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto; or
(iii) impose on any Affected Person or the London interbank market any other
condition, cost or expense (other than Taxes) affecting the Collateral, this
Agreement, any other Transaction Document, any Program Support Agreement, or any
Loan made by, or supported by, such Affected Person or any letter of credit or
participation therein; and the result of any of the foregoing shall be to
increase the cost to such Affected Person of (A) acting as the Administrative
Agent, a Class Agent or a Class Investor hereunder or as a Program Support
Provider with respect to a Class Investor for the transactions contemplated
hereby or (B) 98 70 Redline 81



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q102.jpg]
making, converting to, continuing, funding or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to reduce the amount of any
sum received or receivable by such Affected Person hereunder (whether of
principal, interest or otherwise), then, beginning on the Settlement Date
following the calendar month during which the Transferor received written demand
therefor, the Transferor will pay to such Affected Person, in accordance with
Section 3.01(b ), such additional amount or amounts as will compensate such
Affected Person for such additional costs or expenses incurred or reduction
suffered. (b) Capital Requirements . If any Affected Person determines that any
Change in Law regarding capital or liquidity requirements has or would have the
effect of reducing the rate of return on such Affected Person's capital as a
consequence of this Agreement, or the Commitments of, or the Loans made or
supported by, such Affected Person, in each case to a level below that which
such Affected Person could have achieved but for such Change in Law (taking into
consideration such Affected Person's policies with respect to capital adequacy
and liquidity), then, beginning on the Settlement Date following the calendar
month during which the Transferor received written request therefor, setting
forth in reasonable detail the calculation of such reduced rate of return, the
Transferor will pay to such Affected Person, in accordance with Section 3.01(b
), such additional amount or amounts as will compensate such Affected Person for
any such reduction suffered; provided , that such amounts shall only be payable
by the Transferor to such Affected Person so long as (a) such Affected Person is
charging such amounts to similarly situated borrowers or (b) an Official Body
has indicated to the Affected Person that the Commitments of, or the Loans made
or supported by, such Affected Person, or other similar transactions are,
subject to such Change in Law. (c) Certificates for Reimbursement . A
certificate of a Class Agent on behalf of the related Affected Person setting
forth the amount or amounts necessary to compensate such Affected Person as
specified in clause (a) or (b) of this Section and delivered to the Transferor
shall be conclusive absent manifest error; provided, that the Affected Person or
the Class Agent, as applicable, shall have prepared such certificate with due
care and in good faith and that such certificate sets forth in reasonable detail
the basis and calculation of such amounts. The Transferor shall pay such
Affected Person the amount shown as due on any such certificate on the
Settlement Date following its receipt thereof in accordance with Section 3.01(b
). (d) Delay in Requests . Failure or delay on the part of any Affected Person
to demand compensation pursuant to this Section shall not constitute a waiver of
such Affected Person's right to demand such compensation; provided that the
Transferor shall not be required to compensate an Affected Person pursuant to
this Section for any increased costs or expenses incurred or reductions suffered
more than nine (9) months prior to the date that such Affected Person (or its
related Class Agent or Class Investor on its behalf) notifies the Transferor of
the Change in Law giving rise to such increased costs or expenses or reductions
and of such Affected Person's intention to claim compensation therefor; provided
further that, if the Change in Law giving rise to such increased costs or
expenses or reductions is retroactive, then the nine- month period referred to
above shall be extended to include the period of retroactive effect thereof. 98
70 Redline 82



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q103.jpg]
SECTION 12.04 Taxes . (a) Withholding of Taxes; Gross-Up . Each payment by the
Transferor under this Agreement or any other Transaction Document to any
Affected Person shall be made without deduction or withholding for any Taxes,
except as required by Applicable Law imposed by an Official Body. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount of deducted or withheld Taxes to the relevant Official Body in accordance
with Applicable Law. If any such Tax is an Indemnified Tax, then the amount
payable by the Transferor shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional amounts payable under this Section), the
applicable Affected Person receives an amount equal to the amount it would have
received had no such deduction or withholding been made. (b) Payment of Other
Taxes by the Transferor . The Transferor shall timely pay or cause to be paid
any Other Taxes to the relevant Official Body in accordance with Applicable Law,
or, at the option of the Administrative Agent, timely reimburse it for the
payment of, any Other Taxes imposed by an Official Body. (c) Evidence of
Payments . As soon as practicable after any payment of Taxes by or on behalf of
the Transferor to an Official Body pursuant to this Section 12.04, the
Transferor shall deliver to the Administrative Agent and each applicable Class
Agent the original or a certified copy of a receipt issued by such Official Body
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent and
the applicable Class Agent. (d) Indemnification by the Transferor . The
Transferor shall indemnify each Affected Person receiving any payment under any
Transaction Document for any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts paid or payable under this
paragraph) payable or paid by such Affected Person or required to be withheld or
deducted from a payment to such Affected Person and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Official Body. The
indemnity under this paragraph shall be paid by the Transferor beginning on the
Settlement Date following the calendar month during which the Transferor
receives a certificate from the related Class Agent of such Affected Person
(with a copy to the Administrative Agent) stating the amount of any Indemnified
Taxes so paid or payable by such Affected Person and describing in reasonable
detail the basis for the indemnification claim. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error. (e)
Indemnification of the Administrative Agent by Affected Persons . Each Class
Agent Bank Investor shall severally indemnify the Administrative Agent, within
ten (10) days after demand therefor (i) for any Taxes attributable to such Class
Agent, such Bank Investor or their related Affected Persons (but, in the case of
any Indemnified Taxes, only to the extent 98 70 Redline 83



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q104.jpg]
that the Transferor has not already indemnified (or is not already scheduled to
indemnify) the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Transferor to do so), (ii) any Taxes attributable
to the failure of such Class Agent, such Bank Investor or their related Affected
Persons to comply with Section 13.03(g ) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Class
Agent, such Bank Investor or their related Affected Persons, in each case, that
are payable or paid by the Administrative Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Official Body. A certificate as to the amount of such
payment or liability delivered to any Class Agent by the Administrative Agent
shall be conclusive absent manifest error. Each Class Agent and each Class
Investor, on behalf of themselves and their related Affected Persons hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Affected Persons under any Transaction Document or
otherwise payable by the Administrative Agent to such Affected Persons from any
other source against any amount due to the Administrative Agent under this
paragraph (e) . (f) Status of Affected Persons . (i) Any Affected Person that is
entitled to an exemption from, or reduction of, any applicable withholding Tax
with respect to any payments under any Transaction Document shall deliver to
each Withholding Agent, on or prior to the Amendment Date and (so long as it
remains eligible to do so) at the time or times reasonably requested by such
Withholding Agent, such properly completed and executed documentation reasonably
requested by such Withholding Agent as will permit such payments to be made
without, or at a reduced rate of, withholding. In addition, any Affected Person
receiving any payment under any Transaction Document, if reasonably requested by
any Withholding Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by such Withholding Agent as will enable
such Withholding Agent to determine whether or not such Affected Person is
subject to any backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (A) through (E) of this paragraph (g)(ii)
below) shall not be required if in such Affected Person's reasonable judgment
such completion, execution or submission would subject such Affected Person to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Affected Person. Upon the reasonable
request of any Withholding Agent, an Affected Person shall update any form or
certification previously delivered pursuant to this Section 12.04(f ). If any
form or certification previously delivered pursuant to this Section 12.04(f )
expires or becomes obsolete or inaccurate in any respect with respect to any
Affected Person, such Affected Person shall promptly (and in any event within
ten (10) days after such expiration, obsolescence or inaccuracy) notify each
Withholding Agent in writing of such expiration, obsolescence or inaccuracy and
update the form or certification if it is legally eligible to do so.
Notwithstanding any other provision of this paragraph, a Withholding Agent shall
not be required to deliver any form pursuant to this paragraph that it is not
legally able to deliver. 98 70 Redline 84



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q105.jpg]
(ii) Without limiting the generality of the foregoing, each Affected Person
receiving any payment under any Transaction Document shall, if it is legally
eligible to do so, deliver to each Withholding Agent (in such number of copies
as is reasonably requested by such Withholding Agent) on or prior to the date on
which such Affected Person becomes a party hereto (or if not a party hereto, on
or prior to the date on which it would, contingently or otherwise, become
entitled to any payments hereunder) and from time to time thereafter upon the
reasonable request of the Transferor or the Administrative Agent, duly completed
and executed copies of whichever of the following is applicable: (A) in the case
of an Affected Person that is a U.S. Person, IRS Form W-9 certifying that such
Class Investor is exempt from U.S. Federal backup withholding tax; (B) in the
case of an Affected Person that is a Foreign Lender claiming the benefits of an
income tax treaty to which the United States of America is a party (1) with
respect to payments of interest under this Agreement, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "interest" article of such tax treaty and (2) with respect to
any other applicable payments under this Agreement, IRS Form W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the "business profits" or "other income" article of such tax treaty;
(C) in the case of an Affected Person that is a Foreign Lender for which
payments under this Agreement constitute income that is effectively connected
with such Affected Person's conduct of a trade or business in the United States
of America, IRS Form W-8ECI; (D) in the case of an Affected Person that is a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, both (1) IRS Form W -8BEN-E and (2) a
certificate to the effect that such Affected Person is not (x) a "bank" within
the meaning of Section 881(c)(3)(A) of the Code, (y) a "10 percent shareholder"
of the Transferor within the meaning of Section 881(c)(3)(B) of the Code or (z)
a "controlled foreign corporation" described in Section 881(c)(3)(C) of the Code
(each, a "U.S. Tax Compliance Certificate "); (E) in the case of an Affected
Person that is a Foreign Lender and is not the beneficial owner of payments made
under this Agreement (including a partnership or a participating Class
Investor), (1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms
prescribed in clauses (A) , (B) , (C) , (D) and (F) of this paragraph (g)(ii)
that would be required of each such beneficial owner, partner of such
partnership or participant if such beneficial owner, partner or participant were
a Class 98 70 Redline 85



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q106.jpg]
Investor; provided that if such Class Investor is a partnership and one or more
of its partners are claiming the exemption for portfolio interest under Section
881(c) of the Code, such Class Investor may provide a U.S. Tax Compliance
Certificate on behalf of such partners; or (F) any other form prescribed by law
as a basis for claiming exemption from, or a reduction of, U.S. Federal
withholding Tax, together with such supplementary documentation as shall be
necessary to enable each Withholding Agent to determine the amount of Tax (if
any) required by Applicable Law to be withheld. (iii) If a payment received by
an Affected Person under any Transaction Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Affected Person were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Affected Person shall deliver to any Withholding Agent, at the time or times
prescribed by law and at such time or times reasonably requested by such
Withholding Agent, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by such Withholding Agent as may be necessary
for such Withholding Agent to comply with its obligations under FATCA, to
determine that such Affected Person has or has not complied with such Affected
Person's obligations under FATCA and, as necessary, to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause
(f)(iii) , "FATCA" shall include any and all amendments made to FATCA after the
date of this Agreement and any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with FATCA. (g) Treatment of Certain Refunds . If any Affected Person
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section (including additional amounts paid pursuant to this Section), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including any
Taxes) of such Affected Person and without interest (other than any interest
paid by the relevant Official Body with respect to such refund). In the event
such Affected Person is required to repay such refund to the relevant Official
Body, such indemnifying party shall repay to such Affected Person, upon the
request of the related Class Agent on behalf of such Affected Person (or in the
event such indemnifying party is the Transferor, in accordance with Section
3.01(b ) beginning on the Settlement Date following the calendar month during
which the Transferor has received such request), the amount of the refund paid
by such Affected Person to such indemnifying party pursuant to the prior
sentence (plus any penalties, interest or other charges imposed by the relevant
Official Body). Notwithstanding anything to the contrary in this paragraph, in
no event will any Affected Person be required to pay any amount to any
indemnifying party pursuant to this paragraph if such payment would place such
Affected Person in a less favorable position (on a net after-Tax 98 70 Redline
86



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q107.jpg]
basis) than such Affected Person would have been in the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any Affected Person to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person. (h) Survival . Each party's obligations
under this Section 12.04 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, any
Credit Party, the termination of the Commitments and the repayment, satisfaction
or discharge of all the Obligations and the Collection Agent's obligations
hereunder. (i) Intended Tax Treatment . Notwithstanding anything to the contrary
herein or in any other Transaction Document, all parties to this Agreement
covenant and agree to treat each Loan under this Agreement as debt (and all
Interest as interest) for all federal, state, local and franchise tax purposes
and agree not to take any position on any tax return inconsistent with the
foregoing. (j) References to Applicable Law . All references to Applicable Law
in this Section 12.04 shall be deemed to include FATCA. SECTION 12.05
Replacement Persons . If (i) the Transferor receives a claim for reimbursement
or compensation under Section 12.03 by any Class Investor or any other Affected
Person relating to a Class Investor, or if the Transferor is required to pay any
Indemnified Taxes or additional amounts to any Class Investor or any Official
Body for the account of any Class Investor pursuant to Section 12.04 and, in
each case, payment thereof is not waived by such Class Investor or Affected
Person, as applicable, (ii) any Class Investor becomes a Defaulting Lender or
(iii) any Class Investor becomes a Non-Extending Lender, then the Transferor
may, at its sole expense and effort, upon notice to such Class Investor and the
Administrative Agent, require such Class Investor to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.03), all of its interests, rights
(other than its existing rights to reimbursement, indemnification or other
payments pursuant to this Article XII) and obligations under this Agreement and
the related Transaction Documents to an assignee pursuant to Section 13.03 that
shall assume such obligations (which assignee may be another Class Investor, if
a Class Investor accepts such assignment); provided that: (a) the Transferor
shall have paid to the Administrative Agent the assignment fee (if any)
specified in Section 13.03; (b) such Class Investor shall have received payment
of an amount equal to the outstanding principal of its Capital, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder and under
the other Transaction Documents from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Transferor (in the
case of all other amounts); 98 70 Redline 87



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q108.jpg]
(c) in the case of any such assignment resulting from a claim for compensation
under Section 12.03 or payments required to be made pursuant to Section 12.04,
such assignment will result in a reduction in such compensation or payments
thereafter; (d) such assignment does not conflict with Applicable Law; and (e)
in the case of any assignment resulting from a Class Investor becoming a
Non-Extending Lender, the applicable assignee shall have consented to the
applicable extension of the Scheduled Termination Date. A Class Investor shall
not be required to make any such assignment or delegation if, prior thereto, as
a result of a waiver by such Class Investor or otherwise, the circumstances
entitling the Transferor to require such assignment and delegation cease to
apply. SECTION 12.06 Costs and Expenses . In addition to the rights of
indemnification granted under Section 12.01 hereof, the Transferor agrees to pay
(or if applicable, reimburse), in accordance with Section 3.01(b ) beginning on
the Settlement Date following the calendar month during which the Transferor has
received written demand therefor, all reasonable out of pocket expenses
(including, without limitation, attorneys', accountants', rating agencies', and
other third parties' fees and expenses, any filing fees and expenses incurred by
officers or employees of any Credit Party) or intangible, documentary or
recording taxes incurred by or on behalf of any of the Credit Parties (i) in
connection with the preparation, negotiation, execution and delivery of this
Agreement, the other Transaction Documents and any documents or instruments
delivered pursuant hereto and thereto and the transactions contemplated hereby
or thereby (including the perfection or protection of the security interest
granted hereunder) and (ii) from time to time (A) relating to any amendments,
waivers or consents under this Agreement or the other Transaction Documents, (B)
arising in connection with any Credit Party's enforcement or preservation of
rights (including the perfection and protection of the security interest granted
hereunder), or (C) arising in connection with any audit, dispute, disagreement,
litigation or preparation for litigation involving this Agreement or any of the
other Transaction Documents. ARTICLE XIII MISCELLANEOUS SECTION 13.01
Amendments, Etc. (a) No failure on the part of any Credit Party to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof;
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. (b) Except
as set forth below, no amendment or waiver of any provision of this Agreement or
consent to any departure by any party from any such provision shall be effective
unless in writing and signed by the Transferor, the Administrative Agent, each
Class 98 70 Redline 88



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q109.jpg]
Conduit (so long as such Class Conduit holds any Capital) and the Majority Class
Agents, and each waiver or consent granted hereunder shall be effective only in
the specific instance and for the specific purpose for which given; provided ,
that: (i) no such amendment or waiver shall, without the prior written consent
of all Bank Investors (including any Defaulting Lender), amend, modify or waive
any provision of this Agreement in any way which would reduce or impair
Collections or the repayment of its Capital, Interest, Fees or other fees
payable hereunder to the Bank Investors; or (ii) no such amendment or waiver
shall, without the prior written consent of each Bank Investor (including any
Defaulting Lender) directly affected thereby, amend, modify or waive any
provision of this Agreement in any way which would: (A) increase the Servicing
Fees (other than as permitted pursuant to Section 8.06(b )); (B) modify any
provision of this Agreement, the Purchase Agreement or the Originator Sale
Agreement relating to the timing of payments required to be made by the
Transferor, the Seller or any Originator, as applicable, or the application of
the proceeds of such payments; (C) permit the appointment of any Person (other
than the Administrative Agent) as successor Collection Agent; or (D) release any
Collateral from the lien provided by this Agreement (other than as expressly
contemplated herein). In addition, this Agreement may be amended: (x) by the
Administrative Agent, the Transferor, the Collection Agent and the Class
Investors and the Class Agent of the applicable Class to (A) increase the
Commitment of such Class (and correspondingly increase the Facility Limit), (B)
add a Class, (C) add a Related Class Conduit or a Related Bank Investor for such
Class or (D) any combination of the foregoing; and (y) by the Administrative
Agent, with notice to the Transferor, the Collection Agent and the Class Agents,
to update Schedule I hereto to reflect any of the amendments contemplated in the
preceding clause (x) , the effects of any assignment in accordance with Section
13.03(e ) or the effects of any reduction in Commitments pursuant to Section
2.04(b ). SECTION 13.02 Notices, Etc. All notices and other communications
hereunder shall, unless otherwise stated herein, be in writing (which shall
include facsimile and e-mail communication) and delivered, to each party hereto,
at its address set forth under its name on Schedule III hereto or at such other
address as shall be designated by such party in a written notice to the other
parties hereto. Notices and communications by facsimile or e-mail shall be 98 70
Redline 89



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q110.jpg]
effective when sent, and notices and communications sent by other means shall be
effective when received. SECTION 13.03 Assignments . (a) Assignment by Class
Conduits . Each Class Conduit may assign all or any portion of its rights
hereunder (including, without limitation, all or any portion of its Loans), with
notice to the Administrative Agent: (i) to any Program Support Provider of such
Class Conduit, any related commercial paper issuer, or any trustee of such Class
Conduit or any related commercial paper issuer, in each case without the consent
of any other party; (ii) to any other Class Investor with prior notice to the
Transferor but without the consent of any other party; or (iii) to any other
Person, with the prior written consent of the Transferor (such consent not to be
unreasonably withheld, conditioned or delayed; provided , however , that such
consent shall not be required if a Termination Event or Potential Termination
Event has occurred and is continuing), and the prior written consent of the
Administrative Agent. (b) Assignment by Bank Investors . Each Bank Investor may
assign to any Person all or a portion of its rights and obligations hereunder
(including, without limitation, all or any portion of its Commitment or its
Loans), with notice to the Administrative Agent; provided , however that (i)
except for an assignment by a Bank Investor to either an Affiliate of such Bank
Investor or any other Bank Investor, each such assignment shall require the
prior written consent of the Transferor (such consent not to be unreasonably
withheld, conditioned or delayed; provided , however , that such consent shall
not be required if a Termination Event or a Potential Termination Event has
occurred and is continuing) and the prior written consent of the Administrative
Agent; (ii) each such assignment shall be of a constant, and not a varying,
percentage of all rights and obligations under this Agreement; (iii) the portion
of the Commitment being assigned pursuant to each such assignment shall not be
less than the lesser of (A) $10,000,000 and (B) all of the assigning Bank
Investor's Commitment; and (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance Agreement. Upon such
execution, delivery, acceptance and recording from and after the effective date
specified in such Assignment and Acceptance Agreement, (x) the assignee
thereunder shall be a 98 70 Redline 90



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q111.jpg]
party to this Agreement, and to the extent that rights and obligations under
this Agreement have been assigned to it pursuant to such Assignment and
Acceptance Agreement, have the rights and obligations of a Bank Investor
hereunder and (y) the assigning Bank Investor shall, to the extent that rights
and obligations have been assigned by it pursuant to such Assignment and
Acceptance Agreement, relinquish such rights and be released from such
obligations under this Agreement (and, in the case of an Assignment and
Acceptance Agreement covering all or the remaining portion of an assigning Bank
Investor's rights and obligations under this Agreement, such Bank Investor shall
cease to be a party hereto). (c) Assignment by Class Agents . Each Class Agent
may assign its rights and obligations hereunder, with notice to the
Administrative Agent: (i) to any of its Affiliates, (ii) to an assignee Class
Agent in connection with the assignment of all rights and obligations associated
with such Class Agent's Class pursuant to Sections 13.03(b) and, if applicable
Section 13.03(a ) and (iii) to any other Person, with the prior written consent
of the Transferor (such consent not to be unreasonably withheld, conditioned or
delayed; provided , however , that such consent shall not be required if a
Termination Event or Potential Termination Event has occurred and is
continuing), and the prior written consent of the Administrative Agent. (d)
Register . The Administrative Agent shall, acting solely for this purpose as an
agent of the Transferor, maintain at its address referred to on Schedule III of
this Agreement (or such other address of the Administrative Agent notified by
the Administrative Agent to the other parties hereto) a copy of each Assignment
and Acceptance Agreement delivered to and accepted by it and a register for the
recordation of the names and addresses of the Bank Investors and the Class
Conduits, the Commitment of each Bank Investor and the aggregate outstanding
Capital (and stated interest) of the Loans of each Class Conduit and Bank
Investor from time to time (the "Register "). The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Transferor, the Collection Agent, the Administrative Agent, the Class Agents,
and the other Credit Parties shall treat each Person whose name is recorded in
the Register as a Bank Investor or Class Conduit, as the case may be, under this
Agreement for all purposes of this Agreement. The Register shall be available
for inspection by the Transferor, the Collection Agent, any Class Agent, any
Class Conduit or any Bank Investor at any reasonable time and from time to time
upon reasonable prior notice. (e) Procedure . Following any assignment effected
pursuant to Sections 13.03(a) through (c ), the Administrative Agent shall,
promptly following its receipt of all necessary information: (i) reflect the
effect of such assignment in the Register; and (ii) give notice thereof to the
Transferor, the Collection Agent and each Class Agent, together with an updated
Schedule I reflecting the effect of such assignment, and if applicable, any
changes in the Maximum Commitments among the parties to the related Assignment
and Acceptance Agreement. (f) Participations . Each Bank Investor may sell
participations to one or more participants (each, a "Participant ") in or to all
or a portion of its rights and/or obligations under this Agreement (including,
without limitation, all or a portion of its Commitment and the interests in the
Loans owned by it); provided , however , that: 98 70 Redline 91



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q112.jpg]
(i) such Bank Investor's obligations under this Agreement (including, without
limitation, its Commitment to the Transferor hereunder) shall remain unchanged;
(ii) such Bank Investor shall remain solely responsible to the other parties to
this Agreement for the performance of such obligations; (iii) the Transferor,
the Collection Agent and each Credit Party shall continue to deal solely and
directly with such Bank Investor in connection with such Bank Investor's rights
and obligations under this Agreement; (iv) such Participant shall be entitled to
the benefits of Section 12.04(a ) but to no greater amount than the
participating Class Investor would have been entitled to receive; provided ,
that such Participant agrees to be subject to the provisions of Section 12.05 as
if it were an assignee under Section 13.03, and such Participant will provide
such Class Investor with the applicable tax forms that it would have been
required to provide under Section 12.04(f ) if it were a Class Investor
hereunder; and (v) any agreement or instrument pursuant to which such Bank
Investor sells such a participation shall provide that such Bank Investor shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement or any other
Transaction Document (except that such agreement or instrument may provide that
such Bank Investor will not, without the consent of the Participant, agree to
any amendment, modification or waiver described in Section 13.01(b ) that
affects such Participant). (g) Participant Register . Each Bank Investor that
sells a participation shall, acting solely for this purpose as an agent of the
Transferor, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under this Agreement
(the "Participant Register "); provided that no Bank Investor shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Commitments, Loans or its other obligations under this
Agreement) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank Investor shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register. (h) Assignment by
the Administrative Agent . The Administrative Agent may assign its rights and
obligations hereunder (i) to any of its Affiliates and (ii) to any other Person,
with the prior written consent of the Transferor (such consent not to be
unreasonably withheld, 98 70 Redline 92



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q113.jpg]
conditioned or delayed; provided , however , that such consent shall not be
required if a Termination Event or Potential Termination Event has occurred and
is continuing). (i) Assignments by the Transferor or the Collection Agent .
Neither the Transferor nor, except as provided in Section 8.01, the Collection
Agent may assign any of its respective rights or obligations hereunder or any
interest therein without the prior written consent of the Administrative Agent
and each Class Agent (such consent to be provided or withheld in the sole
discretion of such Person). (j) Pledge to a Federal Reserve Bank .
Notwithstanding anything to the contrary set forth herein, (i) any Class
Investor, Program Support Provider or any of their respective Affiliates may at
any time pledge or grant a security interest in all or any portion of its
interest in, to and under this Agreement (including, without limitation, rights
to payment of Capital and Interest) and any other Transaction Document to secure
its obligations to a Federal Reserve Bank, without notice to or the consent of
the Transferor, the Collection Agent, any Affiliate thereof or any Credit Party;
provided , however , that that no such pledge shall relieve such assignor of its
obligations under this Agreement. (k) Disclosures in Connection with Assignments
. Each assignor of a Loan or any interest therein may, in connection with the
assignment or participation, disclose to the assignee or Participant any
information relating to the Transferor and its Affiliates, including the Pool
Receivables, furnished to such assignor by or on behalf of the Transferor and
its Affiliates or by the Administrative Agent; provided that, prior to any such
disclosure, the assignee or Participant agrees to preserve the confidentiality
of any confidential information relating to the Transferor and its Affiliates
received by it from any of the foregoing entities in a manner consistent with
Section 13.05 and 13.06. SECTION 13.04 No Proceedings; Limitation on Payments.
(a) Each of the Transferor, the Administrative Agent, the Collection Agent, each
Class Agent and each Class Investor hereby covenants and agrees (and each other
Person who acquires any interest in a Loan shall be deemed to have covenanted
and agreed) with each Class Conduit and with each other that, until the date
that is one (1) year plus one day after the Commercial Paper or other
outstanding senior indebtedness of such Class Conduit have been paid in full, it
will not institute or cause or participate in the institution of any Event of
Bankruptcy against such Class Conduit. (b) Each of the Collection Agent, each
Class Agent (other than the Administrative Agent) and each Class Investor hereby
covenants and agrees (and each other Person who acquires any interest in a Loan
shall be deemed to have covenanted and agreed) with the Transferor and with each
other that, until the date that is one (1) year plus one day after the Final
Payout Date, it will not institute or cause or participate in the institution of
any Event of Bankruptcy against the Transferor. The Administrative Agent hereby
covenants and agrees that, until the date that is one (1) year plus one day
after the Final Payout Date, it will not institute or cause or participate in
the institution of any Event of Bankruptcy against the Transferor without the
consent of the Majority Class Agents. 98 70 Redline 93



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q114.jpg]
(c) Notwithstanding any provisions contained in this Agreement to the contrary,
a Class Conduit shall not, and shall be under no obligation to, pay any amount,
if any, payable by it pursuant to this Agreement or any other Transaction
Document unless (i) such Class Conduit has received funds which may be used to
make such payment and which funds are not required to repay such Class Conduit's
Commercial Paper when due and (ii) after giving effect to such payment, either
(x) such Class Conduit could issue Commercial Paper to refinance all of its
outstanding Commercial Paper (assuming such outstanding Commercial Paper matured
at such time) in accordance with the program documents governing such Class
Conduit's securitization program or (y) all of such Class Conduit's Commercial
Paper is paid in full. Any amount which any Class Conduit does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in Section 101 of the Bankruptcy Code) against or company obligation of
such Class Conduit for any such insufficiency unless and until such Class
Conduit satisfies the provisions of clauses (i) and (ii) above. Nothing in this
Section 13.04 shall limit or subordinate the right of the Transferor to receive
or make a claim for the remaining balance of any Collections in accordance with
Section 3.01(b ). The provisions of this Section 13.04 shall survive any
assignment or termination of this Agreement. SECTION 13.05 Treatment of Certain
Information; Confidentiality . Each of the Administrative Agent, the Class
Investors and the Class Agents agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Affiliates' respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) among the Administrative Agent and the Bank Investors
only, and in respect of Information relating to the Collection Agent's servicing
hereunder and the Receivables (including information relating to defaults,
delinquencies, collection, payment and/or liquidation rates and concentrations),
to any party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Transaction Document or any action or proceeding
relating to this Agreement or any other Transaction Document or the enforcement
of rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or participant in, or any prospective assignee of or participant in, any of
its rights or obligations under this Agreement or (ii) any potential Bank
Investor, any related commercial paper issuer that finances a Class Conduit or
any related Program Support Provider, (g) solely in respect of Information
relating to the Collection Agent's servicing hereunder and the Receivables
(including information relating to defaults, delinquencies, collection, payment
and/or liquidation rates and concentrations), to any nationally recognized
statistical rating organization in compliance with Rule 17g-5 under the
Securities Exchange Act of 1934 (or to any other rating agency in compliance
with any similar rule or regulation in any relevant jurisdiction), (h) with the
consent of the Collection Agent or the Transferor or (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes 98 70 Redline 94



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q115.jpg]
available to the Administrative Agent, any Class Investor, Class Agent or any of
their respective Affiliates on a nonconfidential basis from a source other than
the Collection Agent or the Transferor. For purposes of this Section,
"Information " means all information clearly identified at the time of delivery
as confidential and received from the Collection Agent or the Transferor
relating to the Collection Agent or the Transferor or any of their respective
businesses, other than any such information that is available to the
Administrative Agent, any Class Investor or Class Agent on a nonconfidential
basis prior to disclosure by the Collection Agent or the Transferor. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information. Each of the Administrative Agent, the Class Investors
and the Class Agents acknowledges that (a) the Information may include material
non-public information concerning the Collection Agent or the Transferor, as the
case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Applicable Law, including Federal and state
securities Laws. SECTION 13.06 Confidentiality Agreement . The Transferor and
Tech Data hereby agree that they will not disclose the contents of this
Agreement or any other proprietary or confidential information of any Class
Agent, the Class Conduits, the Administrative Agent, any Bank Investor or any
related Program Support Provider to any other Person except (i) its auditors and
attorneys, employees or financial advisors (other than any commercial bank) and
any nationally recognized rating agency, provided such auditors, attorneys,
employees, financial advisors or rating agencies are informed of the highly
confidential nature of such information or (ii) as otherwise required by
applicable law or order of a court of competent jurisdiction. Notwithstanding
Section 13.05, this Section 13.06 or any provision in this Agreement to the
contrary, the Transferor, the Collection Agent, Tech Data, each Class Investor,
each Class Agent, the Administrative Agent, each Indemnified Party and any
successor or assign of any of the foregoing (and each employee, representative
or other agent of any of the foregoing) may disclose to any and all Persons,
without limitation of any kind, the "tax treatment" and "tax structure" (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions contemplated herein and all materials of any kind (including
opinions or other tax analyses) that are or have been provided to any of the
foregoing relating to such tax treatment or tax structure, and it is hereby
confirmed that each of the foregoing have been so authorized since the
commencement of discussions regarding the transactions. SECTION 13.07 GOVERNING
LAW . THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO,
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF
98 70 Redline 95



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q116.jpg]
THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW
PROVISIONS THEREOF). SECTION 13.08 Execution in Counterparts . This Agreement
may be executed in any number of counterparts, each of which when so executed
shall be deemed to be an original and all of which when taken together shall
constitute one and the same agreement. Delivery of an executed counterpart
hereof by facsimile or other electronic means shall be equally effective as
delivery of an originally executed counterpart. SECTION 13.09 Integration;
Binding Effect; Third-Party Beneficiaries; Survival of Termination . This
Agreement and the other Transaction Documents contain the final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns. The Secured Parties are express third-party beneficiaries
hereunder; provided , that the rights of each such third-party beneficiary shall
be subject to the compliance by such third-party beneficiary with the provisions
of the Transaction Documents (including, to the extent applicable, the
provisions of Section 12.04(f ) and Section 12.05 of this Agreement) that relate
to such rights. No other third-party beneficiary rights are intended or
conferred hereunder. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms and shall remain
in full force and effect until the Final Payout Date; provided , however , that
the provisions of Sections 10.04, 10.06, 11.04, 12.01, 12.02, 12.03 , 12.04,
12.05, 12.06, 13.04, 13.05, 13.06, 13.07, 13.09, 13.11 and 13.12 shall survive
any assignment or termination of this Agreement. SECTION 13.10 CONSENT TO
JURISDICTION . (a) EACH PARTY HERETO HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN NEW
YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AND EACH PARTY HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
(b) EACH OF THE PARTIES HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT
ITS ADDRESS SPECIFIED IN SECTION 13.02. NOTHING IN THIS SECTION 13.10 SHALL
AFFECT THE RIGHT OF 98 70 Redline 96



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q117.jpg]
ANY PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. SECTION
13.11 WAIVER OF JURY TRIAL . EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM
EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT. SECTION 13.12 Limitation of
Liability . (a) No claim may be made by the Transferor or any Affiliate thereof
or any other Person against any Credit Party or any of their respective
incorporators, stockholders, members, partners or Related Parties of any such
Person or those of any of their Affiliates for any special, indirect,
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement or any other Transaction Document, or any act,
omission or event occurring in connection herewith or therewith; and each of the
Transferor and the Collection Agent hereby waives, releases, and agrees not to
sue upon any claim for any such damages, whether or not accrued and whether or
not known or suspected to exist in its favor. None of the Credit Parties and
their respective Affiliates shall have any liability to the Transferor or any
Affiliate thereof or any other Person asserting claims on behalf of or in right
of the Transferor or any Affiliate thereof in connection with or as a result of
this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, except to the extent that any losses, claims,
damages, liabilities or expenses incurred by the Transferor or any Affiliate
thereof result from the gross negligence or willful misconduct of such Credit
Party in performing its duties and obligations hereunder and under the other
Transaction Documents to which it is a party. (b) The obligations of each of the
parties under this Agreement and each of the Transaction Documents are solely
the corporate or limited liability company obligations of such Person, and no
recourse shall be had against, and no personal liability whatsoever shall attach
to or be incurred by any incorporator, stockholder, member, partner or Related
Party of any such Person or those of any of their Affiliates by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise, and any and all personal liability for breaches by any
such Person of such obligations, either at common law or at equity, or by
statute, rule or regulation, is hereby expressly waived with respect to every
such incorporator, stockholder, member, partner or Related Party as a condition
of and in consideration for the execution of this Agreement. SECTION 13.13
Intent of the Parties . The parties have entered into this Agreement with the
intention that the Loans and the obligations of the Transferor hereunder will be
treated under United States federal, and applicable state, local and foreign tax
law as debt (the "Intended Tax Treatment "). The Transferor, the Collection
Agent, the Administrative Agent and the other Credit Parties agree to file no
tax return, or take any action, inconsistent with the Intended Tax 98 70 Redline
97



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q118.jpg]
Treatment unless required by law. Each assignee and each Participant acquiring
an interest in a Loan, by its acceptance of such assignment or participation,
agrees to comply with the immediately preceding sentence. SECTION 13.14 USA
Patriot Act . Each of the Administrative Agent and each of the other Credit
Parties hereby notifies the Transferor and the Collection Agent that pursuant to
the requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the "PATRIOT Act "), the Administrative Agent and
the other Credit Parties may be required to obtain, verify and record
information that identifies the Transferor and the Collection Agent, which
information includes the name, address, tax identification number and other
information regarding the Transferor and the Collection Agent that will allow
the Administrative Agent and the other Credit Parties to identify the Transferor
and the Collection Agent in accordance with the PATRIOT Act. This notice is
given in accordance with the requirements of the PATRIOT Act. Each of the
Transferor and the Collection Agent agrees to provide the Administrative Agent
and each other Credit Parties, from time to time, with all documentation and
other information required by bank regulatory authorities under "know your
customer" and anti-money laundering rules and regulations, including, without
limitation, the PATRIOT Act. SECTION 13.15 Severability . Any provisions of this
Agreement which are prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. SECTION 13.16
Mutual Negotiations . This Agreement and the other Transaction Documents are the
product of mutual negotiations by the parties thereto and their counsel, and no
party shall be deemed the draftsperson of this Agreement or any other
Transaction Document or any provision hereof or thereof or to have provided the
same. Accordingly, in the event of any inconsistency or ambiguity of any
provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party's involvement in the drafting thereof. SECTION 13.17 Acknowledgment
and Consent to Bail-In of EEA Financial Institutions . Notwithstanding anything
to the contrary in any Transaction Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any EEA Financial Institution arising under
any Transaction Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by: (a) the
application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and (b) the effects of
any Bail-in Action on any such liability, including, if applicable: 98 70
Redline 98



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q119.jpg]
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or (iii) the variation of the
terms of such liability in connection with the exercise of the write-down and
conversion powers of any EEA Resolution Authority. (c) The following additional
defined terms shall apply for purposes of this Section 13.17: (i) "Bail-In
Action " means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution. (ii) "Bail-In Legislation " means, with respect to any
EEA Member Country implementing Article 55 of Directive 2014/59/EU of the
European Parliament and of the Council of the European Union, the implementing
law for such EEA Member Country from time to time which is described in the EU
Bail-In Legislation Schedule. (iii) "EEA Financial Institution " means (a) any
credit institution or investment firm established in any EEA Member Country
which is subject to the supervision of an EEA Resolution Authority, (b) any
entity established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent; (iv) "EEA Member Country " means any
of the member states of the European Union, Iceland, Liechtenstein, and Norway.
(v) "EEA Resolution Authority " means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution. (vi) "EU Bail-In Legislation Schedule " means the EU
Bail-In Legislation Schedule published by the Loan Market Association (or any
successor person), as in effect from time to time. (vii) "Write-Down and
Conversion Powers " means, with respect to any EEA Resolution Authority, the
write-down and conversion powers of such EEA Resolution Authority from time to
time under the Bail-In Legislation for the applicable 98 70 Redline 99



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q120.jpg]
EEA Member Country, which write-down and conversion powers are described in the
EU Bail-In Legislation Schedule. [Signature Pages Follow] 98 70 Redline 100



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q121.jpg]
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written. TECH DATA FINANCE SPV, INC. , as Transferor By: Name: Title: TECH DATA
CORPORATION , as Collection Agent By: Name: Title: Amended and Restated S-1
Transfer and Adminsitration Agreement Redline 1



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q122.jpg]
THE BANK OF NOVA SCOTIA , as Administrative Agent By: Name: Title: THE BANK OF
NOVA SCOTIA , as Class Agent for the Scotia Bank Class By: Name: Title: THE BANK
OF NOVA SCOTIA , as a Bank Investor for the Scotia Bank Class By: Name: Title:
LIBERTY STREET FUNDING LLC , as Class Conduit for the Scotia Bank Class By:
Name: Title: Amended and Restated S-2 Transfer and Adminsitration Agreement
Redline 2



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q123.jpg]
PNC BANK, NATIONAL ASSOCIATION , as Class Agent for the PNC Class By: Name:
Title: PNC BANK, NATIONAL ASSOCIATION , as a Bank Investor for the PNC Class By:
Name: Title: Amended and Restated S-3 Transfer and Adminsitration Agreement
Redline 3



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q124.jpg]
THE MUFG BANK OF TOKYO-MITSUBISHI UFJ , LTD. , NEW YORK BRANCH , as a Bank
Investor for the BTMU MUFG Class By: Name: Title: THE MUFG BANK OF
TOKYO-MITSUBISHI UFJ , LTD. , NEW YORK BRANCH , as a Class Agent for the BTMU
MUFG Class By: Name: Title: VICTORY RECEIVABLES CORPORATION , as a Class Conduit
of the BTMU MUFG Class By: Name: Title: Amended and Restated S-4 Transfer and
Adminsitration Agreement Redline 4



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q125.jpg]
MIZUHO BANK, LTD. , as Class Agent for the Mizuho Class By: Name: Title: MIZUHO
BANK, LTD. , as a Bank Investor for the Mizuho Class By: Name: Title: Amended
and Restated S-5 Transfer and Adminsitration Agreement Redline 5



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q126.jpg]
BNP PARIBAS , as Class Agent for the BNP Class By: Name: Title: By: Name: Title:
BNP PARIBAS , as a Bank Investor for the BNP Class By: Name: Title: By: Name:
Title: STARBIRD FUNDING CORPORATION , as a Class Conduit of the BNP Class By:
Name: Title: Amended and Restated S-6 Transfer and Adminsitration Agreement
Redline 6



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q127.jpg]
EXHIBIT A [Form of Loan Request] [Letterhead of Transferor] [Date]
[Administrative Agent] [Class Agents] Re: Loan Request Ladies and Gentlemen:
Reference is hereby made to that certain Amended and Restated Transfer and
Administration Agreement, dated as of [____], 2017 among Tech Data Finance SPV,
Inc. (the "Transferor "), Tech Data Corporation, as Collection Agent (the
"Collection Agent "), the Class Investors party thereto, the Class Agents party
thereto and The Bank of Nova Scotia, as Administrative Agent (in such capacity,
the "Administrative Agent ") (as further amended, supplemented or otherwise
modified from time to time, the "Agreement "). Capitalized terms used in this
Loan Request and not otherwise defined herein shall have the meanings assigned
thereto in the Agreement. This letter constitutes a Loan Request pursuant to
Section 2.02(a) of the Agreement. The Transferor hereby request a Loan in the
amount of [$_______] to be made on [_____, 20__] of which will be funded as
follows: CLASS AMOUNT Scotia Bank Class $[___] BTMU MUFG Class $[___] PNC Class
$[___] Mizuho Class $[___] BNP Class $[___] The proceeds of such Loan should be
deposited to [Account number], at [Name, Address and ABA Number of Bank]. After
giving effect to such Loan, the Aggregate Capital will be [$_______]. Exhibit
A-1 Redline 1



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q128.jpg]
The Transferor hereby represents and warrants as of the date hereof, and after
giving effect to such Credit Extension, as follows: (i) the representations and
warranties of the Transferor and the Collection Agent contained in Sections 6.01
and 6.02 of the Agreement are true and correct in all material respects on and
as of the date of such Credit Extension as though made on and as of such date
unless such representations and warranties by their terms refer to an earlier
date, in which case they shall be true and correct in all material respects on
and as of such earlier date; (ii) no Termination Event or Potential Termination
Event has occurred and is continuing, and no Termination Event or Potential
Termination Event would result from such Credit Extension; (iii) no Borrowing
Base Deficit exists or would exist after giving effect to such Credit Extension;
and (iv) No Termination Date shall have occurred. Exhibit A-2 Redline 2



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q129.jpg]
IN WITNESS WHEREOF, the undersigned has executed this letter by its duly
authorized officer as of the date first above written. Very truly yours, TECH
DATA FINANCE SPV, INC. By: Name: Title: Exhibit A-3 Redline 3



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q130.jpg]
EXHIBIT B [Form of Assignment and Acceptance Agreement] Dated as of ___________,
20__ Section 1 . Commitment assigned: $[_____] Assignor's remaining Commitment:
$[_____] Capital allocable to Commitment assigned: $[_____] Assignor's remaining
Capital: $[_____] Interest (if any) allocable to Capital assigned: $[_____]
Interest (if any) allocable to Assignor's remaining Capital: $[_____] Section 2.
Effective Date of this Assignment and Acceptance Agreement: [__________] Upon
execution and delivery of this Assignment and Acceptance Agreement by the
assignee and the assignor and the satisfaction of the other conditions to
assignment specified in Section 13.03(b) of the Agreement (as defined below),
from and after the effective date specified above, the assignee shall become a
party to, and, to the extent of the rights and obligations thereunder being
assigned to it pursuant to this Assignment and Acceptance Agreement, shall have
the rights and obligations of a Bank Investor under that certain Amended and
Restated Transfer and Administration Agreement, dated as of [____], 2017 among
Tech Data Finance SPV, Inc., Tech Data Corporation, as Collection Agent, the
Class Investors party thereto, the Class Agents party thereto and The Bank of
Nova Scotia, as Administrative Agent (as further amended, supplemented or
otherwise modified from time to time, the "Agreement "). Capitalized terms used
and not otherwise defined herein shall have the meanings assigned thereto in the
Agreement. By executing this Assignment and Acceptance Agreement, the assignee
hereby covenants and agrees with each other party to the Agreement that: (i)
until the date that is one year plus one day after the Commercial Paper or other
outstanding senior indebtedness of any Class Conduit has been paid in full, it
will not institute or cause or participate in the institution of any Event of
Bankruptcy against such Class Conduit, and (ii) until the date that is one year
plus one day after the Final Payout Date, it will not institute or cause or
participate in the institution of any Event of Bankruptcy against the
Transferor. This covenant shall survive any termination of the Agreement.
(Signature Pages Follow) Exhibit B-1 Redline 1



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q131.jpg]
ASSIGNOR: [_________] By: Name: Title ASSIGNEE: [_________] By: Name: Title
[Address] Accepted as of date first above written: THE BANK OF NOVA SCOTIA, as
Administrative Agent By: Name: Title: TECH DATA FINANCE SPV, INC. as Transferor
By: Name: Title: Exhibit B-2 Redline 2



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q132.jpg]
EXHIBIT C Credit and Collection Policy (Attached) Exhibit C-1 Redline 1



--------------------------------------------------------------------------------



 
[ex101amendmentno1taa10q133.jpg]
EXHIBIT D Form of Periodic Report (Attached) Exhibit D-1 Redline 1



--------------------------------------------------------------------------------



 